Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

dated as of September 29, 2011

among

AVALONBAY COMMUNITIES, INC.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Lender, Issuing Bank and a Bank

JPMORGAN CHASE BANK, N.A.,

as a Bank and Syndication Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

MORGAN STANLEY BANK AND WELLS FARGO BANK, N.A.,

as a Bank and Documentation Agent,

BARCLAYS BANK PLC, as a Bank and Co-Documentation Agent,

and UBS SECURITIES LLC, as a Co-Documentation Agent

THE BANK OF NEW YORK MELLON,

PNC BANK, NATIONAL ASSOCIATION, AND SUNTRUST BANK,

as a Bank and Managing Agent

BBVA COMPASS BANK, BRANCH BANKING AND TRUST COMPANY, BANK

OF TOKYO MITSUBISHI UFJ, LTD. AND CITIZENS BANK,

as Bank and Co-Agent

THE OTHER BANKS SIGNATORY HERETO,

each as a Bank,

and

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I         DEFINITIONS; ETC.

     

Section 1.01

  

Definitions

     1      

Section 1.02

  

Accounting Terms

     21      

Section 1.03

  

Computation of Time Periods

     21      

Section 1.04

  

Rules of Construction

     21   

ARTICLE II       THE LOANS

     22      

Section 2.01

  

Ratable Loans; Bid Rate Loans; Purpose

     22      

Section 2.02

  

Bid Rate Loans

     23      

Section 2.03

  

Advances, Generally

     27      

Section 2.04

  

Procedures for Advances

     27      

Section 2.05

  

Interest Periods; Renewals

     27      

Section 2.06

  

Interest

     28      

Section 2.07

  

Fees

     28      

Section 2.08

  

Notes

     29      

Section 2.09

  

Prepayments

     30      

Section 2.10

  

Cancellation of Commitments

     30      

Section 2.11

  

Method of Payment

     30      

Section 2.12

  

Elections, Conversions or Continuation of Loans

     31      

Section 2.13

  

Minimum Amounts

     31      

Section 2.14

  

Certain Notices Regarding Elections, Conversions and Continuations of Loans

     31      

Section 2.15

  

Late Payment Premium

     32      

Section 2.16

  

Letters of Credit

     32      

Section 2.17

  

Swing Loans

     38      

Section 2.18

  

Extension Of Maturity

     40      

Section 2.19

  

Additional Loan Commitments

     41      

Section 2.20

  

Defaulting Lenders

     42   

ARTICLE III     YIELD PROTECTION; ILLEGALITY, ETC.

     45      

Section 3.01

  

Additional Costs

     45      

Section 3.02

  

Limitation on Types of Loans

     46   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page     

Section 3.03

  

Illegality

     46      

Section 3.04

  

Treatment of Affected Loans

     47      

Section 3.05

  

Certain Compensation

     47      

Section 3.06

  

Capital or Liquidity Adequacy

     48      

Section 3.07

  

Substitution of Banks

     48      

Section 3.08

  

Applicability

     49      

Section 3.09

  

Time for Notices

     49   

ARTICLE IV     CONDITIONS PRECEDENT

     54      

Section 4.01

  

Conditions Precedent to the Initial Advance

     54      

Section 4.02

  

Conditions Precedent to Each Advance

     56      

Section 4.03

  

Deemed Representations

     56   

ARTICLE V       REPRESENTATIONS AND WARRANTIES

     56      

Section 5.01

  

Due Organization

     56      

Section 5.02

  

Power and Authority; No Conflicts; Compliance With Laws

     56      

Section 5.03

  

Legally Enforceable Agreements

     57      

Section 5.04

  

Litigation

     57      

Section 5.05

  

Good Title to Properties

     57      

Section 5.06

  

Taxes

     57      

Section 5.07

  

ERISA

     57      

Section 5.08

  

No Default on Outstanding Judgments or Orders, Etc.

     58      

Section 5.09

  

No Defaults on Other Agreements

     58      

Section 5.10

  

Government Regulation

     58      

Section 5.11

  

Environmental Protection

     58      

Section 5.12

  

Solvency

     58      

Section 5.13

  

Financial Statements

     59      

Section 5.14

  

Valid Existence of Affiliates

     59      

Section 5.15

  

Insurance

     59      

Section 5.16

  

Accuracy of Information; Full Disclosure

     59      

Section 5.17

  

OFAC

     59   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

ARTICLE VI     AFFIRMATIVE COVENANTS

     60      

Section 6.01

  

Maintenance of Existence

     60      

Section 6.02

  

Maintenance of Records

     60      

Section 6.03

  

Maintenance of Insurance

     60      

Section 6.04

  

Compliance with Laws; Payment of Taxes

     60      

Section 6.05

  

Right of Inspection

     60      

Section 6.06

  

Compliance With Environmental Laws

     61      

Section 6.07

  

Maintenance of Properties

     61      

Section 6.08

  

Payment of Costs

     61      

Section 6.09

  

Reporting and Miscellaneous Document Requirements

     61      

Section 6.10

  

Principal Prepayments as a Result of Reduction in Total Loan Commitment

     63   

ARTICLE VII   NEGATIVE COVENANTS

     64      

Section 7.01

  

Mergers Etc.

     64      

Section 7.02

  

Investments

     64      

Section 7.03

  

Sale of Assets

     64      

Section 7.04

  

Distributions

     64   

ARTICLE VIII FINANCIAL COVENANTS

     64      

Section 8.01

  

Relationship of Total Outstanding Indebtedness to Capitalization Value

     65      

Section 8.02

  

Relationship of Combined EBITDA to Combined Debt Service

     65      

Section 8.03

  

Ratio of Unsecured Indebtedness to Unencumbered Asset Value

     65      

Section 8.04

  

Relationship of Secured Indebtedness to Capitalization Value

     65   

ARTICLE IX     EVENTS OF DEFAULT

     65      

Section 9.01

  

Events of Default

     65      

Section 9.02

  

Remedies

     68   

ARTICLE X       ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

     69      

Section 10.01

  

Appointment, Powers and Immunities of Administrative

     69      

Section 10.02

  

Reliance by Administrative Agent

     70      

Section 10.03

  

Defaults

     71   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page     

Section 10.04

  

Rights of Administrative Agent as a Bank

     71      

Section 10.05

  

Indemnification of Administrative Agent

     71      

Section 10.06

  

Non-Reliance on Administrative Agent and Other Banks

     72      

Section 10.07

  

Failure of Administrative Agent to Act

     72      

Section 10.08

  

Resignation or Removal of Administrative Agent

     72      

Section 10.09

  

Amendments Concerning Agency Function

     73      

Section 10.10

  

Liability of Administrative Agent

     73      

Section 10.11

  

Transfer of Agency Function

     73      

Section 10.12

  

Non-Receipt of Funds by Administrative Agent

     73      

Section 10.13

  

[Reserved]

     74      

Section 10.14

  

[Reserved]

     74      

Section 10.15

  

Pro Rata Treatment

     74      

Section 10.16

  

Sharing of Payments Among Banks

     74      

Section 10.17

  

Possession of Documents

     74      

Section 10.18

  

No Other Duties, Etc.

     75      

Section 10.19

  

Administrative Agent May File Proofs of Claim

     75   

ARTICLE XI     NATURE OF OBLIGATIONS

     76      

Section 11.01

  

Absolute and Unconditional Obligations

     76      

Section 11.02

  

Non-Recourse to Borrower's Principals

     76   

ARTICLE XII   MISCELLANEOUS

     77      

Section 12.01

  

Binding Effect of Request for Advance

     77      

Section 12.02

  

Amendments and Waivers

     77      

Section 12.03

  

Usury

     78      

Section 12.04

  

Expenses; Indemnification

     78      

Section 12.05

  

Assignment; Participation

     79      

Section 12.06

  

Documentation Satisfactory

     83      

Section 12.07

  

Notices

     83      

Section 12.08

  

Setoff

     84      

Section 12.09

  

Table of Contents; Headings

     84      

Section 12.10

  

Severability

     84   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page     

Section 12.11

  

Counterparts

     85      

Section 12.12

  

Integration

     85      

Section 12.13

  

Governing Law

     85      

Section 12.14

  

Waivers

     85      

Section 12.15

  

Jurisdiction; Immunities

     85      

Section 12.16

  

Designated Lender

     86      

Section 12.17

  

No Bankruptcy Proceedings

     87      

Section 12.18

  

USA Patriot Act

     87      

Section 12.19

  

Transitional Arrangements

     87      

Section 12.20

  

Treatment of Certain Information; Confidentiality

     88   

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A   -      Authorization Letter EXHIBIT B   -      Ratable Loan Note
EXHIBIT B-1   -      Bid Rate Loan Note EXHIBIT B-2   -      Swing Loan Note
EXHIBIT C   -      Information Regarding Material Affiliates EXHIBIT D   -     
Solvency Certificate EXHIBIT E   -      Assignment and Acceptance EXHIBIT F   -
     Designation Agreement EXHIBIT G-1   -      Bid Rate Quote Request EXHIBIT
G-2   -      Invitation for Bid Rate Quotes EXHIBIT G-3   -      Bid Rate Quote
EXHIBIT G-4   -      Borrower’s Acceptance of Bid Rate Quote EXHIBIT H   -     
Acceptance Letter EXHIBIT I   -      Form of Guaranty EXHIBIT J-1   -      Form
of U.S. Tax Compliance Certificate EXHIBIT J-2   -      Form of U.S. Tax
Compliance Certificate EXHIBIT J-3   -      Form of U.S. Tax Compliance
Certificate EXHIBIT J-4   -      Form of U.S. Tax Compliance Certificate
SCHEDULES SCHEDULE 1   -      Loan Commitments SCHEDULE 2.16      Existing
Letters of Credit



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED REVOLVING LOAN AGREEMENT dated as of September 29,
2011 (this “Agreement”) among AVALONBAY COMMUNITIES, INC., a corporation
organized and existing under the laws of the State of Maryland (“Borrower”);
JPMORGAN CHASE BANK, N.A. (“JPMC”), BANK OF AMERICA, N.A. or any successor
thereto (in its individual capacity and not as Administrative Agent, “Bank of
America”) and the other lenders signatory hereto, as Banks; and BANK OF AMERICA,
N.A., as administrative agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”; JPMC, Bank of America, the
other lenders signatory hereto, such other lenders who from time to time become
Banks pursuant to Section 2.19, 3.07 or 12.05 and, if applicable, any of the
foregoing lenders’ Designated Lender, each a “Bank” and collectively, the
“Banks”).

Borrower, JPMC, Bank of America, certain of the Banks and the Administrative
Agent entered into that certain Second Amended and Restated Revolving Loan
Agreement, dated as of November 14, 2006 (the “2006 Credit Agreement”) and now
desire to amend and restate the 2006 Credit Agreement in its entirety in
accordance with the terms and provisions contained herein. Accordingly, in
consideration of the premises and the mutual agreements, covenants and
conditions hereinafter set forth, Borrower, Administrative Agent and each of the
Banks agree as follows:

ARTICLE I

DEFINITIONS; ETC.

Section 1.01 Definitions. As used in this Agreement the following terms have the
following meanings:

“Absolute Bid Rate” has the meaning specified in Section 2.02(c)(2).

“Absolute Bid Rate Loan” means a Bid Rate Loan bearing interest at the Absolute
Bid Rate.

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Bid Rates pursuant to Section 2.02.

“Acceptance Letter” has the meaning specified in Section 2.19.

“Accordion Amount” means, at any time, $550,000,000.

“Acquisition” means the acquisition by Borrower, directly or indirectly, of an
interest in multi-family real estate.

“Acquisition Asset” means any improved real property asset that has been owned
by the Borrower, its Consolidated Businesses or any UJV for fewer than twelve
(12) months, unless the Borrower has made a one-time election (by written notice
to the Administrative Agent) to no longer treat such asset as an Acquisition
Asset for purposes of this Agreement.

“Additional Costs” has the meaning specified in Section 3.01.

“Administrative Agent” has the meaning specified in the preamble.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means Administrative Agent’s address located at
City Place I, 185 Asylum Street, Hartford, Connecticut 06103, or such other
address in the United States as Administrative Agent may designate by written
notice to Borrower and the Banks.

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person (1) which directly or indirectly controls, or is controlled by, or is
under common control with the first Person; or (2) 10% or more of the beneficial
interest in which is directly or indirectly owned or held by the first Person.
The term “control” means the possession, directly or indirectly, of the power,
alone, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agreement” has the meaning specified in the preamble.

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s) or Base Rate Loan, as applicable, the lending office of such Bank
(or of an Affiliate of such Bank) designated as such on its signature page
hereof or in the applicable Assignment and Acceptance, or such other office of
such Bank (or of an Affiliate of such Bank) as such Bank may from time to time
specify to Administrative Agent and Borrower as the office by which its LIBOR
Loan, Bid Rate Loan(s) or Base Rate Loan (and, in the case of the Swing Lender,
its Swing Loan), as applicable, is to be made and maintained.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans (and
for purposes of determining the Banks’ L/C Fee Rate under Section 2.16(f)), the
respective rates per annum determined at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the following table (any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin):

 

Range of Borrower’s Credit Rating (S&P/Moody’s or other agency equivalent)

   Applicable Margin for
Base Rate Loans
(% per annum)      Applicable Margin
for LIBOR Loans
(% per annum)  

Below BBB- or unrated/ Below Baa3 or unrated

     0.85         1.85   

BBB-/Baa3

     0.50         1.50   

BBB/Baa2

     0.25         1.25   

BBB+/Baal

     0.075         1.075   

A-/A3 or higher

     0.00         1.00   

“Assignee” has the meaning specified in Section 12.05.

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of EXHIBIT E, pursuant to which a Bank assigns and an Assignee assumes
rights and obligations in accordance with Section 12.05.

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

 

-2-



--------------------------------------------------------------------------------

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

“Bank of America” has the meaning specified in the preamble.

“Bank Parties” means Administrative Agent, Issuing Bank, Swing Lender and the
Banks.

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a LIBOR Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or
a LIBOR Bid Rate Loan, or notice with respect to a LIBOR Loan or a LIBOR Bid
Rate Loan or a LIBOR Auction, a day on which dealings in Dollar deposits are
also carried out in the London interbank market and banks are open for business
in London.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (1) the Federal Funds Rate for such day plus .50%, (2) the Prime Rate
for such day or (3) the LIBOR Base Rate for an Interest Period of one month for
such day plus 1.0%.

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

“BBA LIBOR Daily Floating Rate” shall mean, with respect to a Swing Loan, a
fluctuating rate of interest equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time), as determined for each Banking Day at approximately 11:00 a.m. London
time two (2) London Banking Days prior to the date in question, for U.S. Dollar
deposits (for delivery on such Banking Day) with a one month term, as adjusted
from time to time in Administrative Agent’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate will be
determined by such alternative method as reasonably selected by Administrative
Agent. A “London Banking Day” is a day on which banks in London are open for
business and dealing in offshore dollars. Interest shall be computed for the
actual number of days which have elapsed, on the basis on a 360-day year. If
Administrative Agent determines that no adequate basis exists for determining
the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily Floating Rate will
not adequately and fairly reflect the cost of funding the Swing Loan, or that
any applicable law or regulation or compliance therewith by the Swing Lender
prohibits or restricts or makes impossible the charging of interest based on the
BBA LIBOR Daily Floating Rate and the Swing Lender so notifies Administrative
Agent and Borrower, then until Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, interest shall
accrue and be payable on the unpaid principal balance of such Swing Loan from
the date Administrative Agent so notifies Borrower until the maturity date of
such Swing Loan (whether by acceleration, declaration, extension or otherwise),
at a fluctuating rate of interest equal to the Base Rate. The Swing Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the good faith judgment of the Swing
Lender, otherwise be materially disadvantageous to the Swing Lender.

 

-3-



--------------------------------------------------------------------------------

“Bid Borrowing Limit” means sixty-five percent (65%) of the Total Loan
Commitment.

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

“Bid Rate Loan Note” has the meaning specified in Section 2.08.

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

“Borrower” has the meaning specified in the preamble.

“Borrower’s Accountants” means Ernst & Young, or such other accounting firm(s)
of nationally-recognized standing selected by Borrower and reasonably acceptable
to the Administrative Agent.

“Borrower’s Credit Rating” means the rating assigned from time to time to
Borrower’s unsecured and unsubordinated long-term indebtedness by, respectively,
S&P, Moody’s and/or one or more other nationally-recognized rating agencies
reasonably approved by Administrative Agent. If such a rating is assigned by
only one (1) such rating agency, it must be either S&P or Moody’s. If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody’s, and “Borrower’s Credit Rating” shall be the higher of said ratings,
except if the aforesaid ratings are greater than one (1) rating level apart, in
which case “Borrower’s Credit Rating” shall be the average of said ratings. If
such a rating is obtained from more than two (2) such rating agencies,
“Borrower’s Credit Rating” shall be the higher of the lowest two (2) ratings, if
at least one (1) of such two (2) is either S&P or Moody’s; if neither of the two
(2) lowest ratings is from S&P or Moody’s, then “Borrower’s Credit Rating” shall
be the lower of the ratings from S&P and Moody’s. Unless such indebtedness of
Borrower is rated by either S&P or Moody’s, “Borrower’s Credit Rating” shall be
considered unrated for purposes of this Agreement.

“Borrower’s Principals” means the officers and directors of Borrower at any
applicable time.

“Borrower’s Share of UJV Combined Outstanding Indebtedness” means the sum of the
indebtedness of each of the UJVs contributing to UJV Combined Outstanding
Indebtedness multiplied by Borrower’s respective beneficial fractional interests
in each such UJV.

“Capitalization Value” means, as of the end of any calendar quarter, the sum,
without double-counting, of (1) Combined EBITDA attributable to Wholly-Owned
Assets (other than Acquisition Assets and Construction-in-Process) (less all
leasing commissions and management and development fees, net of any expenses
applicable thereto, contributing to such Combined EBITDA) for such quarter
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.50% per
annum (i.e., divided by 6.50%), (2) Combined EBITDA attributable to Borrower’s
beneficial interest in the UJV’s (other than with respect to Acquisition Assets
or Construction-in-Process) (less all leasing commissions and management and
development fees, net of any expenses applicable thereto, contributing to such
Combined EBITDA) for such quarter annualized (i.e., multiplied by

 

-4-



--------------------------------------------------------------------------------

four (4)), capitalized at a rate of 6.50% per annum (i.e., divided by 6.50%),
(3) such leasing commissions and management and development fees for such
quarter as were subtracted from Combined EBITDA pursuant to clauses (1) and
(2) above, annualized, (i.e., multiplied by four (4)), capitalized at a rate of
15% per annum (i.e., divided by 15%), (4) unrestricted Cash and Cash Equivalents
of Borrower and its Consolidated Businesses, as of the end of such quarter, as
reflected in Borrower’s Consolidated Financial Statements; provided that no such
unrestricted Cash and Cash Equivalents will be added to Capitalization Value if
such unrestricted Cash and Cash Equivalents have been deducted from Total
Outstanding Indebtedness or Secured Indebtedness in the calculation of the
financial covenants in Section 8.01 or Section 8.04, (5) the aggregate book
value (on a cost basis) of land held for future development and
Construction-in-Process of Borrower and its Consolidated Businesses plus
Borrower’s beneficial interest in the book value (on a cost basis) of land held
for future development and Construction-in-Process of the UJVs (after taking
into account any impairments recognized in Borrower’s financial statements in
the immediately preceding fiscal quarter), (6) the aggregate book value (on a
cost basis) of Acquisition Assets of Borrower and its Consolidated Businesses
plus Borrower’s beneficial interest in the book value (on a cost basis) of
Acquisition Assets of the UJVs (after taking into account any impairments
recognized in Borrower’s financial statements in the immediately preceding
fiscal quarter), (7) the value (at the lower of cost or market in accordance
with GAAP) of Performing Notes held by Borrower and its Consolidated Businesses,
and (8) Eligible Cash 1031 Proceeds;

provided that the sum of items (2), (5) and (7) above shall not exceed 30% of
Capitalization Value.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Cash and Cash Equivalents” means (1) cash, (2) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (3) interest-bearing or discounted obligations of federal agencies and
government-sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including, without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (4) time
deposits, domestic and eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P or better rated credit, floating
rate notes, other money market instruments and letters of credit each issued by
Approved Banks, (5) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by an
Aa rating by Moody’s, an AA rating by S&P or better rated credit,
(6) obligations issued by states and local governments or their agencies, rated
at least MIG-1 by Moody’s and /or SP-1 by S&P and /or guaranteed by an
irrevocable letter of credit of an Approved Bank, (7) repurchase agreements with
major banks and primary government security dealers fully secured by the United
States Government or agency collateral equal to or exceeding the principal
amount on a daily basis and held in safekeeping and (8) real estate loan pool
participations, guaranteed by an AA rating given by S&P or an Aa2 rating given
by Moody’s or better rated credit. For purposes of this definition, “Approved
Bank” means a financial institution which has (x) (A) a minimum net worth of
$500,000,000 and/or (B) total assets of at least $10,000,000,000 and (y) a
minimum long-term debt rating of A+ by S&P or A1 by Moody’s.

 

-5-



--------------------------------------------------------------------------------

“Closing Date” means the date this Agreement has been executed by all parties.

“Cash Collateral” has the meaning specified in Section 2.16(h); and “Cash
Collateralize” shall mean to pledge and deposit Cash Collateral with the
Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, including the rules
and regulations promulgated thereunder.

“Combined Debt Service” means, for any period of time, (1) Borrower’s share of
total debt service (including principal) paid or payable by Borrower and its
Consolidated Businesses during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus a deemed annual capital expense charge of $150 per
apartment unit owned by Borrower or its Consolidated Businesses plus
(2) Borrower’s beneficial interest in the sum of (a) total debt service
(including principal) paid or payable by the UJVs during such period (other than
debt service on construction loans until completion of the relevant construction
and other capitalized interest) plus (b) a deemed annual capital expense charge
of $150 per apartment unit owned by the UJVs plus (3) preferred dividends and
distributions paid or payable by Borrower and its Consolidated Businesses during
such period plus (4) non-cash interest expense with respect to convertible debt
of the Borrower and its Consolidated Businesses during such period.

“Combined EBITDA” means, for any period of time, the sum, without duplication,
of (1) Borrower’s share of revenues less operating expenses, general and
administrative expenses and property taxes before Interest Expense, income
taxes, gains or losses on the sale of real estate and/or marketable securities
and depreciation and amortization for Borrower and its Consolidated Businesses,
and adjusted to exclude gains and losses from extraordinary or non-recurring
items, extinguishment or forgiveness of debt, write-ups or write-downs,
acquisition costs for consummated acquisitions, non-cash revenue and non-cash
expense attributable to straight lining of rents and (2) Borrower’s beneficial
interest in revenues less operating expenses, general and administrative
expenses and property taxes before Interest Expense, income taxes, gains or
losses on the sale of real estate and/or marketable securities and depreciation
and amortization (after eliminating appropriate intercompany amounts) applicable
to each of the UJVs, and adjusted to exclude gains and losses from extraordinary
or non-recurring items, extinguishment or forgiveness of debt, write-ups or
write-downs, acquisition costs for consummated acquisitions, non-cash revenue
and non-cash expense attributable to straight lining of rents, in all cases as
reflected in Borrower’s Consolidated Financial Statements.

“Consolidated Business” means, individually, each Affiliate of Borrower who is
or should be included in Borrower’s Consolidated Financial Statements in
accordance with GAAP.

“Consolidated Financial Statements” means, with respect to any Person, the
consolidated balance sheet and related consolidated statement of operations,
accumulated deficiency in assets and cash flows, and footnotes thereto, of such
Person, prepared in accordance with GAAP.

“Consolidated Outstanding Indebtedness” means, as of any time, Borrower’s share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower’s Consolidated
Financial Statements.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, at any date, Borrower’s share of the
consolidated stockholders’ equity of Borrower and its Consolidated Businesses
less their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition, “Intangible Assets” means with respect to any such
intangible assets, the amount (to the extent reflected in determining such
consolidated stockholders’ equity) of (1) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within twelve (12) months after the acquisition of such
business) subsequent to September 30, 1994 in the book value of any asset (other
than real property assets) owned by Borrower or a Consolidated Business and
(2) all debt discount and expense, deferred charges, goodwill, patents,
trademarks, service marks, trade names, anticipated future benefit of tax loss
carry-forwards, copyrights, organization or developmental expenses and other
intangible assets (in each case, not adjusted for depreciation).

“Construction-in-Process” means a property on which construction of improvements
(excluding non-revenue generating capital expenditures and excluding costs
incurred prior to construction, all as set forth in related quarterly financial
statements or supplemental financial information attached thereto) has commenced
and is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such property by the general public).
Any such property shall be treated as Construction-in-Process until 12 months
from the date of completion (as evidenced by a certificate of occupancy or its
equivalent permitting use of such property by the general public), unless the
Borrower has made a one-time election (by written notice to the Administrative
Agent) to no longer treat such property as Construction-in-Process for purposes
of this Agreement.

“Contingent Obligations” means, without duplication, Borrower’s share of (1) any
contingent obligations of Borrower or its Consolidated Businesses required to be
shown on the balance sheet of Borrower and its Consolidated Businesses in
accordance with GAAP and (2) any obligation required to be disclosed in the
footnotes to Borrower’s Consolidated Financial Statements, guaranteeing
partially or in whole any non-Recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of Borrower or any of its Consolidated Businesses or of any other Person. The
amount of any Contingent Obligation described in clause (2) shall be deemed to
be (a) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the net present value (using the Base Rate as a
discount rate) of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder) or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming Borrower and/or one or more
of its Consolidated Businesses is required to perform thereunder) as recorded on
the balance

 

-7-



--------------------------------------------------------------------------------

sheet and on the footnotes to the most recent Borrower’s Consolidated Financial
Statements required to be delivered pursuant to this Agreement. Notwithstanding
anything contained herein to the contrary, guarantees of completion, of
environmental indemnities and of fraud, misappropriation and other “bad act”
indemnities shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty shall be deemed to be a Contingent Obligation in an amount equal
to any such claim. Subject to the preceding sentence, (1) in the case of a joint
and several guaranty given by Borrower or one of its Consolidated Businesses and
another Person (but only to the extent such guaranty is recourse, directly or
indirectly to Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that such other Person has delivered Cash
and Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations and (2) in the case of joint and several guarantees given by a
Person in which Borrower owns an interest (which guarantees are non-recourse to
Borrower), to the extent the guarantees, in the aggregate, exceed 10% of
Capitalization Value, the amount in excess of 10% shall be deemed to be a
Contingent Obligation of Borrower. Notwithstanding anything contained herein to
the contrary, “Contingent Obligations” shall be deemed not to include guarantees
of unadvanced funds under any indebtedness of Borrower or its Consolidated
Businesses or of construction loans to the extent the same have not been drawn.
All matters constituting “Contingent Obligations” shall be calculated without
duplication.

“Continue”, “Continuation” and “Continued’ refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations in respect
of letters of credit issued for the account of any Person; (5) all obligations
arising under bankers’ or trade acceptance facilities; (6) all guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase any of the items
included in this definition, to provide funds for payment, to supply funds to
invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-8-



--------------------------------------------------------------------------------

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans and Swing Loans, a variable rate 2% above the rate of interest then in
effect thereon; and (2) with respect to LIBOR Loans and Bid Rate Loans, a fixed
rate 2% above the rate(s) of interest in effect thereon (including the
Applicable Margin or the LIBOR Bid Margin, as the case may be) at the time of
Default until the end of the then current Interest Period therefor and,
thereafter, a variable rate 2% above the rate of interest for a Base Rate Loan.

“Defaulting Lender” means, subject to Section 2.20(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within three
Banking Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Banking Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such Bank
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Bank shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Bank or
any direct or indirect parent company thereof by a Governmental Authority.
Notwithstanding anything to the contrary in clauses (a) though (c) above, any
determination by the Administrative Agent that a Bank is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Bank shall be deemed to be a Defaulting
Lender (subject to Section 2.20(b) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swing Lender and each Bank.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

“Designating Lender” has the meaning specified in Section 12.16.

 

-9-



--------------------------------------------------------------------------------

“Designation Agreement” means an agreement in substantially the form of EXHIBIT
F, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Elect” and “Election” refer to election, if any, by Borrower pursuant to
Section 2.12 to have all or a portion of an advance of the Ratable Loans be
outstanding as LIBOR Loans.

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of real property of Borrower and its Consolidated
Businesses, which proceeds are intended to be used by such qualified
intermediary to acquire one or more “replacement properties” that are of
“like-kind” to such real property in an exchange that qualifies as a tax-free
exchange under Section 1031 of the Code, and no portion of which proceeds
Borrower or any Affiliate has the right to receive, pledge, borrow or otherwise
obtain the benefits of until such time as provided under the applicable
“exchange agreement” (as such terms in quotations are defined in Treasury
Regulations Section 1.103l(k)-1(g)(4) (the “Regulations”)) or until such
exchange is terminated. Upon the cash proceeds no longer being held by such
qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“Environmental Notice” means any written complaint, order, citation or notice
from any Person (1) affecting or relating to Borrower’s compliance with any
Environmental Law in connection with any activity or operations at any time
conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower’s
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or
(3) relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower, or any trade or business which is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, or any organization which
is required to be treated as a single employer with Borrower under
Section 414(m) or 414(o) of the Code.

 

-10-



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Bank that has failed to comply with
Section 3.10(e)(i), and (d) in the case of a Foreign Bank (other than an
assignee pursuant to a request by the Borrower under Section 3.07), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Bank pursuant to the Laws in force at the time such Foreign Bank
becomes a party hereto (or designates a new lending office), (ii) is
attributable to such Foreign Bank’s failure or inability (other than as a result
of a Regulatory Change) to comply with Section 3.10(e)(i) or (iii) is imposed
under FATCA, except, in the case of subclauses (i) and (ii) of this clause (d),
to the extent that such Foreign Bank (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.10(a)(ii) or (c).

“Extension Option” and “Notice to Extend” have the respective meanings specified
in Section 2.18.

“Facility Fee Rate” means the rate per annum determined, at any time, based on
Borrower’s Credit Rating in accordance with the following table. Any change in
Borrower’s Credit Rating which causes it to move into a different range on the
table shall effect an immediate change in the Facility Fee Rate.

 

Borrower’s Credit Rating (S&P/Moody’s)

   Facility Fee Rate
(% per annum)  

Below BBB- or unrated/Below Baa3 or unrated

     0.45   

BBB-/Baa3

     0.35   

BBB/Baa2

     0.225   

BBB+/Baal

     0.175   

A-/A3 or higher

     0.150   

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any successor provisions thereof that are substantially comparable
and not materially more onerous to comply with) and any regulations (whether
temporary or proposed) that are issued thereunder and official governmental
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day; and

 

-11-



--------------------------------------------------------------------------------

(2) if no such rate is so published on such next succeeding Banking Day, the
Federal Funds Rate for such day shall be the average of the rates quoted by
three (3) Federal Funds brokers to Administrative Agent on such day on such
transactions.

“Fee Letter” means the letter agreement, dated as of July 14, 2011, among the
Borrower, JPMC and J.P. Morgan Securities LLC.

“Fiscal Year” means each period from January 1 to December 31.

“Foreign Bank” means any Bank that is organized under the Laws of a jurisdiction
other than the United States or any State thereof.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been funded by such Bank, has
been reallocated to other Banks or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Lender, such Defaulting Lender’s
Pro Rata Share of Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.13
(except for changes concurred in by Borrower’s Accountants).

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) reserves that are adequate based on reasonably foreseeable likely outcomes
are established with respect to the contested item; (3) during the period of
such contest, the enforcement of any contested item is effectively stayed,
delayed or postponed; and (4) the failure to pay or comply with the contested
item during the period of the contest is not likely to result in a Material
Adverse Change.

“Governmental Approvals” means any authorization, consent, approval, license,
permit, certification, or exemption of, registration or filing with or report or
notice to, any Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

-12-



--------------------------------------------------------------------------------

“Initial Advance” means the first advance of proceeds of the Loans.

“Interest Expense” means, for any period of time, Borrower’s share of the
consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements; and (4) the interest expense and items listed in clauses
(1) through (3) above applicable to each of the UJVs multiplied by Borrower’s
respective beneficial interests in the UJVs, in all cases as reflected in
Borrower’s Consolidated Financial Statements.

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, Converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.05, on the numerically corresponding day in the first, second or third
calendar month thereafter, or, with the consent of all Banks, 7 days, 14 days or
6 months thereafter, provided that each such Interest Period which commences on
the last Banking Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Banking Day of the appropriate calendar month; (2) with
respect to any LIBOR Bid Rate Loan, the period commencing on the date the same
is advanced and ending, as Borrower may select pursuant to Section 2.02, on the
numerically corresponding day in the first, second or third calendar month
thereafter, provided that each such Interest Period which commences on the last
Banking Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (3) with respect to any
Absolute Bid Rate Loan, the period commencing on the date the same is advanced
and ending, as Borrower may select pursuant to Section 2.02, provided, however,
that each such period shall not be less than fourteen (14) days nor more than
ninety (90) days.

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02 (b).

“Issuing Bank” means Bank of America in its capacity as issuing bank of the
Letters of Credit under the Letter of Credit facility described in Section 2.16,
and its successors in such capacity.

“JPMC” has the meaning specified in the preamble.

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative order, consent
decree or judgment.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings with respect to Letters of Credit.

“Letter of Credit” has the meaning specified in Section 2.16(a).

 

-13-



--------------------------------------------------------------------------------

“Letter of Credit Agreement” means the Letter of Credit Agreement dated as of
August 2, 2011 among the Borrower, Bank of America, N.A., as Administrative
Agent, Issuing Bank and lender, and the other lenders party thereto.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR Bid
Margins pursuant to Section 2.02.

“LIBOR Base Rate” means,

(a) with respect to any Interest Period for a LIBOR Loan or a LIBOR Bid Rate
Loan, the rate per annum (rounded up, if necessary, to the nearest 1/100 of 1%)
for deposits in Dollars for a period comparable to the applicable Interest
Period that is published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) as the British Bankers Association LIBOR Rate (“BBA
LIBOR”) as of approximately 11:00 a.m. (London time) on the date two (2) Banking
Days prior to the first day of the applicable Interest Period (the “LIBOR
Determination Date”). If such rate is not published by Reuters (or such other
source) as of approximately 11:00 a.m. (London time) on the LIBOR Determination
Date, the LIBOR Base Rate for the Interest Period will be determined on the
basis of the offered rates for deposits in Dollars for the same period of time
as such Interest Period that are offered by four (4) major banks in the London
interbank market at approximately 11:00 a.m. (London time) on the LIBOR
Determination Date. Administrative Agent will request that the principal London
office of each of the four (4) major banks provide a quotation of its Dollar
deposit offered rate. If at least two (2) such quotations are provided, the
LIBOR Base Rate will be the arithmetic mean of the quotations. If fewer than two
(2) quotations are provided as requested, the LIBOR Base Rate will be determined
on the basis of the rates quoted for loans in Dollars to leading European banks
for amounts comparable to such amount requested by Borrower for the same period
of time as such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. (New York time) on the LIBOR Determination Date. In the
event that Administrative Agent is unable to obtain any such quotation as
provided above, it will be deemed that the LIBOR Base Rate cannot be determined.

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time, determined two Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2).

 

-14-



--------------------------------------------------------------------------------

“LIBOR Bid Rate” means the rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the LIBOR Bid Rate Loan and Interest Period in question and
(2) the LIBOR Bid Margin.

“LIBOR Bid Rate Loan” means a Bid Rate Loan bearing interest at the LIBOR Bid
Rate.

“LIBOR Interest Rate” means, for any LIBOR Loan or LIBOR Bid Rate Loan, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by Administrative Agent to be equal to the quotient of (1) the LIBOR Base Rate
for such LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for the Interest
Period therefor divided by (2) one minus the LIBOR Reserve Requirement for such
LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for such Interest Period.

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s) or any Swing Loan which shall accrue interest at rate(s)
determined in relation to the BBA LIBOR Daily Floating Rate.

“LIBOR Reserve Requirement” means, for any LIBOR Loan or LIBOR Bid Rate Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during the Interest Period
for such LIBOR Loan or LIBOR Bid Rate Loan under Regulation D by member banks of
the Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the LIBOR Reserve
Requirement shall also reflect any other reserves required to be maintained by
such member banks by reason of any Regulatory Change against (1) any category of
liabilities which includes deposits by reference to which the LIBOR Base Rate is
to be determined as provided in the definition of “LIBOR Base Rate” in this
Section 1.01 or (2) any category of extensions of credit or other assets which
include loans the interest rate on which is determined on the basis of rates
referred to in said definition of “LIBOR Base Rate”.

“Lien” means any mortgage, deed of trust, pledge, negative pledge, security
interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have not been insured against in a manner reasonably satisfactory to
Administrative Agent).

“Loan” means, with respect to each Bank, collectively, its Ratable Loan and Bid
Rate Loan(s), and, in the case of the Swing Lender, its Swing Loan(s).

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan, and to acquire participations in Swing Loans and Letters of
Credit, in the principal amount set forth in Schedule 1 (subject to change in
accordance with the terms of this Agreement).

 

-15-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Authorization Letter, the
Solvency Certificate and any guaranty executed and delivered pursuant to clause
(y) of the definition of “Unencumbered Assets” in Section 1.01.

“Material Adverse Change” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature, which does or
could reasonably be expected to, on more than an interim basis, either
(1) materially and adversely impair the ability of Borrower and its Consolidated
Businesses, taken as a whole, to fulfill its material obligations under the Loan
Documents or (2) cause a Default or an Event of Default.

“Material Affiliates” means the Affiliates of Borrower described on EXHIBIT C,
together with (or excluding) any Affiliates of Borrower which are hereafter from
time to time reasonably determined by Administrative Agent to be material (or no
longer material), upon written notice to Borrower, based on the most recent
Borrower’s Consolidated Financial Statements.

“Maturity Date” means September 29, 2015, subject to extension in accordance
with Section 2.18.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been made by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA.

“New Bank” and “New Note” have the respective meanings specified in
Section 2.19.

“Note” and “Notes” have the respective meanings specified in Section 2.08.

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of
Borrower, under any instrument now or hereafter evidencing or securing any of
the foregoing.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” and “Participation” have the respective meanings specified in
Section 12.05.

 

-16-



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 12.05.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Performing Notes” means mortgage notes and notes receivable which are not more
than 30 days past due or otherwise in default; provided, that, in the case of
mortgage notes and notes receivable that generate cash and non-cash payments,
such mortgage notes and notes receivable shall be treated as Performing Notes
whose value is determined solely by reference to the cash payments and
references to the income generated by the Performing Notes shall include only
the cash payments which have current payments payable in cash.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA or to which Section 412 of the Code applies.

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

“Prime Rate” means the variable per annum rate of interest designated from time
to time by the Person serving as the Administrative Agent at its principal
office as its “prime rate” (it being understood that the “prime rate” is a
reference rate for pricing some loans based on various factors and does not
necessarily represent the lowest or best rate being charged to any customer).

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s Loan
Commitment and the denominator of which is the Total Loan Commitment.

“Prohibited Transaction” means any transaction proscribed by Section 406 of
ERISA or Section 4975 of the Code and to which no statutory or administrative
exemption applies.

“Ratable Loan” has the meaning specified in Section 2.01(b).

“Ratable Loan Note” has the meaning specified in Section 2.08.

“Recourse Debt” means Debt, recourse for the satisfaction of which is not
limited to specified collateral.

“Refunded Swing Loans” and “Refunding Date” have the respective meanings
specified in Section 2.17.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

-17-



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.

“Regulatory Change” means, with respect to any Bank, any adoption or change
after the date of this Agreement in United States federal, state, municipal or
foreign Laws (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign Laws (whether or not having the force of law) by any court or
Governmental Authority or monetary authority charged with the interpretation or
administration thereof. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) and (b) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §2615.

“Required Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 51%; provided, however, if the Loan Commitments have been terminated,
the “Required Banks” shall be the Banks holding at least 51% of the then
aggregate unpaid principal amount of the Loans; provided that the Loan
Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Banks. For purposes of this definition, a Bank’s Loan shall be deemed
to include its participating interest in Swing Loans pursuant to Section 2.17(c)
and the Swing Lender’s Loans shall be deemed to exclude such participating
interests of other Banks.

“Requested Increase” has the meaning specified in Section 2.19.

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured by a Lien.

“Solvency Certificate” means a certificate in the form of EXHIBIT D, to be
delivered by Borrower pursuant to the terms of this Agreement.

 

-18-



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person.

“S&P” means Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.

“Supplemental Fee Letter” means the letter agreement, dated as of July 14, 2011,
among Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Supplemental Note” has the meaning specified in Section 2.19.

“Swing Lender” means Bank of America in its capacity as the lender under the
Swing Loan facility described in Section 2.17, and its successors in such
capacity.

“Swing Loan” means a loan made by the Swing Lender pursuant to Section 2.17.

“Swing Loan Commitment” means twenty percent (20%) of the Total Loan Commitment.

“Swing Loan Note” has the meaning specified in Section 2.08.

“Swing Loan Refund Amount” has the meaning specified in Section 2.17.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Syndication Expiration Date” has the meaning specified in Section 2.19.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments (i.e., initially, $750,000,000), as the same may increase
pursuant to Section 2.19 or decrease pursuant to Section 2.10.

“Total Outstanding Indebtedness” means, at any time, the sum, without
duplication, of (1) Consolidated Outstanding Indebtedness; (2) Borrower’s Share
of UJV Combined Outstanding Indebtedness; and (3) Contingent Obligations.

“UJV Combined Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of the UJVs, on a
combined basis, including mortgage and other notes payable but excluding any
indebtedness which is margin indebtedness on cash and cash equivalent
securities, all as reflected in the balance sheets of each of the UJVs, prepared
in accordance with GAAP.

“UJVs” means the unconsolidated joint ventures (including general and limited
partnerships) in which Borrower owns a beneficial interest and which are
accounted for under the equity method in Borrower’s Consolidated Financial
Statements.

 

-19-



--------------------------------------------------------------------------------

“Unencumbered” means, with respect to any asset, that such asset is not, and the
direct or indirect interests of Borrower therein are not, subject to any
negative pledge or Lien to secure all or any portion of Secured Indebtedness.

“Unencumbered Asset Value” means, as of the end of any calendar quarter, without
duplication, (1) Unencumbered Wholly-Owned Combined EBITDA for such quarter,
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.50% per
annum (i.e., divided by 6.50%), plus (2) Unencumbered Non-Wholly-Owned Combined
EBITDA for such quarter, annualized (i.e., multiplied by four (4)), capitalized
at a rate of 6.50% per annum (i.e., divided by 6.50%), plus (3) the aggregate
book value (on a cost basis) of Unencumbered Land and Construction-in-Process
(after taking into account any impairments recognized in Borrower’s financial
statements in the immediately preceding fiscal quarter), plus (4) the aggregate
book value (on a cost basis) of Unencumbered Assets of Borrower and its
Consolidated Business which are Acquisition Assets plus Borrower’s beneficial
interest in the book value (on a cost basis) of Unencumbered Assets of the UJVs
that are Acquisition Assets (and for which Borrower substantially controls the
financing and sale) (after taking into account any impairments recognized in
Borrower’s financial statements in the immediately preceding fiscal quarter),
plus (5) unrestricted Cash and Cash Equivalents of Borrower and its Consolidated
Businesses, as of the end of such quarter, as reflected in Borrower’s
Consolidated Financial Statements, to the extent the same are Unencumbered;
provided that no such unrestricted Cash and Cash Equivalents will be added to
Unencumbered Asset Value if such unrestricted Cash and Cash Equivalents have
been deducted from Unsecured Indebtedness in the calculation of the financial
covenant in Section 8.03, plus (6) the value of all Eligible Cash 1031 Proceeds
resulting from the sale of Unencumbered Assets, to the extent the same are
Unencumbered, plus (7) the value (at the lower of cost or market in accordance
with GAAP) of Performing Notes held by Borrower and its Consolidated Businesses,
to the extent the same are Unencumbered;

provided that the sum of clauses (2), (3) and (7) above shall not exceed 30% of
Unencumbered Asset Value.

“Unencumbered Assets” are income-producing assets, reflected on Borrower’s
Consolidated Financing Statements, owned (in whole or in part), directly or
indirectly by Borrower which (1) are Unencumbered and (2) have been improved by
buildings or other improvements that have been issued a certificate of occupancy
(or its equivalent) and are fully operational. Notwithstanding the foregoing, if
an asset that would otherwise qualify as an Unencumbered Asset is owned by a
Consolidated Business that has any Recourse Debt, such asset shall not
constitute, and may not be treated as, an Unencumbered Asset unless and until
the earlier to occur of (x) such Recourse Debt has been repaid in full in cash
and all loan documents evidencing such Recourse Debt have been terminated and
(y) such Consolidated Business executes and delivers to the Administrative
Agent, for the benefit of the Administrative Agent and the Banks, a guaranty of
the Obligations in substantially the form of Exhibit I attached hereto.

“Unencumbered Land and Construction-in-Process” means all land held for future
development and Construction-in-Process reflected on Borrower’s Consolidated
Financial Statements, which are wholly-owned, directly or indirectly, by
Borrower and are Unencumbered.

 

-20-



--------------------------------------------------------------------------------

“Unencumbered Non-Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Assets that are not Unencumbered
Wholly-Owned Assets but for which the Borrower substantially controls the sale
or financing of such Unencumbered Asset (assuming general and administrative
expense is allocated proportionately to Unencumbered Assets).

“Unencumbered Wholly-Owned Assets” means Unencumbered Assets which are
Wholly-Owned Assets.

“Unencumbered Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Wholly-Owned Assets (assuming general and
administrative expense is allocated proportionately to Unencumbered Wholly-Owned
Assets).

“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is not secured by a Lien.

“Unsecured Interest Expense” means that portion of Interest Expense relating to
Unsecured Indebtedness.

“Wholly-Owned Assets” means income-producing assets, which are reflected on
Borrower’s Consolidated Financial Statements, and are wholly-owned, directly or
indirectly, by Borrower.

Section 1.02 Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, and all financial data required to be
delivered hereunder shall be prepared in accordance with GAAP; provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Banks request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.

Section 1.03 Computation of Time Periods. Except as otherwise provided herein,
in this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and words
“to” and “until” each means “to but excluding”.

Section 1.04 Rules of Construction. Except as provided otherwise, when used in
this Agreement (1) “or” is not exclusive; (2) a reference to a Law includes any
amendment, modification or supplement to, or replacement of, such Law; (3) a
reference to a Person includes its permitted successors and permitted assigns;
(4) all terms used in the singular shall have a correlative meaning when used in
the plural and vice versa; (5) a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles, Sections
or Exhibits shall be to

 

-21-



--------------------------------------------------------------------------------

Articles, Sections and Exhibits of this Agreement unless otherwise indicated;
(7) “hereunder”, “herein”, “hereof and the like refer to this Agreement as a
whole; and (8) all Exhibits to this Agreement shall be incorporated into this
Agreement.

ARTICLE II

THE LOANS

Section 2.01 Ratable Loans; Bid Rate Loans; Purpose.

(a) Subject to the terms and conditions of this Agreement, the Banks agree to
make loans to Borrower as provided in this Article II.

(b) Each of the Banks severally agrees to make loans to Borrower (each such loan
by a Bank, a “Ratable Loan”) in an amount up to its Loan Commitment, pursuant to
which the Bank shall from time to time advance and re-advance to Borrower an
amount equal to its Pro Rata Share of the excess (the “Available Total Loan
Commitment”) of the Total Loan Commitment over the sum of (1) all previous
advances (including Bid Rate Loans and Swing Loans) made by the Banks which
remain unpaid and (2) the outstanding amount of all Letters of Credit and
unreimbursed drawings on all Letters of Credit. Within the limits set forth
herein, Borrower may borrow from time to time under this paragraph (b) and
prepay from time to time pursuant to Section 2.09 (subject, however, to the
restrictions on prepayment set forth in said Section), and thereafter re-borrow
pursuant to this paragraph (b). The Ratable Loans may be outstanding as (1) Base
Rate Loans; (2) LIBOR Loans; or (3) a combination of the foregoing, as Borrower
shall elect and notify Administrative Agent in accordance with Section 2.14.
Each LIBOR Loan, Bid Rate Loan and Base Rate Loan of each Bank shall be
maintained at such Bank’s Applicable Lending Office.

(c) In addition to Ratable Loans pursuant to paragraph (b) above, so long as
Borrower’s Credit Rating is BBB- or higher by S&P or Baa3 or higher by Moody’s
or an equivalent rating by another nationally-recognized rating agency, as
reasonably approved by Administrative Agent, one or more Banks may, at
Borrower’s request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate or the Absolute Bid Rate in accordance
with Section 2.02 (such loans being referred to in this Agreement as “Bid Rate
Loans”). Borrower may borrow Bid Rate Loans from time to time pursuant to this
paragraph (c) in an amount up to the Available Total Loan Commitment at the time
of the borrowing (taking into account any repayments of the Loans made
simultaneously therewith) and shall repay such Bid Rate Loans as required by
Section 2.08, and it may thereafter re-borrow pursuant to this paragraph (c);
provided, however, that the aggregate outstanding principal amount of Bid Rate
Loans at any particular time shall not exceed the Bid Borrowing Limit.

(d) The obligations of the Banks under this Agreement are several, and no Bank
shall be responsible for the failure of any other Bank to make any advance of a
Loan to be made by such other Bank. However, the failure of any Bank to make any
advance of the Loan to be made by it hereunder on the date specified therefor
shall not relieve any other Bank of its obligation to make any advance of its
Loan specified hereby to be made on such date.

 

-22-



--------------------------------------------------------------------------------

(e) Borrower shall use the proceeds of the Loans for general capital and working
capital requirements of Borrower and its Consolidated Businesses and UJVs (which
shall include, but not be limited to, Acquisitions and/or costs incurred in
connection with the development, construction or reconstruction of multi-family
real estate properties). In no event shall proceeds of the Loans or Letters of
Credit be used, directly or indirectly, for purchasing or carrying margin stock
(within the meaning of Regulation U) or in a manner that would violate
Regulation T, Regulation U, or Regulation X, or in connection with a hostile
acquisition.

Section 2.02 Bid Rate Loans.

(a) When Borrower wishes to request offers from the Banks to make Bid Rate
Loans, it shall transmit to Administrative Agent by facsimile a request (a “Bid
Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to be
received not later than 12:00 noon (New York time) on (x) the fifth Banking Day
prior to the date for funding of the LIBOR Bid Rate Loan(s) proposed therein in
the case of a LIBOR Auction or (y) the second Banking Day prior to the date for
funding of the Absolute Bid Rate Loan(s) proposed therein in the case of an
Absolute Rate Auction, specifying:

(1) the proposed date of funding of the Bid Rate Loan(s), which shall be a
Banking Day;

(2) the aggregate amount of the Bid Rate Loans requested, which shall be
$5,000,000 or a larger integral multiple of $500,000;

(3) the duration of the Interest Period(s) applicable thereto, subject to the
provisions of the definition of “Interest Period” in Section 1.01 and the
provisions of Section 2.05; and

(4) whether the Bid Rate Quotes requested are to set forth a LIBOR Bid Margin
(to be used to compute the LIBOR Bid Rate) or an Absolute Bid Rate.

Borrower may request offers to make Bid Rate Loans for more than one
(1) Interest Period in a single Bid Rate Quote Request. No more than two (2) Bid
Rate Quote Requests may be submitted by Borrower during any calendar month and
no more than twenty-four (24) Bid Rate Quote Requests per year may be submitted
by Borrower.

(b) Promptly (the same day, if possible) upon receipt of a Bid Rate Quote
Request, Administrative Agent shall send to the Banks by facsimile an invitation
(an “Invitation for Bid Rate Quotes”) substantially in the form of EXHIBIT G-2,
which shall constitute an invitation by Borrower to the Banks to submit Bid Rate
Quotes offering to make Bid Rate Loans to which such Bid Rate Quote Request
relates in accordance with this Section.

 

-23-



--------------------------------------------------------------------------------

(c) (1) Each Bank may, but is not obligated to, submit a Bid Rate Quote
containing an offer or offers to make Bid Rate Loans in response to any
Invitation for Bid Rate Quotes. Each Bid Rate Quote must comply with the
requirements of this paragraph (c) and must be submitted to Administrative Agent
by facsimile not later than (x) 2:00 p.m. (New York time) on the fourth Banking
Day prior to the proposed date of the LIBOR Bid Rate Loan(s) in the case of a
LIBOR Auction or (y) 9:30 a.m. (New York time) on the Banking Day immediately
preceding the proposed date of the Absolute Bid Rate Loan(s) in the case of an
Absolute Rate Auction; provided that Bid Rate Quotes submitted by Administrative
Agent (or any Affiliate of Administrative Agent) in its capacity as a Bank may
be submitted, and may only be submitted, if Administrative Agent or such
Affiliate notifies Borrower of the terms of the offer or offers contained
therein not later than thirty (30) minutes prior to the deadline for the other
Banks. Any Bid Rate Quote so made shall (subject to Borrower’s satisfaction of
the conditions precedent set forth in this Agreement to its entitlement to an
advance) be irrevocable except with the written consent of Administrative Agent
given on the instructions of Borrower. Bid Rate Loans to be funded pursuant to a
Bid Rate Quote may, as provided in Section 12.16, be funded by a Bank’s
Designated Lender. A Bank making a Bid Rate Quote shall, if then known, specify
in its Bid Rate Quote whether the related Bid Rate Loans are intended to be
funded by such Bank’s Designated Lender, as provided in Section 12.16, provided,
however, that whether or not the same is specified in a Bank’s Bid Rate Quote,
such Bank’s Bid Rate Loan(s) may be funded by its Designated Lender at the time
of funding thereof.

(2) Each Bid Rate Quote shall be in substantially the form of EXHIBIT G-3 and
shall in any case specify:

(i) the proposed date of funding of the Bid Rate Loan(s);

(ii) the principal amount of the Bid Rate Loan(s) for which each such offer is
being made, which principal amount (w) may be greater than or less than the Loan
Commitment of the quoting Bank, (x) must be in the aggregate $5,000,000 or a
larger integral multiple of $500,000, (y) may not exceed the principal amount of
Bid Rate Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Bid Rate Loans for which
offers being made by such quoting Bank may be accepted;

(iii) in the case of a LIBOR Auction, the margin above or below the applicable
LIBOR Interest Rate (the “LIBOR Bid Margin”) offered for each such LIBOR Bid
Rate Loan, expressed as a percentage per annum (specified to the nearest
1/1,000th of 1%) to be added to (or subtracted from) the applicable LIBOR
Interest Rate;

(iv) in the case of an Absolute Rate Auction, the rate of interest, expressed as
a percentage per annum (specified to the nearest 1/1,000th of 1%) (the “Absolute
Bid Rate”), offered for each such Absolute Bid Rate Loan;

 

-24-



--------------------------------------------------------------------------------

(v) the applicable Interest Period; and

(vi) the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

(3) Any Bid Rate Quote shall be disregarded if it:

(i) is not substantially in conformity with EXHIBIT G-3 or does not specify all
of the information required by sub-paragraph (c)(2) above;

(ii) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in sub-paragraph (c)(2)(ii) above);

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Bid Rate Quotes; or

(iv) arrives after the time set forth in sub-paragraph (c)(1) above.

(d) Administrative Agent shall (x) not later than 3:00 p.m. (New York time) on
the fourth Banking Day prior to the proposed date of funding of the LIBOR Bid
Rate Loan(s) in the case of a LIBOR Auction or (y) not later than 10:30 a.m.
(New York time) on the Banking Day immediately preceding the proposed date of
funding of the Absolute Bid Rate Loan(s) in the case of an Absolute Rate
Auction, notify Borrower in writing of the terms of any Bid Rate Quote submitted
by a Bank that is in accordance with paragraph (c). In addition, Administrative
Agent shall, on the Banking Day of its receipt thereof, notify Borrower in
writing of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Bank with respect to the same
Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded
by Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. Administrative
Agent’s notice to Borrower shall specify (A) the aggregate principal amount of
Bid Rate Loans for which offers have been received for each Interest Period
specified in the related Bid Rate Quote Request, (B) the respective principal
amounts, LIBOR Bid Margins and Absolute Bid Rates so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.

(e) Not later than (x) 9:30 a.m. (New York time) on the third Banking Day prior
to the proposed date of funding of the LIBOR Bid Rate Loan in the case of a
LIBOR Auction or (y) 1:00 p.m. (New York time) on the Banking Day immediately
preceding the proposed date of funding of the Absolute Bid Rate Loan in the case
of an Absolute Rate Auction, Borrower shall notify Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
paragraph (d). If Borrower fails to notify Administrative Agent of its
acceptance of such offers, it shall be deemed to have rejected such offers. A
notice of acceptance shall be substantially in the form of EXHIBIT G-4 and shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

(i) the principal amount of each Bid Rate Loan may not exceed the applicable
amount set forth in the related Bid Rate Quote Request or be less than $500,000
per Bank and shall be an integral multiple of $100,000;

 

-25-



--------------------------------------------------------------------------------

(ii) acceptance of offers with respect to a particular Interest Period may only
be made on the basis of ascending LIBOR Bid Margins or Absolute Bid Rates, as
the case may be, offered for such Interest Period from the lowest effective
cost; and

(iii) Borrower may not accept any offer that is described in subparagraph (c)(3)
or that otherwise fails to comply with the requirements of this Agreement.

(f) If offers are made by two (2) or more Banks with the same LIBOR Bid Margins
or Absolute Bid Rates, as the case may be, for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Interest Period, the principal amount of Bid Rate Loans in respect of
which such offers are accepted shall be allocated by Administrative Agent among
such Banks as nearly as possible (in multiples of $ 100,000, as Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Administrative Agent shall promptly (and in any event within one
(1) Banking Day after such offers are accepted) notify Borrower and each such
Bank in writing of any such allocation of Bid Rate Loans. Determinations by
Administrative Agent of the allocation of Bid Rate Loans shall be conclusive in
the absence of manifest error.

(g) In the event that Borrower accepts the offer(s) contained in one (1) or more
Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making such
offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated, if
necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.04, and such Bid Rate Loan
shall bear interest at the accepted LIBOR Bid Rate or Absolute Bid Rate, as the
case may be, for the applicable Interest Period.

(h) Notwithstanding anything to the contrary contained herein, each Bank shall
be required to fund its Pro Rata Share of the Available Total Loan Commitment in
accordance with Section 2.01(b) despite the fact that any Bank’s Loan Commitment
may have been or may be exceeded as a result of such Bank’s making Bid Rate
Loans.

(i) A Bank who is notified that it has been selected to make a Bid Rate Loan as
provided above may designate its Designated Lender (if any) to fund such Bid
Rate Loan on its behalf, as described in Section 12.16. Any Designated Lender
which funds a Bid Rate Loan shall on and after the time of such funding become
the obligee under such Bid Rate Loan and be entitled to receive payment thereof
when due. No Bank shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded.

(j) Administrative Agent shall promptly notify each Bank which submitted a Bid
Rate Quote of Borrower’s acceptance or non-acceptance thereof. At the request of
any

 

-26-



--------------------------------------------------------------------------------

Bank which submitted a Bid Rate Quote, Administrative Agent will promptly notify
all Banks which submitted Bid Rate Quotes of (a) the aggregate principal amount
of, and (b) the range of Absolute Bid Rates or LIBOR Bid Margins of, the
accepted Bid Rate Loans for each requested Interest Period.

Section 2.03 Advances, Generally. The Initial Advance shall be in the minimum
amount of $500,000 and in integral multiples of $100,000 above such amount and
shall be made upon satisfaction of the conditions set forth in Section 4.01.
Subsequent advances shall be made no more frequently than twice weekly
thereafter, upon satisfaction of the conditions set forth in Section 4.02. The
amount of each advance subsequent to the Initial Advance shall be in the minimum
amount of $500,000 (unless less than $500,000 is available for disbursement
pursuant to the terms hereof at the time of any subsequent advance, in which
case the amount of such subsequent advance shall be equal to such remaining
availability) and in integral multiples of $100,000 above such amount.
Additional restrictions on the amounts and timing of, and conditions to the
making of, advances of Bid Rate Loans are set forth in Section 2.02.

Section 2.04 Procedures for Advances. In the case of advances of Ratable Loans
hereunder, Borrower shall submit to Administrative Agent a request for each
advance, stating the amount requested and certifying the purpose, in general
terms, for which such advance is to be used, no later than 11:00 a.m. (New York
time) on the date, in the case of advances of Base Rate Loans, which is one
(1) Banking Day, and, in the case of advances of LIBOR Loans, which is three
(3) Banking Days, prior to the date the advance is to be made. In the case of
advances of Swing Loans hereunder, Borrower shall submit to Administrative Agent
a request for such advance, stating the amount requested and certifying the
purpose, in general terms, for which such advance is to be used, no later than
11:00 a.m. (New York time) on the date on which the advance is to be made. In
the case of advances of Bid Rate Loans hereunder, Borrower shall submit a Bid
Rate Quote Request at the time specified in Section 2.02, accompanied by a
certification of the purpose, in general terms, for which the advance is to be
used. Administrative Agent, on the Banking Day of its receipt and approval of
the request for advance, will so notify the Banks (or, in the case of Swing
Loans, the Swing Lender) either by telephone or by facsimile. Not later than
11:00 a.m. (New York time) (or 2:00 p.m. (New York time) in the case of Swing
Loans) on the date of each advance, each Bank (in the case of Ratable Loans) or
the applicable Bank(s) (in the case of Bid Rate Loans) or the Swing Lender (in
the case of Swing Loans) shall, through its Applicable Lending Office and
subject to the conditions of this Agreement, make the amount to be advanced by
it on such day available to Administrative Agent, at Administrative Agent’s
Office and in immediately available funds for the account of Borrower. The
amount of the advance requested by the Borrower (or, if less, the portion of
such requested amount that shall have been paid to the Administrative Agent by
the Banks in accordance with the terms hereof) shall, subject to the conditions
of this Agreement, be made available to Borrower, in immediately available
funds, by Administrative Agent’s crediting an account of Borrower designated by
Borrower and maintained with Administrative Agent at Administrative Agent’s
Office.

Section 2.05 Interest Periods; Renewals. In the case of the LIBOR Loans and Bid
Rate Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period in Section 1.01, subject to
the following limitations: (1) no Interest Period may extend beyond the Maturity
Date; and (2) if an Interest Period would end on a day which is not a Banking
Day, such Interest Period shall be extended to the next Banking Day, unless such
Banking

 

-27-



--------------------------------------------------------------------------------

Day would fall in the next calendar month, in which event such Interest Period
shall end on the immediately preceding Banking Day. Only twenty (20) discrete
segments of a Bank’s Ratable Loan bearing interest at a LIBOR Interest Rate, for
a designated Interest Period, pursuant to a particular Election, Conversion or
Continuation, may be outstanding at any one time (each such segment of each
Bank’s Ratable Loan corresponding to a proportionate segment of each of the
other Banks’ Ratable Loans). Upon notice to Administrative Agent as provided in
Section 2.14, Borrower may Continue any LIBOR Loan on the last day of the
Interest Period of the same or different duration in accordance with the
limitations provided above. If Borrower shall fail to give notice to
Administrative Agent of such a Continuation, such LIBOR Loan shall automatically
become a LIBOR Loan with an Interest Period of one (1) month on the last day of
the current Interest Period. Administrative Agent shall notify each of the
Banks, either by telephone or by facsimile, at least two (2) Banking Days prior
to the termination of the Interest Period in question in the event of such
failure by Borrower to give such notice of Continuation.

Section 2.06 Interest. Borrower shall pay interest to Administrative Agent for
the account of the applicable Bank on the outstanding and unpaid principal
amount of the Loans, at a rate per annum as follows: (1) for Base Rate Loans at
a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR Loans at
a rate equal to the applicable LIBOR Interest Rate plus the Applicable Margin;
(3) for LIBOR Bid Rate Loans at a rate equal to the applicable LIBOR Bid Rate;
(4) for Absolute Bid Rate Loans at a rate equal to the applicable Absolute Bid
Rate; and (5) for Swing Loans at the BBA LIBOR Daily Floating Rate for a period
not to exceed three (3) days, as determined by the Swing Lender plus the
Applicable Margin for LIBOR Loans. Any principal amount not paid when due (when
scheduled, at acceleration or otherwise) shall bear interest thereafter, payable
on demand, at the Default Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest on Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans shall
not exceed the maximum amount permitted under applicable Law. Interest shall be
calculated for the actual number of days elapsed on the basis of, in the case of
Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans, three hundred
sixty (360) days.

Accrued interest shall be due and payable in arrears upon and with respect to
any payment or prepayment of principal and, (x) in the case of Base Rate Loans,
LIBOR Loans and Swing Loans, on the first Banking Day of each calendar month and
(y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto; provided, however, that interest accruing at the Default
Rate shall be due and payable on demand.

Section 2.07 Fees.

(a) Borrower agrees to pay to and for the accounts of the parties specified
therein, the fees provided for in the Fee Letter and the Supplemental Fee
Letter.

(b) Borrower shall pay to Administrative Agent for the account of each Bank a
facility fee computed on the daily Loan Commitment of such Bank (irrespective of
usage) at a rate per annum equal to the daily Facility Fee Rate, calculated on
the basis of a year of three hundred sixty (360) days for the actual number of
days elapsed. The facility fee shall accrue for each calendar quarter (or
portion thereof) and shall be due and payable quarterly

 

-28-



--------------------------------------------------------------------------------

in arrears on the tenth (10th) day of October, January, April and July of each
year, commencing on the first such date after the Closing Date, and upon the
Maturity Date (as stated or by acceleration or otherwise) or earlier termination
of the Loan Commitments.

Section 2.08 Notes. At the request of such Bank, the Ratable Loan made by each
Bank under this Agreement shall be evidenced by, and repaid with interest in
accordance with, a single promissory note of Borrower in the form of EXHIBIT B
duly completed and executed by Borrower, in the principal amount equal to such
Bank’s Loan Commitment, payable to such Bank for the account of its Applicable
Lending Office (each such note, as the same may hereafter be amended, modified,
extended, severed, assigned, renewed or restated from time to time, including
any new or substitute notes pursuant to Section 2.19, 3.07 or 12.05, a “Ratable
Loan Note”). The Bid Rate Loans of the Banks shall be evidenced by a single
global promissory note of Borrower, in the form of EXHIBIT B-1, duly completed
and executed by Borrower, in the principal amount of the Bid Borrowing Limit,
payable to Administrative Agent for the account of the respective Banks making
Bid Rate Loans (such note, as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time,
the “Bid Rate Loan Note”). The Swing Loan of the Swing Lender shall be evidenced
by, and repaid with interest in accordance with, a promissory note of Borrower,
in the form of EXHIBIT B-2, duly completed and executed by Borrower, payable to
the Swing Lender (such note, as the same may hereafter be amended, modified
extended, severed, assigned, substituted, renewed or restated from time to time,
the “Swing Loan Note”). A particular Bank’s Ratable Loan Note, together with its
interest, if any, in the Bid Rate Loan Note, and, in the case of the Swing
Lender, the Swing Loan Note, are referred to collectively in this Agreement as
such Bank’s “Note”; all such Ratable Loan Notes, the Bid Rate Loan Note and the
Swing Loan Note are referred to collectively in this Agreement as the “Notes”.
The Ratable Loan Notes shall mature, and all outstanding principal and accrued
interest and other sums thereunder shall be paid in full, on the Maturity Date,
as the same may be accelerated. The outstanding principal amount of each Bid
Rate Loan evidenced by the Bid Rate Loan Note, and all accrued interest and
other sums with respect thereto, shall become due and payable to the Bank making
such Bid Rate Loan at the earlier of the expiration of the Interest Period
applicable thereto or the Maturity Date, as the same may be accelerated.
Principal amounts evidenced by the Swing Loan Notes shall become due and payable
at the earlier of three (3) Banking Days after said amounts are advanced or the
Maturity Date, as the same may be accelerated.

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance and each payment
of principal received by such Bank for the account of its Applicable Lending
Office(s) on account of its Ratable Loan, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Ratable Loan made by such Bank. The Swing Lender is hereby authorized by
Borrower to endorse on the schedule attached to the Swing Loan Note held by it,
the amount of each advance and each payment of principal received by the Swing
Lender for the account of its Applicable Lending Office(s) on account of its
Swing Loan, which endorsement shall, in the absence of manifest error, be
conclusive as to the outstanding balance of the Swing Loan made by the Swing
Lender. Administrative Agent is hereby authorized by Borrower to endorse on the
schedule attached to the Bid Rate Loan Note the amount of each LIBOR Bid Rate
Loan and/or Absolute Bid Rate Loan, the name of the Bank making the same, the
date of the advance thereof, the interest rate applicable thereto and the
expiration of the Interest Period applicable thereto (i.e., the maturity date
thereof). The failure by Administrative Agent or any Bank to make such

 

-29-



--------------------------------------------------------------------------------

notations with respect to the Loans or each advance or payment shall not limit
or otherwise affect the obligations of Borrower under this Agreement or the
Notes. In case of any loss, theft, destruction or mutilation of any Bank’s Note,
Borrower shall, upon its receipt of an affidavit of an officer of such Bank as
to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Bank in the same
principal amount and otherwise of like tenor as the lost, stolen, destroyed or
mutilated Note.

Section 2.09 Prepayments. Without prepayment premium or penalty but subject to
Section 3.05, Borrower may, upon at least one (1) Banking Day’s notice to
Administrative Agent in the case of the Base Rate Loans and Swing Loans, and at
least three (3) Banking Days’ notice to Administrative Agent (who shall provide
such notice, promptly upon receipt, to each of the Banks) in the case of LIBOR
Loans, prepay the Ratable Loans, provided that (1) any partial prepayment under
this Section shall be in integral multiples of $500,000; (2) a LIBOR Loan or
Swing Loan may be prepaid at any time, subject, however, to the provisions of
Section 3.05; and (3) each prepayment under this Section shall include all
interest accrued on the amount of principal prepaid through the date of
prepayment. Prepayment of Bid Rate Loans shall not be permitted.

Section 2.10 Cancellation of Commitments.

(a) At any time, Borrower shall have the right, without premium or penalty, to
terminate any unused Loan Commitments (i.e., to terminate Loan Commitments to
the extent of the Available Total Loan Commitment) or unused commitment of the
Swing Lender to make Swing Loans, in whole or in part, from time to time,
provided that: (1) Borrower shall give notice of each such termination to
Administrative Agent (who shall provide such notice, promptly upon receipt, to
each of the Banks) and the Swing Lender, if applicable, no later then 10:00 a.m.
(New York time) on the date which is fifteen (15) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the
Banks, or Swing Lender, as applicable, must be terminated ratably and
simultaneously with those of the other Banks, or Swing Lender, as applicable;
(3) each partial termination of the Loan Commitments, or commitments to make
Swing Loans, as a whole (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of $1,000,000 and (4) no partial
cancellation of the Loan Commitments shall reduce the Total Loan Commitment to
an amount below $200,000,000.

(b) The Loan Commitments, to the extent terminated, may not be reinstated.

Section 2.11 Method of Payment. Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (New York time) on the
date when due in Dollars to Administrative Agent at Administrative Agent’s
Office in immediately available funds. Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Bank (1) such Bank’s appropriate share determined pursuant to Section 10.15 of
the payments of principal and interest in like funds for the account of such
Bank’s Applicable Lending Office; and (2) fees payable to such Bank in
accordance with the terms of this Agreement. In the event Administrative Agent
fails to pay funds received from Borrower to the Banks on the date on which
Borrower is credited with payment, Administrative Agent shall pay interest on
such amounts at the Federal Funds Rate until such payment to the Banks is made.
Borrower hereby authorizes Administrative Agent and the Banks, if and to the
extent payment by Borrower is not

 

-30-



--------------------------------------------------------------------------------

made when due under this Agreement or under the Notes, to charge from time to
time against any account Borrower maintains with Administrative Agent or any
Bank any amount so due to Administrative Agent and/or the Banks. Except to the
extent provided in this Agreement, whenever any payment to be made under this
Agreement or under the Notes is due on any day other than a Banking Day, such
payment shall be made on the next succeeding Banking Day, and such extension of
time shall in such case be included in the computation of the payment of
interest and other fees, as the case may be.

Section 2.12 Elections, Conversions or Continuation of Loans. Subject to the
provisions of Article III and Sections 2.05 and 2.13, Borrower shall have the
right to Elect to have all or a portion of any advance of the Ratable Loans be
LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to Convert LIBOR Loans
into Base Rate Loans, or to Continue LIBOR Loans as LIBOR Loans, at any time or
from time to time, provided that (1) Borrower shall give Administrative Agent
notice of each such Election, Conversion or Continuation as provided in
Section 2.14; and (2) a LIBOR Loan may be Converted or Continued only on the
last day of the applicable Interest Period for such LIBOR Loan. Except as
otherwise provided in this Agreement, each Election, Continuation and Conversion
shall be applicable to each Bank’s Ratable Loan in accordance with its Pro Rata
Share.

Section 2.13 Minimum Amounts. With respect to the Ratable Loans as a whole, each
Election and each Conversion shall be in an amount at least equal to $1,000,000
and in integral multiples of $500,000.

Section 2.14 Certain Notices Regarding Elections, Conversions and Continuations
of Loans. Notices by Borrower to Administrative Agent of Elections, Conversions
and Continuations of LIBOR Loans shall be irrevocable and shall be effective
only if received by Administrative Agent not later than 10:30 a.m. (New York
time) on the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

 

     Number of Banking
Days Prior Notice

Conversions into Base Rate Loans

   two (2)

Elections of, Conversions into or Continuations as, LIBOR Loans

   three (3)

Promptly following its receipt of any such notice, and no later than the close
of business on the Banking Day of such receipt, Administrative Agent shall so
advise the Banks either by telephone or by facsimile. Each such notice of
Election shall specify the portion of the amount of the advance that is to be
LIBOR Loans (subject to Section 2.13) and the duration of the Interest Period
applicable thereto (subject to Section 2.05); each such notice of Conversion
shall specify the LIBOR Loans or Base Rate Loans to be Converted; and each such
notice of Conversion or Continuation shall specify the date of Conversion or
Continuation (which shall be a Banking Day), the amount thereof (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.05). In the event that Borrower fails to Elect to have any
portion of an advance of the Ratable Loans be LIBOR Loans, the entire amount of
such advance shall constitute Base Rate Loans. In the event that Borrower fails
to Continue LIBOR Loans within the time

 

-31-



--------------------------------------------------------------------------------

period and as otherwise provided in this Section, such LIBOR Loans will
automatically become LIBOR Loans with an Interest Period of one (1) month on the
last day of the then current applicable Interest Period for such LIBOR Loans.
Administrative Agent shall notify each of the Banks, either by telephone or by
facsimile, at least two (2) Banking Days prior to the termination of the
Interest Period in question in the event of such failure by Borrower.

Section 2.15 Late Payment Premium. Borrower shall, at Administrative Agent’s
option or if directed by the Required Banks and upon notice to Borrower, pay to
Administrative Agent for the account of the Banks a late payment premium in the
amount of 4% of any payments of interest under the Loans made more than ten
(10) days after the due date thereof, which shall be due with any such late
payment.

Section 2.16 Letters of Credit.

(a) Borrower, by notice to Administrative Agent and the Issuing Bank, may
request, in lieu of advances of proceeds of the Ratable Loans, that the Issuing
Bank issue unconditional, irrevocable standby letters of credit or direct-pay
letters of credit (each, a “Letter of Credit”) for the account of Borrower or
its Consolidated Businesses, payable by sight drafts, for such beneficiaries and
with such other terms as Borrower shall specify. Promptly upon receipt of notice
from the Issuing Bank of the issuance, amendment or extension of a Letter of
Credit, Administrative Agent shall notify each of the Banks. The letters of
credit listed on Schedule 2.16 attached hereto, including those issued under the
Letter of Credit Agreement (the “Existing Letters of Credit”), shall be deemed
to be Letters of Credit issued under this Agreement for all purposes, and each
of the Borrower and the Banks confirms and agrees that its respective
obligations with respect to the Existing Letters of Credit shall be governed by
this Agreement. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the account of any Consolidated
Business as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of drawings under such Letters of Credit, the
payment of interest thereon and the payment of fees due under Section 2.07 to
the same extent as if it were the sole account party in respect of such Letter
of Credit.

(b) The amount of any Letter of Credit shall be limited to the lesser of
(x) $200,000,000 less the aggregate amount of all Letters of Credit theretofore
issued and outstanding or (y) the Available Total Loan Commitment, it being
understood that the amount of each Letter of Credit issued and outstanding shall
effect a reduction, by an equal amount, of the Available Total Loan Commitment
(such reduction to be allocated to each Bank’s Loan Commitment ratably in
accordance with the Banks’ respective Pro Rata Shares).

(c) The amount of each Letter of Credit shall be in minimum amounts of $10,000.
Each Letter of Credit shall be issued or amended, as the case may be, upon the
written request of the Borrower delivered to the Issuing Bank (with a copy to
the Administrative Agent). Such request must be received by the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. at least two Banking Days (or
such later date and time as the Administrative Agent and the Issuing Bank may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment,

 

-32-



--------------------------------------------------------------------------------

as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such request shall specify in form and detail satisfactory to the
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Banking Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such request
shall specify in form and detail satisfactory to the Issuing Bank (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Banking Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Issuing Bank may require. Unless the Issuing Bank has received
written notice from any Bank, the Administrative Agent or the Borrower, at least
one Banking Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue the
requested Letter of Credit or the requested amendment, as the case may be, in
each case in accordance with the Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Bank’s Pro Rata Share times the amount of
such Letter of Credit.

(d) Each Letter of Credit shall expire no later than fifteen (15) days prior to
the Maturity Date, but may have an automatic extension clause (an
“Auto-Extension Letter of Credit”) allowing for the extension of the expiration
date thereof if a notice of non-extension is not given from the Issuing Bank to
the Letter of Credit beneficiary by a specified date within a twelve-month
period. Notwithstanding any other provision of this Agreement, if requested by
the Borrower, the Issuing Bank shall issue a Letter of Credit with and/or not
give notice of non-extension of an Auto-Extension Letter of Credit to Letter of
Credit beneficiaries which would result in, an expiration date that is up to one
(1) year after the Maturity Date, provided that no later than forty-five
(45) days prior to the Maturity Date, the Borrower provides a cash deposit in
the full amount available to be drawn under all Letters of Credit with
expiration dates after the Maturity Date and all Auto-Extension Letters of
Credit for which the Issuing Bank has not given a notice of non-extension to the
Letter of Credit beneficiary. Any such additional Cash Collateral shall be held
by the Administrative Agent, for the benefit of the Banks, in accordance with
the terms of Section 2.16(h).

(e) In connection with, and as a further condition to the issuance of, each
Letter of Credit, Borrower shall execute and deliver to Administrative Agent and
the Issuing Bank an application for the Letter of Credit on the Issuing Bank’s
standard form therefor, together with such other documents, opinions and
assurances as Administrative Agent and the Issuing Bank shall reasonably
require.

 

-33-



--------------------------------------------------------------------------------

(f) In connection with each Letter of Credit, Borrower hereby covenants to pay
to Administrative Agent the following fees: (1) a fee, payable quarterly in
arrears (on the first Banking Day of each calendar quarter following the
issuance of the Letter of Credit), for the account of the Banks, computed daily
on the amount of the Letter of Credit issued and outstanding at a rate per annum
equal to the “Banks’ L/C Fee Rate” (as hereinafter defined) (provided, however,
any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Bank pursuant to
this Section 2.16 shall be payable, to the maximum extent permitted by
applicable Law, to the other Banks in accordance with the upward adjustments in
their respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.20(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account), and (2) a fronting fee, payable quarterly in
arrears (on the first Banking Day of each calendar quarter following the
issuance of the Letter of Credit), for the Issuing Bank’s account, computed
daily on the amount of the Letter of Credit issued and outstanding, at a rate
per annum equal to 0.125%. In addition to the fees described in the preceding
sentence, the Borrower shall pay to the Issuing Bank such other customary letter
of credit charges when incurred. For purposes of this Agreement, the “Banks’ L/C
Fee Rate” shall mean, at any time, a rate per annum equal to the Applicable
Margin for LIBOR Loans less 0.075% per annum. It is understood and agreed that
the last installment of the fees provided for in this paragraph (f) with respect
to any particular Letter of Credit shall be due and payable on the first day of
the calendar quarter following the return, undrawn, or cancellation of such
Letter of Credit to the Issuing Bank, who shall promptly provide notice to
Administrative Agent of such return or cancellation, and Borrower’s receipt of
notice from Administrative Agent.

(g) Upon any drawing under a Letter of Credit, the Issuing Bank shall
immediately provide notice to the Borrower and Administrative Agent of such
drawing. The Borrower shall reimburse the Issuing Bank on the date of any
drawing under a Letter of Credit. Such reimbursement shall be made with the
proceeds of an advance of Loans as set forth below unless such advance cannot
for any reason be made. The parties hereto acknowledge and agree that,
immediately upon notice from Administrative Agent of any drawing under a Letter
of Credit, each Bank shall, notwithstanding the existence of a Default or Event
of Default or the non-satisfaction of any conditions precedent to the making of
an advance of the Loans, advance proceeds of its Ratable Loan, in an amount
equal to its Pro Rata Share of such drawing, which advance shall be made to
Administrative Agent for the account of the Issuing Bank to reimburse the
Issuing Bank for such drawing. Each of the Banks further acknowledges that its
obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the Banks’ termination of this Agreement or enforcement
of remedies hereunder or under the other Loan Documents. In the event that any
Ratable Loan cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under any applicable bankruptcy or insolvency Law with respect to Borrower),
then (x) such unreimbursed drawing shall bear interest at the Default Rate and
shall be due and payable on demand (together with interest) and (y) each Bank
shall purchase (on or as of the date such Ratable Loan would otherwise have been
made) from the Issuing Bank a participation interest in any unreimbursed drawing
in an amount equal to its Pro Rata Share of such unreimbursed drawing. Until
each Bank funds its Pro Rata Share to reimburse the

 

-34-



--------------------------------------------------------------------------------

Issuing Bank for any amount drawn under any Letter of Credit, interest in
respect of such Bank’s Pro Rata Share of such amount shall be solely for the
account of the Issuing Bank. Each Bank’s obligation to reimburse the Issuing
Bank for amounts drawn under Letters of Credit, as contemplated by this
paragraph, shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Bank may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No purchase by a Bank
of a participation interest in an unreimbursed drawing shall relieve or
otherwise impair the obligation of the Borrower to reimburse the Issuing Bank
for the amount of any payment made by the Issuing Bank under any Letter of
Credit, together with interest as provided herein. If any Bank fails to make
available to the Administrative Agent for the account of the Issuing Bank any
amount required to be paid by such Bank pursuant to the foregoing provisions of
this paragraph, then, without limiting the other provisions of this Agreement,
the Issuing Bank shall be entitled to recover from such Bank (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Issuing Bank in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing. If such Bank pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such Bank’s
participation in such unreimbursed drawing. A certificate of the Issuing Bank
submitted to any Bank (through the Administrative Agent) with respect to any
amounts owing under this paragraph shall be conclusive absent manifest error. At
any time after the Issuing Bank has made a payment under any Letter of Credit
and has received from any Bank such Bank’s Pro Rata Share in respect of such
payment in accordance with this paragraph, if the Administrative Agent receives
for the account of the Issuing Bank any payment in respect of the related
unreimbursed drawing or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

(h) Borrower agrees, (x) upon the occurrence of an Event of Default and at the
written request of Administrative Agent or (y) if required by Section 2.16(d),
(1) to deposit with Administrative Agent for the benefit of the Issuing Bank and
the Banks cash collateral in the amount of all the outstanding Letters of Credit
as applicable to (x) or (y) above (“Cash Collateral”), which Cash Collateral
shall be held by Administrative Agent for the benefit of the Issuing Bank and
the Banks as security for Borrower’s obligations in connection with the Letters
of Credit and (2) to execute and deliver to Administrative Agent and the Issuing
Bank such documents as Administrative Agent or the Issuing Bank reasonably
requests to confirm and perfect the assignment of such Cash Collateral to
Administrative Agent for the benefit of the Issuing Bank and the Banks. In
addition, at any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the Issuing Bank, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving

 

-35-



--------------------------------------------------------------------------------

effect to Section 2.20(a)(iv) and any Cash Collateral provided by such
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked, interest
bearing deposit accounts at Administrative Agent. The Borrower, and to the
extent provided by any Bank, such Bank, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Banks, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied as set forth below. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided hereunder in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Obligations for which the Cash Collateral was so provided. Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Bank) or (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, that such Cash
Collateral furnished by the Borrower to reduce Fronting Exposure shall not be
released if the Borrower is required to deposit Cash Collateral in accordance
with the first sentence of this Section 2.16(h).

(i) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;

(2) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;

(3) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(4) any Bank is at that time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving

 

-36-



--------------------------------------------------------------------------------

effect to Section 2.20(a)(iv)) with respect to the Defaulting Bank arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(j) The obligation of the Borrower to reimburse the Issuing Bank for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Consolidated Business may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Consolidated Business.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

-37-



--------------------------------------------------------------------------------

(k) Each Bank and the Borrower agree that, in paying any drawing under a Letter
of Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Bank, the Administrative
Agent, any of their respective Related Parties or any correspondent, participant
or assignee of the Issuing Bank shall be liable to any Bank for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Required Banks, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, the Administrative Agent, any
Bank, any of their respective Related Parties nor any correspondent, participant
or assignee of the Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.16(j); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Bank, and the Issuing Bank may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Issuing Bank’s willful misconduct or
gross negligence or the Issuing Bank’s willful failure to pay under any Letter
of Credit (other than any willful failure that is the result of any order of any
court or other Governmental Authority) after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

Section 2.17 Swing Loans.

(a) During the term of this Agreement, the Swing Lender agrees, on the terms and
conditions set forth in this Agreement, to make advances to Borrower pursuant to
this Section from time to time in amounts such that (i) the aggregate of such
advance and amount of Swing Loans theretofore advanced and still outstanding
does not at any time exceed the Swing Loan Commitment and (ii) the amount of
such advance does not exceed the Available Total Loan Commitment. Each advance
under this Section shall be in an aggregate principal amount of $1,000,000 or a
larger multiple of $100,000 (except that any such advance may be in the
aggregate available amount of Swing Loans determined in

 

-38-



--------------------------------------------------------------------------------

accordance with the immediately preceding sentence). With the foregoing limits,
Borrower may borrow under this Section, repay or, to the extent permitted by
Section 2.09, prepay Swing Loans and reborrow under this Section at any time
during the term of this Agreement.

(b) The Swing Lender shall, on behalf of Borrower (which hereby irrevocably
directs the Swing Lender to act on its behalf), on notice given by the Swing
Lender no later than 1:00 p.m. (New York time) on the Banking Day immediately
following the funding of any Swing Loan, request each Bank to make, and each
Bank hereby agrees to make, an advance of its Ratable Loan, in an amount (with
respect to each Bank, its “Swing Loan Refund Amount”) equal to such Bank’s Pro
Rata Share of the aggregate principal amount of the Swing Loans (the “Refunded
Swing Loans”) outstanding on the date of such notice, to repay the Swing Lender.
Unless any of the events described in paragraph (5) of Section 9.01 with respect
to Borrower shall have occurred and be continuing (in which case the procedures
of paragraph (c) of this Section shall apply), each Bank shall make such advance
of its Ratable Loan available to Administrative Agent at Administrative Agent’s
Office in immediately available funds, not later than 1:00 p.m. (New York time),
on the third Banking Day immediately following the date of such notice.
Administrative Agent shall pay the proceeds of such advance of Ratable Loans to
the Swing Lender, which shall immediately apply such proceeds to repay Refunded
Swing Loans. Effective on the day such advances of Ratable Loans are made, the
portion of the Swing Loans so paid shall no longer be outstanding as Swing
Loans, shall no longer be due as Swing Loans under the Swing Loan Note held by
the Swing Lender, and shall be due as Ratable Loans under the respective Ratable
Loan Notes issued to the Banks (including the Swing Lender). Borrower authorizes
the Swing Lender to charge Borrower’s accounts with Administrative Agent (up to
the amount available in each such accounts) in order to immediately pay the
amount of such Refunded Swing Loans to the extent amounts received from the
Banks are not sufficient to repay in full such Refunded Swing Loans.

(c) If, prior to the time advances of Ratable Loans would have otherwise been
made pursuant to paragraph (b) of this Section, one of the events described in
paragraph (5) of Section 9.01 with respect to the Borrower shall have occurred
and be continuing, each Bank shall, on the date such advances were to have been
made pursuant to the notice referred to in paragraph (b) of this Section (the
“Refunding Date”), purchase an undivided participating interest in the Swing
Loans in an amount equal to such Bank’s Swing Loan Refund Amount. On the
Refunding Date, each Bank shall transfer to the Swing Lender, in immediately
available funds, such Bank’s Swing Loan Refund Amount, and upon receipt thereof,
the Swing Lender shall deliver to such Bank a Swing Loan participation
certificate dated the date of the Swing Lender’s receipt of such funds and in
the Swing Loan Refund Amount of such Bank.

(d) Whenever, at any time after the Swing Lender has received from any Bank such
Bank’s Swing Loan Refund Amount pursuant to paragraph (c) of this Section, the
Swing Lender receives any payment on account of the Swing Loans in which the
Banks have purchased Participations pursuant to said paragraph (c), the Swing
Lender will promptly distribute to each such Bank its ratable share (determined
on the basis of the Swing Loan Refund Amounts of all of the Banks) of such
payment (appropriately adjusted,

 

-39-



--------------------------------------------------------------------------------

in the case of interest payments, to reflect the period of time during which
such Bank’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Lender is
required to be returned, such Bank will return to the Swing Lender any portion
thereof previously distributed to it by the Swing Lender.

(e) Each Bank’s obligation to make an advance of its Ratable Loan as provided in
paragraph (b) of this Section or to purchase a participating interest pursuant
to paragraph (c) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right which such Bank,
Borrower or any other Person may have against the Swing Lender or any other
Person, (ii) the occurrence or continuance of a Default or an Event of Default,
the termination or reduction of the Loan Commitments or the non-satisfaction of
any condition precedent to the making of any advance of the Loans, (iii) any
adverse change in the condition (financial or otherwise) of Borrower or any
other Person, (iv) any breach of this Agreement by Borrower, any other Bank or
any other Person or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(f) Notwithstanding anything above in this Section or elsewhere in this
Agreement to the contrary, in the event that the Swing Lender funds a Swing Loan
hereunder when it has actual knowledge that a monetary Default, or material
Event of Default (which, for the avoidance of doubt shall include any violation
of any provision of Article VII or Article VIII) has occurred and is continuing,
the Banks shall have the option, but not the obligation, to make Ratable Loans
to fund their ratable shares of such Swing Loan as contemplated in paragraph
(b) of this Section or to purchase participations as contemplated in paragraph
(c) of this Section.

(g) For purposes of Article III, Swing Loans shall be deemed to be LIBOR Loans.

Section 2.18 Extension Of Maturity. Borrower shall have the option (the
“Extension Option”) to extend the original Maturity Date for a period of one
(1) year. Subject to the conditions set forth below, Borrower may exercise the
Extension Option by delivering a written notice to Administrative Agent (who
shall provide such notice, promptly upon receipt, to each of the Banks) not more
than ninety (90) days and not less than thirty (30) days prior to the original
Maturity Date (a “Notice to Extend”), stating that Borrower has elected to
extend the original Maturity Date for one (1) year. Borrower’s delivery of the
Notice to Extend shall be irrevocable and Borrower’s right to exercise the
Extension Option shall be subject to the following terms and conditions:
(i) there shall exist no Event of Default on both the date Borrower delivers the
Notice to Extend to Administrative Agent and on the original Maturity Date,
(ii) Borrower shall have paid to Administrative Agent for the account of each
Bank an extension fee equal to 0.175% of such Bank’s Loan Commitment
simultaneously with delivery of the Notice to Extend and (iii) Borrower shall be
in compliance with the covenants contained in Articles VII and VIII, as
evidenced by a certificate from Borrower of the sort required by paragraph
(3) of Section 6.09 (based on financial results for the most recent calendar
quarter for which Borrower is required to report financial results).

 

-40-



--------------------------------------------------------------------------------

Section 2.19 Additional Loan Commitments.

(a) Borrower may, from time to time request the Banks to increase their Loan
Commitments, so as to increase the Total Loan Commitment to an amount no greater
than the sum of (1) the Accordion Amount plus (2) $750,000,000 less (3) the
amount of any reduction of the Total Loan Commitment pursuant to Section 2.10.
The increase in the Total Loan Commitment pursuant to any such particular
request shall be at least an amount (the “Minimum Request”) equal to the lesser
of (x) $50,000,000 or (y) the Accordion Amount less all previous increases in
the Total Loan Commitment pursuant to this Section. Borrower shall make each
such request by giving notice to Administrative Agent and Syndication Agent no
later than forty-five (45) days prior to the date (the “Syndication Expiration
Date”) that is thirty-nine (39) months after the Closing Date, which notice
shall set forth the amount (which shall be no less than the Minimum Request) of
the requested increase in the Total Loan Commitment (the “Requested Increase”)
and such other details with respect to such increase as Administrative Agent and
Syndication Agent shall reasonably request. Upon receipt of such notice,
Administrative Agent shall promptly send a copy of such notice to each Bank.
Administrative Agent, Syndication Agent and/or their Affiliates will use
commercially reasonable efforts, with the assistance of Borrower, to arrange a
syndicate of Banks with Loan Commitments (including the then-existing Loan
Commitments) aggregating the then existing Total Loan Commitment plus the
Requested Increase. Any Bank that is a party to this Agreement prior to such
Requested Increase, at its sole discretion, may elect to increase its Loan
Commitment but shall not have any obligation to so increase its Loan Commitment.
In the event that each Bank does not elect to increase its Loan Commitment,
Administrative Agent, Syndication Agent and/or their Affiliates shall use
commercially reasonable efforts to locate additional lenders willing to hold
commitments for the Requested Increase, subject to the approval of any such
proposed lender by the Borrower, and the Borrower may also identify additional
lenders willing to hold commitments for the Requested Increase, provided that
the Administrative Agent shall have the right to approve any such additional
lender, which approval will not be unreasonably withheld or delayed. From and
after the Syndication Expiration Date, Administrative Agent, Syndication Agent
and their Affiliates shall have no further obligation to syndicate the Facility
or to obtain or accept any additional Loan Commitments.

(b) In connection with increases to the Loan Commitments of some or all of the
Banks as provided in paragraph (a) above, Borrower shall, at the request of the
applicable Bank, execute supplemental Ratable Loan Notes (the “Supplemental
Notes”) evidencing such increases, as well as such other confirmatory
modifications to this Agreement as Administrative Agent shall reasonably
request. In connection with the addition of lenders as a result of solicitations
by Administrative Agent and Syndication Agent pursuant to paragraph (a) above
(“New Banks”), Borrower, Administrative Agent and each New Bank shall execute an
Acceptance Letter in the form of EXHIBIT H, Borrower shall execute a Ratable
Loan Note to each New Bank in the amount of the New Bank’s Loan Commitment (a
“New Note”) and Borrower and Administrative Agent (with the consent of only the
New Banks and those Banks increasing their Loan Commitments) shall execute such
confirmatory modifications to this Agreement as Administrative Agent shall
reasonably request, whereupon the New Bank shall become, and have the rights and
obligations of, a

 

-41-



--------------------------------------------------------------------------------

“Bank”, with a Loan Commitment in the amount set forth in such Acceptance
Letter. The Banks shall have no right of approval with respect to a New Bank’s
becoming a Bank or the amount of its Loan Commitment, provided, however, that
Administrative Agent and Syndication Agent shall have such right of approval,
not to be unreasonably withheld. Each Supplemental Note and New Note shall
constitute “Ratable Loan Notes” for all purposes of this Agreement.

(c) If at the time a New Bank becomes a Bank (or a Bank increases its Loan
Commitment) pursuant to this Section there is any principal outstanding under
the Ratable Loan Notes of the previously admitted Banks (the “Existing Banks”),
such New Bank (or Bank increasing its Loan Commitment) shall remit to
Administrative Agent an amount equal to the Outstanding Percentage (as defined
below) multiplied by the Loan Commitment of the New Bank (or the amount of the
increase in the Loan Commitment of a Bank increasing its Loan Commitment), which
amount shall be deemed advanced under the Ratable Loan of the New Bank (or the
Bank increasing its Loan Commitment). Administrative Agent shall pay such amount
to the Existing Banks in accordance with the Existing Banks’ respective Pro Rata
Shares (as calculated immediately prior to the admission of the New Bank (or the
increase in a Bank’s Loan Commitment)), and such payment shall effect an
automatic reduction of the outstanding principal balance under the respective
Ratable Loan Notes of the Existing Banks. For purposes of this Section, the term
“Outstanding Percentage” means the ratio of (i) the aggregate outstanding
principal amount under the Ratable Notes of the Existing Banks, immediately
prior to the admission of the New Bank (or the increase in the Loan Commitment
of a Bank), to (ii) the aggregate of the Loan Commitments of the Existing Banks
(as increased pursuant to this Section, if applicable) and the New Bank.

(d) The fees payable by the Borrower upon any increase of the Loan Commitments
shall be agreed upon by the Borrower, the Administrative Agent, the Syndication
Agent, the New Banks and those Banks increasing their Loan Commitments. Nothing
in this Section 2.19 shall constitute or be deemed to constitute an agreement or
commitment by any Bank to increase its Loan Commitment hereunder.

Section 2.20 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Bank becomes a Defaulting
Lender, then, until such time as that Bank is no longer a Defaulting Lender, to
the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 12.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the

 

-42-



--------------------------------------------------------------------------------

payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or Swing Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Bank or Swing Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, as the Borrower may request, to the release of Cash
Collateral to the Borrower to the extent permitted by the last sentence of
Section 2.16(h); sixth, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; seventh, to the payment of any amounts owing to the Banks, the
Issuing Bank or Swing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, the Issuing Bank or Swing Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; eighth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and ninth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
participations in Letters of Credit in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or participations
in Letters of Credit were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and participations in Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or participations in Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Bank
irrevocably consents thereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.07(b) for any period during which that Bank
is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Loans funded by it and (2) its Pro Rata
Share of the stated amount of Letters of Credit and Swing Loans for which it has
provided Cash Collateral pursuant to Section 2.16, Section 2.17, or
Section 2.20(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the Issuing Bank and the Swing Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.16(f).

 

-43-



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure.

(A) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Loans pursuant to
Sections 2.16 and 2.17, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Loan Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Bank becomes a Defaulting Lender, the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time); and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Loans shall not exceed the positive difference, if
any, of (1) the Loan Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding principal amount of the Loans of that Bank.

(B) If such reallocation cannot, or can only partially, be effected, the
Borrower shall (x) within two Banking Days following notice by the
Administrative Agent, prepay such Fronting Exposure of the Swing Lender with
respect to Swing Loans and (y) within five (5) Banking Days following notice by
the Administrative Agent, Cash Collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to the Fronting Exposure of the
Issuing Bank with respect to Letters of Credit (after giving effect to any
partial reallocation described above) in accordance with the procedures set
forth in Section 2.16(h) for so long as such Fronting Exposure is outstanding.

(C) So long as such Bank is a Defaulting Lender, the Swing Lender shall not be
required to fund any Swing Loan and the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related Fronting Exposure will be 100% covered by the Loan Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.16(h) and/or Section 2.20(a)(iv), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with the above provisions (and such Defaulting Lender shall not participate
therein).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Bank will, to the extent applicable, purchase that portion of outstanding
Loans of the other Banks or take such other actions as the Administrative Agent
may determine to be necessary to cause the Ratable Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Banks in accordance with their Pro Rata Shares (without giving
effect to Section 2.20(a)(iv)), whereupon that Bank will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on

 

-44-



--------------------------------------------------------------------------------

behalf of the Borrower while that Bank was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Lender.

ARTICLE III

YIELD PROTECTION; ILLEGALITY, ETC.

Section 3.01 Additional Costs. Borrower shall pay directly to each Bank from
time to time on demand such amounts as such Bank may determine to be necessary
to compensate it for any increased costs which such Bank determines are
attributable to its making or maintaining a LIBOR Loan or a LIBOR Bid Rate Loan,
or its obligation to make or maintain a LIBOR Loan or a LIBOR Bid Rate Loan, or
its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder, or any
reduction in any amount receivable by such Bank hereunder in respect of its
LIBOR Loan or LIBOR Bid Rate Loan(s) or such obligations (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), in each case resulting from any Regulatory Change which:

(1) changes the basis of taxation of any amounts payable to such Bank under this
Agreement or the Notes in respect of any such LIBOR Loan or LIBOR Bid Rate Loan
or otherwise subject any Bank to any Taxes (other than (i) changes in the rate
of general corporate, franchise, branch profit, net income or other income tax
imposed on such Bank or its Applicable Lending Office by the jurisdiction in
which such Bank has its principal office or such Applicable Lending Office,
(ii) Indemnified Taxes and Other Taxes covered by Section 3.10 and (iii) any
Excluded Tax); or

(2) (other than to the extent the LIBOR Reserve Requirement is taken into
account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Bank (including any LIBOR Loan or LIBOR Bid Rate Loan
or any deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01), or any commitment of such Bank (including such Bank’s Loan
Commitment hereunder); or

(3) imposes any other condition affecting this Agreement or the Notes (or any of
such extensions of credit or liabilities).

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits of other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if

 

-45-



--------------------------------------------------------------------------------

such Bank so elects by notice to Borrower (with a copy to Administrative Agent),
the obligation of such Bank to permit Elections of, to Continue, or to Convert
Base Rate Loans into, LIBOR Loans shall be suspended (in which case the
provisions of Section 3.04 shall be applicable) until such Regulatory Change
ceases to be in effect.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

Section 3.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBOR Interest Rate
for any Interest Period:

(1) Administrative Agent reasonably determines (which determination shall be
conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, that quotations of interest rates for the
relevant deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for the LIBOR Loans or
LIBOR Bid Rate Loans as provided in this Agreement; or

(2) a Bank reasonably determines (which determination shall be conclusive), and
provides Borrower, in writing, with reasonable detail supporting such
determination, and promptly notifies Administrative Agent that the relevant
rates of interest referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 upon the basis of which the rate of interest for LIBOR Loans or
LIBOR Bid Rate Loans for such Interest Period is to be determined do not
adequately cover the cost to such Bank of making or maintaining such LIBOR Loan
or LIBOR Bid Rate Loan for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or LIBOR Bid Rate Loans, either (x) prepay the affected LIBOR Loans or
LIBOR Bid Rate Loans or (y) Convert the affected LIBOR Loans into Base Rate
Loans in accordance with Section 2.12 or convert the rate of interest under the
affected LIBOR Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

Section 3.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Bank or its Applicable Lending
Office to honor its obligation to make or maintain a LIBOR Loan or LIBOR Bid
Rate Loan hereunder, to allow

 

-46-



--------------------------------------------------------------------------------

Elections or Continuations of a LIBOR Loan or to Convert a Base Rate Loan into a
LIBOR Loan, then such Bank shall promptly notify Administrative Agent and
Borrower thereof and such Bank’s obligation to make or maintain a LIBOR Loan or
LIBOR Bid Rate Loan, or to permit Elections of, to Continue, or to Convert its
Base Rate Loan into, a LIBOR Loan shall be suspended (in which case the
provisions of Section 3.04 shall be applicable) until such time as such Bank may
again make and maintain a LIBOR Loan or a LIBOR Bid Rate Loan.

Section 3.04 Treatment of Affected Loans. If the obligations of any Bank to make
or maintain a LIBOR Loan or a LIBOR Bid Rate Loan, or to permit an Election of a
LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base Rate Loan into a
LIBOR Loan, are suspended pursuant to Sections 3.01 or 3.03 (each LIBOR Loan or
LIBOR Bid Rate Loan so affected being herein called an “Affected Loan”), such
Bank’s Affected Loan shall be automatically Converted into a Base Rate Loan (or,
in the case of an Affected Loan that is a LIBOR Bid Rate Loan, the interest rate
thereon shall be converted to the rate applicable to Base Rate Loans) on the
last day of the then current Interest Period for the Affected Loan (or, in the
case of a Conversion (or conversion) required by Sections 3.01 or 3.03, on such
earlier date as such Bank may specify to Borrower).

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its LIBOR Bid Rate Loan bearing interest at
the converted rate) and such Bank shall have no obligation to Convert its Base
Rate Loan into a LIBOR Loan.

Section 3.05 Certain Compensation. Other than in connection with a Conversion of
an Affected Loan, Borrower shall pay to Administrative Agent for the account of
the applicable Bank, upon the request of such Bank through Administrative Agent
which request includes a calculation of the amount(s) due, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any non-administrative, actual loss, cost or expense which
such Bank reasonably determines is attributable to:

(1) any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by such
Bank, or any Conversion or Continuation of a LIBOR Loan (or conversion of the
rate of interest on a LIBOR Bid Rate Loan) made by such Bank, in any such case
on a date other than the last day of an applicable Interest Period, whether by
reason of acceleration or otherwise; or

(2) any failure by Borrower for any reason to Convert a Base Rate Loan or a
LIBOR Loan or Continue a LIBOR Loan to be Converted or Continued by such Bank on
the date specified therefor in the relevant notice under Section 2.14; or

(3) any failure by Borrower to borrow (or to qualify for a borrowing of) a LIBOR
Loan or Bid Rate Loan which would otherwise be made hereunder on the date
specified in the relevant Election notice under Section 2.14 or Bid Rate Quote
acceptance under Section 2.02(e) given or submitted by Borrower.

 

-47-



--------------------------------------------------------------------------------

Without limiting the foregoing, such compensation shall include any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after the date of such payment,
prepayment, Conversion or Continuation (or failure to Convert, Continue or
borrow). A determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error. No Bank shall make any
request pursuant to this Section 3.05 unless such amounts due to, and costs
incurred by, such Bank are equal to or greater than $100.

Section 3.06 Capital or Liquidity Adequacy. If any Bank shall have determined
that, after the date hereof, any Regulatory Change regarding capital or
liquidity adequacy, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within fifteen
(15) days after demand by such Bank (with a copy to Administrative Agent),
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction. A certificate of any
Bank claiming compensation under this Section, setting forth in reasonable
detail the basis therefor, shall be conclusive absent manifest error.

Section 3.07 Substitution of Banks. If any Bank (an “Affected Bank”) (1) makes
demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01 or (2) is unable to make or maintain a
LIBOR Loan or LIBOR Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02, or (3) becomes a Defaulting Lender,
Borrower may, within ninety (90) days of receipt of such demand or notice (or
the occurrence of such other event causing Borrower to be required to pay
Additional Costs or causing said Section 3.03 or clause (2) of Section 3.02 to
be applicable) or such Bank becoming a Defaulting Lender, as the case may be,
give written notice (a “Replacement Notice”) to Administrative Agent and to each
Bank of Borrower’s intention either (x) to prepay in full the Affected Bank’s
Note and to terminate the Affected Bank’s entire Loan Commitment or (y) to
replace the Affected Bank with another financial institution (the “Replacement
Bank”) designated in such Replacement Notice. In the event Borrower opts to give
the notice provided for in clause (x) above, and if the Affected Bank shall not
agree within thirty (30) days of its receipt thereof to waive the payment of the
Additional Costs in question or the effect of the circumstances described in
Section 3.03 or clause (2) of Section 3.02, if applicable, then, so long as no
Default or Event of Default shall exist, Borrower may (notwithstanding the
provisions of clause (2) of Section 2.10(a)) terminate the Affected Bank’s
entire Loan Commitment, provided that in connection therewith it pays to the
Affected Bank all outstanding principal and accrued and unpaid interest under
the Affected Bank’s Note, together with all other amounts, if any, due from
Borrower to the Affected Bank, including all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05.

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30)-day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03 or clause (2) of Section 3.02, if
applicable, then the

 

-48-



--------------------------------------------------------------------------------

Affected Bank shall, so long as no Default or Event of Default shall exist,
assign its Note and all of its rights and obligations under this Agreement to
the Replacement Bank, and the Replacement Bank shall assume all of the Affected
Bank’s rights and obligations, pursuant to an agreement, substantially in the
form of an Assignment and Acceptance, executed by the Affected Bank and the
Replacement Bank. In connection with such assignment and assumption, the
Replacement Bank shall pay to the Affected Bank an amount equal to the
outstanding principal amount under the Affected Bank’s Note plus all interest
accrued thereon, plus all other amounts, if any (other than the Additional Costs
in question), then due and payable to the Affected Bank; provided, however, that
prior to or simultaneously with any such assignment and assumption, Borrower
shall have paid to such Affected Bank all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05. Upon the effective date of such
assignment and assumption, the Replacement Bank shall become a Bank party to
this Agreement and shall have all the rights and obligations of a Bank as set
forth in such Assignment and Acceptance, and the Affected Bank shall be released
from its obligations hereunder, and no further consent or action by any party
shall be required. Upon the consummation of any assignment pursuant to this
Section, a substitute Ratable Loan Note (and, if applicable, Swing Loan Note)
shall be issued to the Replacement Bank by Borrower, in exchange for the return
of the Affected Bank’s Ratable Loan Note (and, if applicable, Swing Loan Note).
The obligations evidenced by such substitute note shall constitute “Obligations”
for all purposes of this Agreement and the other Loan Documents. In connection
with Borrower’s execution of substitute notes as aforesaid, Borrower shall
deliver to Administrative Agent evidence, satisfactory to Administrative Agent,
of all requisite corporate action to authorize Borrower’s execution and delivery
of the substitute notes and any related documents. Each Replacement Bank shall,
prior to the first date on which interest or fees are payable hereunder for its
account, deliver to Borrower and Administrative Agent certification as to a
reduction in or exemption from deduction or withholding of any United States
federal income or withholding taxes in accordance with Section 3.10. Each
Replacement Bank shall be deemed to have made the representations contained in,
and shall be bound by the provisions of, Section 3.10.

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

Section 3.08 Applicability. The provisions of this Article III shall be applied
to Borrower so as not to discriminate against Borrower vis-a-vis similarly
situated customers of the Banks.

Section 3.09 Time for Notices. No Bank shall be entitled to compensation under
Section 3.01 or Section 3.06 for any costs incurred or reduction suffered with
respect to any date unless such Bank shall have notified the Borrower that it
will demand compensation for such costs or reduction (such notice to provide a
computation of such costs or reductions) not more than one hundred and twenty
(120) days after such Bank has obtained actual knowledge of an event entitling
it to such compensation, except that if such event giving rise to compensation
is retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect.

 

-49-



--------------------------------------------------------------------------------

3.10 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without deduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by the Administrative Agent or the Borrower, as the case may be,
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the applicable Laws, and (C) to the extent that the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, each Bank or the Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Bank and the
Issuing Bank, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (without duplication and including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Bank or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Bank or the Issuing Bank for any reason fails to pay indefeasibly
to the Administrative Agent as

 

-50-



--------------------------------------------------------------------------------

required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Bank or the Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Bank or the Issuing Bank, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Bank
and the Issuing Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Bank or the Issuing Bank, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Bank or the Issuing Bank, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Bank and the
Issuing Bank hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Bank or the Issuing Bank, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a Bank
or the Issuing Bank, the termination of the Total Loan Commitment and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.10, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.

(e) Status of Banks; Tax Documentation. (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.10(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

 

-51-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, as defined in Section 7701(a)(30) of the Code,

(A) any Bank that is a U.S. Person, as defined in Section 7701(a)(30) of the
Code, shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Bank becomes a Bank under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Bank is exempt from U.S. federal backup withholding tax;

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of Internal Revenue Service Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of EXHIBIT J-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN; or

(4) to the extent a Foreign Bank is not the beneficial owner, executed originals
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of EXHIBIT J-2 or EXHIBIT J-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the

 

-52-



--------------------------------------------------------------------------------

portfolio interest exemption, such Foreign Bank may provide a U.S. Tax
Compliance Certificate substantially in the form of EXHIBIT J-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Bank shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Bank.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Bank or the Issuing Bank, or have any obligation to pay to
any Bank or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Bank or the Issuing Bank, as the case may be.
If the Administrative Agent, any Bank or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to

 

-53-



--------------------------------------------------------------------------------

the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Bank or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Bank or the Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Bank or the Issuing Bank in the event the
Administrative Agent, such Bank or the Issuing Bank is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Bank or the Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to, or to file for or pursue any refund of Taxes on behalf of, the
Borrower or any other Person.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent to the Initial Advance. The obligations of the
Banks hereunder and the obligation of each Bank to make the Initial Advance are
subject to the condition precedent that Administrative Agent shall have received
and approved on or before the Closing Date (other than with respect to paragraph
(10) below which shall be required prior to the Initial Advance) each of the
following documents, and each of the following requirements shall have been
fulfilled:

(1) Fees and Expenses. The payment of (a) all fees and expenses incurred by
Syndication Agent and Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) and (b) those fees specified in
the Fee Letter and the Supplemental Fee Letter to be paid by Borrower on or
before the Closing Date;

(2) Loan Agreement and Notes. This Agreement, the Ratable Loan Notes for each of
the Banks signatory hereto which has requested such Note, the Bid Rate Loan Note
for Administrative Agent, and the Swing Note for the Swing Lender, each duly
executed by Borrower;

(3) Financial Statements. (a) Audited Borrower’s Consolidated Financial
Statements as of and for the year ended December 31, 2010 and (b) unaudited
Borrower’s Consolidated Financial Statements, certified by the chief financial
officer thereof, as of and for the quarter ended June 30, 2011;

(4) Evidence of Formation of Borrower. Certified (as of the Closing Date) copies
of Borrower’s certificate of incorporation and by-laws, with all amendments
thereto, and a certificate of the Secretary of State of the jurisdiction of
formation as to its good standing therein;

 

-54-



--------------------------------------------------------------------------------

(5) Evidence of All Corporate Action. Certified (as of the Closing Date) copies
of all documents evidencing the corporate action taken by Borrower authorizing
the execution, delivery and performance of the Loan Documents and each other
document to be delivered by or on behalf of Borrower pursuant to this Agreement;

(6) Incumbency and Signature Certificate of Borrower. A certificate (dated as of
the Closing Date) of the secretary of Borrower certifying the names and true
signatures of each person authorized to sign on behalf of Borrower;

(7) Solvency Certificate. A duly executed Solvency Certificate;

(8) Opinion of Counsel for Borrower. A favorable opinion, dated the Closing
Date, of Goodwin Procter LLP, counsel for Borrower, as to such matters as
Administrative Agent may reasonably request;

(9) Authorization Letter. The Authorization Letter, duly executed by Borrower;

(10) Request for Advance. A request for an advance in accordance with
Section 2.04;

(11) Certificate. The following statements shall be true and Administrative
Agent shall have received a certificate dated the Closing Date signed by a duly
authorized signatory of Borrower stating, to the best of the certifying party’s
knowledge, the following:

(a) All representations and warranties contained in this Agreement and in each
of the other Loan Documents are true and correct on and as of the Closing Date
as though made on and as of such date, and

(b) No Default or Event of Default has occurred and is continuing, or could
result from the transactions contemplated by this Agreement and the other Loan
Documents; and

(c) No Material Adverse Change exists on and as of the Closing Date;

(12) Fee Letters. The Fee Letter and Supplemental Fee Letter, duly executed by
Borrower;

(13) Covenant Compliance. A covenant compliance certificate of the sort required
by paragraph (3) of Section 6.09 for the most recent calendar quarter for which
Borrower is required to report financial results; and

(14) Additional Materials. Such other approvals, documents, instruments or
opinions as Administrative Agent may reasonably request.

 

-55-



--------------------------------------------------------------------------------

Section 4.02 Conditions Precedent to Each Advance. The obligation of each Bank
to make each advance of the Loans, and the obligation of the Issuing Bank to
issue or extend any Letter of Credit, shall be subject to satisfaction of the
following conditions precedent:

(1) All conditions of Section 4.01 shall have been and remain satisfied as of
the date of such advance or issuance or extension;

(2) No Default or Event of Default shall have occurred and be continuing as of
the date of the advance or issuance or would result from the making of such
advance, issuance or extension;

(3) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the advance or issuance; and

(4) Administrative Agent shall have received a request for an advance in
accordance with Section 2.04 or Administrative Agent and the Issuing Bank shall
have received a request for such Letter of Credit in accordance with
Section 2.16.

Section 4.03 Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans, and each request
by Borrower for, and each issuance or extension by the Issuing Bank of, a Letter
of Credit, shall constitute a representation and warranty by Borrower that, as
of both the date of such request and the date of such advance or issuance (1) no
Default or Event of Default has occurred and is continuing or would result from
the making of such advance, issuance or extension and (2) each representation or
warranty contained in this Agreement or the other Loan Documents is true and
correct in all material respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

Section 5.01 Due Organization. Borrower is duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization, has the
power and authority to own its assets and to transact the business in which it
is now engaged, and, if applicable, is duly qualified for the conduct of
business and in good standing under the Laws of each other jurisdiction in which
such qualification is required and where the failure to be so qualified would
cause a Material Adverse Change.

Section 5.02 Power and Authority; No Conflicts; Compliance With Laws. The
execution, delivery and performance of the obligations required to be performed
by Borrower of the Loan Documents are within the Borrower’s corporate powers,
have been authorized by all necessary corporate action, and do not and will not
(a) require the consent or approval of its shareholders or such consent or
approval has been obtained, (b) contravene either its certificate of
incorporation or by-laws, (c) to the best of Borrower’s knowledge, violate any
provision of, or require any filing, registration, consent or approval under,
any Law (including, without limitation, Regulation U), order, writ, judgment,
injunction, decree, determination or award presently in effect

 

-56-



--------------------------------------------------------------------------------

having applicability to it, (d) result in a breach of or constitute a default
under or require any consent under any indenture or loan or credit agreement or
any other agreement, lease or instrument to which it may be a party or by which
it or its properties may be bound or affected except for consents which have
been obtained, (e) result in, or require, the creation or imposition of any
Lien, upon or with respect to any of its properties now owned or hereafter
acquired or (f) to the best of Borrower’s knowledge, cause it to be in default
under any such Law, order, writ, judgment, injunction, decree, determination or
award or any such indenture, agreement, lease or instrument; to the best of its
knowledge, Borrower is in material compliance with all Laws applicable to it and
its properties.

Section 5.03 Legally Enforceable Agreements. Each Loan Document has been duly
executed and delivered by the Borrower and is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar Laws affecting creditors’ rights
generally.

Section 5.04 Litigation. There are no actions, suits or proceedings pending or,
to its knowledge, threatened against Borrower or any of its Affiliates before
any court or arbitrator or any Governmental Authority which are reasonably
likely to result in a Material Adverse Change or challenge the validity or
enforceability of any of the Loan Documents.

Section 5.05 Good Title to Properties. Borrower and each of its Material
Affiliates have good, marketable and legal title to all of the properties and
assets each of them purports to own (including, without limitation, those
reflected in the Consolidated Financial Statements referred to in Section 5.13),
only with exceptions which do not materially detract from the value of such
property or assets or the use thereof in Borrower’s and such Material
Affiliate’s business, and except to the extent that any such properties and
assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement. Borrower and its Material Affiliates enjoy peaceful
and undisturbed possession of all leased property necessary in any material
respect in the conduct of their respective businesses. All such leases are valid
and subsisting and are in full force and effect.

Section 5.06 Taxes. Borrower has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes, assessments and governmental
charges and levies due and payable without the imposition of a penalty,
including interest and penalties, except to the extent they are the subject of a
Good Faith Contest. Borrower qualifies as a real estate investment trust under
the Code.

Section 5.07 ERISA. Borrower is in compliance in all material respects with all
applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred with respect to any Plan which could result in
liability of Borrower; no notice of intent to terminate a Plan has been filed
nor has any Plan been terminated within the past five (5) years; no circumstance
exists which constitutes grounds under Section 4042 of ERISA entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings; Borrower and the ERISA
Affiliates have not completely or partially withdrawn under Sections 4201 or
4204 of ERISA from a Multiemployer Plan; Borrower and the ERISA Affiliates have
met the minimum funding requirements of Section 412 of the Code

 

-57-



--------------------------------------------------------------------------------

and Section 302 of ERISA of each with respect to the Plans of each and there is
no material “Unfunded Current Liability” (as such quoted term is defined in
ERISA) with respect to any Plan established or maintained by each; and Borrower
and the ERISA Affiliates have not incurred any liability to the PBGC under ERISA
(other than for the payment of premiums under Section 4007 of ERISA). No part of
the funds to be used by Borrower in satisfaction of its obligations under this
Agreement constitute “plan assets” of any “employee benefit plan” within the
meaning of ERISA or of any “plan” within the meaning of Section 4975(e)(1) of
the Code, as interpreted by the Internal Revenue Service and the U.S. Department
of Labor in rules, regulations, releases, bulletins or as interpreted under
applicable case law.

Section 5.08 No Default on Outstanding Judgments or Orders, Etc. Borrower and
each of its Material Affiliates have satisfied all judgments which are not being
appealed or which are not fully covered by insurance, and are not in default
with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign.

Section 5.09 No Defaults on Other Agreements. Except as disclosed to
Administrative Agent in writing (who shall provide such information, promptly
upon receipt, to each of the Banks), Borrower is not a party to any indenture,
loan or credit agreement or any lease or other agreement or instrument or
subject to any partnership, trust or other restriction which is likely to result
in a Material Adverse Change. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change. Borrower and each of its Material Affiliates are in
compliance in all material respects with all Laws applicable to it, except where
no Material Adverse Change could reasonably be expected to occur as a result of
such non-compliance.

Section 5.10 Government Regulation. Borrower is not subject to regulation under
the Investment Company Act of 1940 or any statute or regulation limiting its
ability to incur indebtedness for money borrowed as contemplated hereby.

Section 5.11 Environmental Protection. To the best of Borrower’s knowledge, none
of Borrower’s or its Material Affiliates’ properties contains any Hazardous
Materials that, under any Environmental Law currently in effect, (1) would
impose liability on Borrower that is likely to result in a Material Adverse
Change or (2) is likely to result in the imposition of a Lien on any assets of
Borrower or its Material Affiliates, in each case if not properly handled in
accordance with applicable Law or not covered by insurance or a bond, in either
case reasonably satisfactory to Administrative Agent. To the best of Borrower’s
knowledge, neither it nor any of its Material Affiliates is in material
violation of, or subject to any existing, pending or threatened material
investigation or proceeding by any Governmental Authority under any
Environmental Law.

Section 5.12 Solvency. Borrower is, and upon consummation of the transactions
contemplated by this Agreement, the other Loan Documents and any other
documents, instruments or agreements relating thereto, will be, Solvent.

 

-58-



--------------------------------------------------------------------------------

Section 5.13 Financial Statements. The Borrower’s Consolidated Financial
Statements most recently delivered to the Banks pursuant to the terms of this
Agreement are in all material respects complete and correct and fairly present
the financial condition of the subject thereof as of the dates of and for the
periods covered by such statements, all in accordance with GAAP. There has been
no Material Adverse Change since the date of such most recently delivered
Borrower’s Consolidated Financial Statements.

Section 5.14 Valid Existence of Affiliates. At the Closing Date, the only
Material Affiliates of Borrower are listed on EXHIBIT C. Each Material Affiliate
is a corporation, partnership or limited liability company duly organized and
existing in good standing under the Laws of the jurisdiction of its formation.
As to each Material Affiliate, its correct name, the jurisdiction of its
formation, Borrower’s percentage of beneficial interest therein, and the type of
business in which it is primarily engaged, are set forth on said EXHIBIT C.
Borrower and each of its Material Affiliates have the power to own their
respective properties and to carry on their respective businesses now being
conducted. Each Material Affiliate is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the respective businesses conducted by it or its respective properties, owned or
held under lease, make such qualification necessary and where the failure to be
so qualified would cause a Material Adverse Change.

Section 5.15 Insurance. Borrower and each of its Material Affiliates have in
force paid insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same type of business and similarly situated.

Section 5.16 Accuracy of Information; Full Disclosure. Neither this Agreement
nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, or
required herein to be furnished by or on behalf of Borrower (other than
projections which are made by Borrower in good faith), contains any untrue or
misleading statement of a material fact or omits a material fact necessary to
make the statements herein or therein not misleading. To the best of Borrower’s
knowledge, there is no fact which Borrower has not disclosed to Administrative
Agent and the Banks in writing which materially affects adversely nor, so far as
Borrower can now foresee, will materially affect adversely the business affairs
or financial condition of Borrower or the ability of Borrower to perform this
Agreement and the other Loan Documents.

Section 5.17 OFAC. None of the Borrower, any of its Consolidated Businesses, or
any Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives

 

-59-



--------------------------------------------------------------------------------

more than 15% of its assets or operating income from investments in or
transactions with any such country, agency, organization or person. None of the
proceeds from the Loans will be used to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any of the Loans shall remain unpaid or the Loan Commitments or any
Letter of Credit (other than a Letter of Credit that has been Cash
Collateralized in accordance with Section 2.16(d) and remains in effect after
the Loan Commitments and the Obligations have been paid, except that the
Borrower shall continue to comply with its covenants in Sections 6.09(1) and
(2) in such event) shall remain in effect, or any other amount is owing by
Borrower to any Bank Party hereunder or under any other Loan Document, Borrower
shall, and, in the case of Sections 6.01 through 6.07, inclusive, shall cause
each of its Material Affiliates to:

Section 6.01 Maintenance of Existence. Preserve and maintain its legal existence
and good standing in the jurisdiction of its organization, and qualify and
remain qualified as a foreign entity in each other jurisdiction in which such
qualification is required except to the extent that failure to be so qualified
in such other jurisdictions is not likely to result in a Material Adverse
Change.

Section 6.02 Maintenance of Records. Keep adequate records and books of account,
in which complete entries will be made reflecting all of its financial
transactions, in accordance with GAAP.

Section 6.03 Maintenance of Insurance. At all times, maintain and keep in force
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same type of business and similarly situated, which
insurance shall be acceptable to Administrative Agent and may provide for
reasonable deductibility from coverage thereof. In connection with the
foregoing, it is understood that Borrower’s earthquake insurance coverage in
place as of the Closing Date is acceptable to Administrative Agent.

Section 6.04 Compliance with Laws; Payment of Taxes. Comply in all material
respects with all Laws applicable to it or to any of its properties or any part
thereof, such compliance to include, without limitation, paying before the same
become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent they are the subject
of a Good Faith Contest.

Section 6.05 Right of Inspection. At any reasonable time and from time to time
upon reasonable notice, permit Administrative Agent or any Bank or any agent or
representative thereof to examine and make copies and abstracts from its records
and books of account and visit its properties and to discuss its affairs,
finances and accounts with the independent accountants of Borrower.

 

-60-



--------------------------------------------------------------------------------

Section 6.06 Compliance With Environmental Laws. Comply in all material respects
with all applicable Environmental Laws and timely pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent there is a Good Faith Contest.

Section 6.07 Maintenance of Properties. Do all things reasonably necessary to
maintain, preserve, protect and keep its properties in good repair, working
order and condition except where the cost thereof is not in Borrower’s best
interests and the failure to do so would not result in a Material Adverse
Change.

Section 6.08 Payment of Costs. Pay all costs and expenses required for the
satisfaction of the conditions of this Agreement.

Section 6.09 Reporting and Miscellaneous Document Requirements. Furnish directly
to Administrative Agent (who shall provide, promptly upon receipt, to each of
the Banks):

(1) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, Borrower’s Consolidated
Financial Statements as of the end of and for such Fiscal Year, in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year and audited by Borrower’s
Accountants (without a “going concern” or other extraordinary qualification or
exception);

(2) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter (other than the last
quarter of the Fiscal Year), the unaudited Borrower’s Consolidated Financial
Statements as of the end of and for such calendar quarter, in reasonable detail
and stating in comparative form the respective figures for the corresponding
date and period in the prior Fiscal Year;

(3) Certificate of No Default and Financial Compliance. Within ninety (90) days
after the end of each Fiscal Year and within forty-five (45) days after the end
of each calendar quarter, a certificate of Borrower’s chief financial officer or
treasurer (a) stating that, to the best of his or her knowledge, no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, specifying the nature thereof and the
action which is proposed to be taken with respect thereto; (b) stating that the
covenants contained in Sections 7.02, 7.03 and 7.04 and in Article VIII have
been complied with (or specifying those that have not been complied with) and
including computations demonstrating such compliance (or non-compliance); and
(c) setting forth the details of all items comprising Capitalization Value,
Unencumbered Asset Value, Total Outstanding Indebtedness, Secured Indebtedness,
Interest Expense and Unsecured Indebtedness (including amount, maturity,
interest rate and amortization requirements with respect to all Indebtedness);

(4) Certificate of Borrower’s Accountants. Simultaneously with the delivery of
the annual financial statements required by paragraph (1) of this Section, (a) a
statement of Borrower’s Accountants who audited such financial statements

 

-61-



--------------------------------------------------------------------------------

comparing the computations set forth in the financial compliance certificate
required by paragraph (3) of this Section to the audited financial statements
required by paragraph (1) of this Section and (b) when the audited financial
statements required by paragraph (1) of this Section have a qualified auditor’s
opinion, a statement of Borrower’s Accountants who audited such financial
statements of whether any Default or Event of Default has occurred and is
continuing;

(5) Notice of Litigation. Promptly after the commencement and knowledge thereof,
notice of all actions, suits, and proceedings before any court or arbitrator,
affecting Borrower which, if determined adversely to Borrower is likely to
result in a Material Adverse Change;

(6) Notices of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after Borrower becomes aware of the occurrence of a
material Default or any Event of Default, a written notice (which notice shall
state that it is a “Notice of Default”) setting forth the details of such
Default or Event of Default and the action which is proposed to be taken with
respect thereto;

(7) Material Adverse Change. As soon as is practicable and in any event within
five (5) days after knowledge of the occurrence of any event or circumstance
which is likely to result in or has resulted in a Material Adverse Change,
written notice thereof;

(8) Offices. Thirty (30) days’ prior written notice of any change in the chief
executive office or principal place of business of Borrower;

(9) Environmental and Other Notices. As soon as possible and in any event within
ten (10) days after receipt, copies of all Environmental Notices received by
Borrower which are not received in the ordinary course of business and which
relate to a situation which is likely to result in a Material Adverse Change;

(10) Insurance Coverage. Promptly, such information concerning Borrower’s
insurance coverage as Administrative Agent may reasonably request;

(11) Proxy Statements, Etc.. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports which Borrower
or its Material Affiliates sends to its shareholders, and copies of all regular,
periodic and special reports, and all registration statements which Borrower or
its Material Affiliates files with the Securities and Exchange Commission or any
Governmental Authority which may be substituted therefor, or with any national
securities exchange;

(12) Operating Statements. As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, an operating
statement for each property directly or indirectly owned in whole or in part by
Borrower; and

 

-62-



--------------------------------------------------------------------------------

(13) General Information. Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower or any properties
of Borrower as Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.09(1), (2) or (11) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 12.07; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Bank and (ii) the Borrower shall notify the
Administrative Agent and each Bank (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Syndication Agent will make available to the Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” Banks (i.e., Banks that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Syndication Agent, and the Banks to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws or any confidentiality agreement entered into by any Bank; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Syndication Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 6.10 Principal Prepayments as a Result of Reduction in Total Loan
Commitment. If the outstanding principal amount under the Notes at any time
exceeds the Total Loan Commitment, Borrower shall, within ten (10) days of
Administrative Agent’s written demand, make a payment in the amount of such
excess in reduction of such outstanding principal balance.

 

-63-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any of the Loans shall remain unpaid, or the Loan Commitments or any
Letter of Credit (other than a Letter of Credit that has been Cash
Collateralized in accordance with Section 2.16(d) and remains in effect after
the Loan Commitments and the Obligations have been paid) shall remain in effect,
or any other amount is owing by Borrower to any Bank Party hereunder or under
any other Loan Document, Borrower shall not do any or all of the following:

Section 7.01 Mergers Etc. Merge or consolidate with (except where Borrower is
the surviving entity), or sell, assign, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired).

Section 7.02 Investments. Directly or indirectly, make any loan or advance to
any Person or purchase or otherwise acquire any capital stock, assets,
obligations or other securities of, make any capital contribution to, or
otherwise invest in, or acquire any interest in, any Person (any such
transaction, an “Investment”) if such Investment constitutes the acquisition of
a minority interest in a Person (a “Minority Interest”) and the amount of such
Investment, together with the value of all other Minority Interests, would
exceed 20% of Capitalization Value, determined as of the end of the most recent
calendar quarter for which Borrower is required to have reported financial
results pursuant to Section 6.09. A 50% beneficial interest in a Person, in
connection with which the holder thereof exercises joint control over such
Person with the holder(s) of the other 50% beneficial interest, shall not
constitute a “Minority Interest” for purposes of this Section.

Section 7.03 Sale of Assets. Effect (i) a Disposition of any of its now owned or
hereafter acquired assets (including equity interests therein), including assets
in which Borrower owns a beneficial interest through its ownership of interests
in joint ventures, (a) in one or more transactions after the Closing Date
aggregating more than 25% of Capitalization Value or (b) if after giving effect
to such Disposition, a Default or Event of Default would exist, or (ii) the
granting of a Lien on any Unencumbered Wholly-Owned Assets or Unencumbered Land
and Construction-In-Process, if after granting such Lien, a Default or Event of
Default would exist.

Section 7.04 Distributions. During the existence of any Event of Default, make,
declare or pay, directly or indirectly, any dividend or distribution to any of
its equity holders in an amount greater than the minimum dividend or
distribution required under the Code to maintain the real estate investment
trust status of Borrower under the Code, as evidenced by a detailed certificate
of Borrower’s chief financial officer or treasurer reasonably satisfactory in
form and substance to Administrative Agent.

ARTICLE VIII

FINANCIAL COVENANTS

So long as any of the Loans shall remain unpaid, or the Loan Commitments or any
Letter of Credit (other than a Letter of Credit that has been Cash
Collateralized in accordance with Section 2.16(d)

 

-64-



--------------------------------------------------------------------------------

and remains in effect after the Loan Commitments and the Obligations have been
paid) shall remain in effect, or any other amount is owing by Borrower to any
Bank Party under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer any or all of the following:

Section 8.01 Relationship of Total Outstanding Indebtedness to Capitalization
Value. As of the last day of any fiscal quarter, the ratio of Total Outstanding
Indebtedness (net of, as of such date of determination, the amount of
unrestricted Cash and Cash Equivalents in excess of $20,000,000 to the extent
that there is an equivalent amount of Total Outstanding Indebtedness that
matures within twenty-four (24) months of such date of determination) to
Capitalization Value to exceed 60%; provided that such ratio may exceed 60% from
time to time following an acquisition by Borrower and its Affiliates of real
property assets so long as (a) such ratio does not exceed 65%, (b) such ratio
ceases to exceed 60% within 180 days after each date such ratio first exceeded
60%, and (c) the Borrower provides a certificate of its chief financial officer
or treasurer to the Administrative Agent when such ratio first exceeds 60% and
when such ratio ceases to exceed 60%.

Section 8.02 Relationship of Combined EBITDA to Combined Debt Service. As of the
last day of any fiscal quarter, the ratio of (1) Combined EBITDA to (2) Combined
Debt Service (each for the twelve (12)-month period ending on such last day of
such quarter), to be less than 1.50 to 1.00.

Section 8.03 Ratio of Unsecured Indebtedness to Unencumbered Asset Value. As of
the last day of any fiscal quarter, the ratio of (1) Unsecured Indebtedness (net
of, as of such date of determination, the amount of unrestricted Cash and Cash
Equivalents in excess of $20,000,000 to the extent that there is an equivalent
amount of Unsecured Indebtedness that matures within twenty-four (24) months of
such date of determination) to (2) Unencumbered Asset Value to exceed 65%.

Section 8.04 Relationship of Secured Indebtedness to Capitalization Value. As of
the last day of any fiscal quarter, Secured Indebtedness (net of, as of such
date of determination, the amount of unrestricted Cash and Cash Equivalents in
excess of $20,000,000 to the extent that there is an equivalent amount of
Secured Indebtedness that matures within twenty-four (24) months of such date of
determination) to exceed 40% of Capitalization Value.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01 Events of Default. Any of the following events shall be an “Event
of Default”:

(1) If Borrower shall fail to pay the principal of any Loans or any
reimbursement obligations with respect to a Letter of Credit as and when due,
and such failure to pay shall continue unremedied for five (5) days after the
due date of such amount; or fail to pay interest accruing on any Loans or
reimbursement obligations as and when due, and such failure to pay shall
continue unremedied for

 

-65-



--------------------------------------------------------------------------------

five (5) days after written notice by Administrative Agent of such failure to
pay; or fail to make any payment required under Section 6.10 as and when due; or
fail to pay any fee or any other amount due under this Agreement, any other Loan
Document or the Fee Letter or the Supplemental Fee Letter as and when due and
such failure to pay shall continue unremedied for two (2) Banking Days after
written notice by Administrative Agent of such failure to pay; or

(2) If any representation or warranty made by Borrower in this Agreement or in
any other Loan Document or which is contained in any certificate, document,
opinion, financial or other statement furnished at any time under or in
connection with a Loan Document shall prove to have been incorrect in any
material respect on or as of the date made; or

(3) If Borrower shall fail (a) to perform or observe any term, covenant or
agreement contained in Section 2.01(e), Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
or any Loan Document, or any other document executed by Borrower and delivered
to Administrative Agent or the Banks in connection with the transactions
contemplated hereby and such failure under this clause (b) shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof (or
such shorter cure period as may be expressly prescribed in the applicable
document); provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day, or shorter, as the
case may be, grace period and so long as Borrower shall have commenced cure
within such thirty (30) day, or shorter, as the case may be, grace period and
shall, at all times thereafter, diligently prosecute the same to completion,
Borrower shall have an additional period, not to exceed sixty (60) days, to cure
such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date; or

(4) If Borrower or any Consolidated Business shall fail (a) to pay any Recourse
Debt of the Borrower or such Consolidated Business (other than the payment
obligations described in paragraph (1) of this Section) in an amount equal to or
greater than $50,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) after the expiration of any
applicable grace period, or (b) to perform or observe any material term,
covenant, or condition under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, after
the giving of notice or the lapse of time, or both (other than in cases where,
in the judgment of the Required Banks, meaningful discussions likely to result
in (i) a waiver or cure of the failure to perform or observe, or (ii) otherwise
averting such acceleration are in progress between Borrower and the obligee of
such Debt), the maturity of such Debt, or any such Debt shall be declared to be
due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled or otherwise required prepayment), prior to the stated
maturity thereof; or

 

-66-



--------------------------------------------------------------------------------

(5) If Borrower, or any Affiliate of Borrower to which $50,000,000 or more of
Capitalization Value is attributable, shall (a) generally not, or be unable to,
or shall admit in writing its inability to, pay its debts as such debts become
due; or (b) make an assignment for the benefit of creditors, petition or apply
to any tribunal for the appointment of a custodian, receiver or trustee for it
or a substantial part of its assets; or (c) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation Law of any jurisdiction, whether now or hereafter in effect; or
(d) have had any such petition or application filed or any such proceeding shall
have been commenced, against it, in which an adjudication or appointment is made
or order for relief is entered, or which petition, application or proceeding
remains undismissed or unstayed for a period of sixty (60) days or more; or
(e) be the subject of any proceeding under which all or a substantial part of
its assets may be subject to seizure, forfeiture or divestiture; or (f) by any
act or omission indicate its consent to, approval of or acquiescence in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for all or any substantial part of its property;
or (g) suffer any such custodianship, receivership or trusteeship for all or any
substantial part of its property, to continue undischarged for a period of sixty
(60) days or more; or

(6) If one or more judgments, decrees or orders for the payment of money in an
amount in excess of 5% of Consolidated Tangible Net Worth (excluding any such
judgments, decrees or orders which are fully covered by insurance) in the
aggregate shall be rendered against Borrower or any of its Material Affiliates,
and any such judgments, decrees or orders shall continue unsatisfied and in
effect for a period of thirty (30) consecutive days without being vacated,
discharged, satisfied or stayed or bonded pending appeal; or

(7) If any of the following events shall occur or exist with respect to Borrower
or any ERISA Affiliate: (a) any Prohibited Transaction involving any Plan;
(b) any Reportable Event with respect to any Plan; (c) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance which would constitute
grounds for the termination of, or for the appointment of a trustee to
administer, any Plan under Section 4042 of ERISA, or the institution by the PBGC
of proceedings for any such termination or appointment under Section 4042 of
ERISA; or (e) complete or partial withdrawal under Section 4201 or 4204 of ERISA
from a Multiemployer Plan or the reorganization, insolvency, or termination of
any Multiemployer Plan; and in each case above, if such event or conditions, if
any, could in the reasonable opinion of any Bank subject Borrower to any tax,
penalty, or other liability to a Plan, Multiemployer Plan, the PBGC or otherwise
(or any combination thereof) which in the aggregate exceeds or is likely to
exceed $50,000; or

(8) If at any time Borrower is not a qualified real estate investment trust
under Sections 856 through 860 of the Code or is not a publicly traded company
listed on the New York Stock Exchange; or

 

-67-



--------------------------------------------------------------------------------

(9) If at any time any portion of Borrower’s assets constitute plan assets for
ERISA purposes (within the meaning of C.F.R. §2510.3-101); or

(10) If, in the reasonable judgment of all of the Banks (and the basis for such
determination is provided to Borrower in writing in reasonable detail), there
shall occur a Material Adverse Change; or

(11) If, during any period of up to twelve (12) consecutive months commencing on
or after the Closing Date, individuals who were directors of Borrower at the
beginning of such period (the “Continuing Directors”), plus any new directors
whose election or appointment was approved by a majority of the Continuing
Directors then in office, shall cease for any reason to constitute a majority of
the Board of Directors of Borrower; or

(12) If, through any transaction or series of related transactions, any Person
(including Affiliates of such Person) shall acquire beneficial ownership,
directly or indirectly, of securities of Borrower (or of securities convertible
into securities of Borrower) representing 25% or more of the combined voting
power of all securities of Borrower entitled to vote in the election of
directors; or

(13) Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, cancelled or rescinded, without the prior written approval
of Administrative Agent and such number or percentage of Banks as shall be
required hereunder; or the Borrower commences any legal proceeding at law or in
equity to contest, or make unenforceable, cancel, revoke or rescind any of the
Loan Documents, or any court or any other governmental or regulatory agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof.

Section 9.02 Remedies. If an Event of Default has occurred and is continuing
(other than an Event of Default with respect to the Borrower described in
Section 9.01(5)), the Administrative Agent, at the request of the Required
Banks, shall by notice to the Borrower take any or all of the following actions,
at the same or different times: (i) terminate the Loan Commitments, and
thereupon the Loan Commitments shall terminate immediately, (ii) declare the
Loans and other Obligations then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans and such other Obligations so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) require the deposit of Cash Collateral for
the Letters of Credit pursuant to Section 2.16(h) and (iv) exercise any remedies
provided in any of the Loan Documents or by law; and in case of any Event of
Default with respect to the Borrower described in Section 9.01(5), the Loan
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued

 

-68-



--------------------------------------------------------------------------------

interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, and the obligations to
deliver Cash Collateral for the Letters of Credit pursuant to Section 2.16(h)
shall automatically become effective, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
Notwithstanding the foregoing, if an Event of Default under Section 9.01(10)
shall occur and be continuing, Administrative Agent shall not be entitled to
exercise the foregoing remedies until (1) it has received a written notice from
all of the Banks (the “Unanimous Bank Notices”) (i) requesting Administrative
Agent exercise such remedies and (ii) indicating each Bank’s conclusion in its
reasonable judgment that a Material Adverse Change has occurred and
(2) Administrative Agent has provided notice to Borrower, together with copies
of all of the Unanimous Bank Notices.

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

Section 10.01 Appointment, Powers and Immunities of Administrative Agent.

(a) Each Bank hereby irrevocably appoints and authorizes Administrative Agent to
act as its agent hereunder and under any other Loan Document with such powers as
are specifically delegated to Administrative Agent by the terms of this
Agreement and any other Loan Document, together with such other powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Banks and the Issuing Bank, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the

 

-69-



--------------------------------------------------------------------------------

Banks as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
12.02 and 9.02) or (ii) in the absence of its own gross negligence or willful
misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 10.02 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
certification, notice or other communication (including any thereof by
telephone, telex, telegram, cable, electronic message, or internet or intranet
website posting) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Bank or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Bank or the Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may deem and treat each Bank as the holder of the Loan made by it for all
purposes hereof and shall not be required to deal with any Person who has
acquired a Participation in any Loan or Participation from a Bank. As to any
matters not expressly provided for by this Agreement or any other Loan Document,
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Required Banks or all Banks, as required by this Agreement, and such
instructions of the Required Banks or all Banks, as the case may be, and any
action taken or failure to act pursuant thereto, shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or Participation.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

-70-



--------------------------------------------------------------------------------

Section 10.03 Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.” In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks. Administrative Agent, following consultation
with the Banks, shall (subject to Section 10.07 and Section 12.02) take such
action with respect to such Default or Event of Default which is continuing as
shall be directed by the Required Banks; provided that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Banks; and provided further that Administrative Agent shall not send a
notice of default or acceleration to Borrower without the approval of the
Required Banks. In no event shall Administrative Agent be required to take any
such action which it determines to be contrary to Law or to the Loan Documents.
Each of the Banks acknowledges and agrees that no individual Bank may separately
enforce or exercise any of the provisions of any of the Loan Documents,
including, without limitation, the Notes, other than through Administrative
Agent.

Section 10.04 Rights of Administrative Agent as a Bank. With respect to its Loan
Commitment and the Loan provided by it, Administrative Agent in its capacity as
a Bank hereunder shall have the same rights and powers hereunder as any other
Bank and may exercise the same as though it were not acting as Administrative
Agent, and the term “Bank” or “Banks” shall, unless the context otherwise
indicates, include Administrative Agent in its capacity as a Bank.
Administrative Agent and its Affiliates may (without having to account therefor
to any Bank) accept deposits from, lend money to (on a secured or unsecured
basis), and generally engage in any kind of banking, trust or other business
with Borrower (and any Affiliates of Borrower) as if it were not acting as
Administrative Agent and without any duty to account therefor to the Banks.

Section 10.05 Indemnification of Administrative Agent. Each Bank agrees to
indemnify Administrative Agent (to the extent not reimbursed under Section 12.04
or under the applicable provisions of any other Loan Document, but without
limiting the obligations of Borrower under Section 12.04 or such provisions),
for its Pro Rata Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document or any other documents contemplated by or
referred to herein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided that no Bank shall be
liable for (1) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified, (2) any loss of
principal or interest with respect to Administrative Agent’s Loan or (3) any
loss suffered by Administrative Agent in connection with a swap or other
interest rate hedging arrangement entered into with Borrower.

 

-71-



--------------------------------------------------------------------------------

Section 10.06 Non-Reliance on Administrative Agent and Other Banks. Each Bank
agrees that it has, independently and without reliance on Administrative Agent
or any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and the decision to enter
into this Agreement and that it will, independently and without reliance upon
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Loan Document. Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower (or any Affiliate of Borrower) which
may come into the possession of Administrative Agent or any of its Affiliates.
Administrative Agent shall not be required to file this Agreement, any other
Loan Document or any document or instrument referred to herein or therein, for
record or give notice of this Agreement, any other Loan Document or any document
or instrument referred to herein or therein, to anyone.

Section 10.07 Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include Cash Collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

Section 10.08 Resignation or Removal of Administrative Agent. Administrative
Agent hereby agrees not to unilaterally resign except in the event it becomes an
Affected Bank and is removed or replaced as a Bank pursuant to Section 3.07, in
which event it shall have the right to resign. Bank of America agrees that it
may be replaced as Administrative Agent by the Required Banks if its Loan
Commitment is reduced to $25,000,000 or less through assignments to Assignees.
If (x) the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof or (y) the Person serving as
Administrative Agent engages in gross negligence or willful misconduct in its
performance of its duties as Administrative Agent as determined by a court of
competent jurisdiction by final and nonappealable judgment, then the Required
Banks may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent. In the
case of any removal of Administrative Agent, Borrower and the Banks shall be
promptly notified thereof. Upon any such resignation or removal of
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent, which successor Administrative Agent, so long as
it is reasonably acceptable to the Required Banks, shall be that Bank then
having the greatest Loan Commitment; if two (2) or more Banks have an equal
greatest Loan Commitment, the Required Banks shall select between or among them.
If no successor Administrative Agent shall

 

-72-



--------------------------------------------------------------------------------

have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the Required Banks’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Banks, appoint a successor Administrative Agent, which shall be
one of the Banks. The Required Banks or the retiring Administrative Agent, as
the case may be, shall upon the appointment of a successor Administrative Agent
promptly so notify Borrower and the other Banks. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s removal hereunder as Administrative Agent, the provisions of this
Article X shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

Section 10.09 Amendments Concerning Agency Function. Notwithstanding anything to
the contrary contained herein, Administrative Agent shall not be bound by any
waiver, amendment, supplement or modification hereof or of any other Loan
Document which affects its duties, rights, and/or function hereunder or
thereunder unless it shall have given its prior written consent thereto.

Section 10.10 Liability of Administrative Agent. Administrative Agent shall not
have any liabilities or responsibilities to Borrower on account of the failure
of any Bank to perform its obligations hereunder or to any Bank on account of
the failure of Borrower to perform its obligations hereunder or under any other
Loan Document.

Section 10.11 Transfer of Agency Function. Without the consent of Borrower or
any Bank, Administrative Agent may at any time or from time to time transfer its
functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify Borrower and the Banks thereof.

Section 10.12 Non-Receipt of Funds by Administrative Agent. (a) Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
participation in a Letter of Credit or Swing Loan or Borrower is to make payment
to Administrative Agent, as the case may be (either such payment being a
“Required Payment”), which notice shall be effective upon receipt, that the
Payor will not make the Required Payment in full to Administrative Agent,
Administrative Agent may assume that the Required Payment has been made in full
to Administrative Agent on such date, and Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
make the amount thereof available to the intended recipient on such date. If and
to the extent the Payor shall not have in fact so made the Required Payment in
full to Administrative Agent, the recipient of such payment shall repay to
Administrative Agent forthwith on demand such amount made available to it
together with interest thereon, for each day from the date such amount was so
made available by Administrative Agent until the date Administrative Agent
recovers such amount, at the customary rate set by Administrative Agent for the
correction of errors among Banks for three (3) Banking Days and thereafter at
the Base Rate.

 

-73-



--------------------------------------------------------------------------------

(b) If, after Administrative Agent has paid each Bank’s share of any payment
received or applied by Administrative Agent in respect of the Loan or
participation in a Letter of Credit or Swing Loan, that payment is rescinded or
must otherwise be returned or paid over by Administrative Agent, whether
pursuant to any bankruptcy or insolvency Law, sharing of payments clause of any
loan agreement or otherwise, such Bank shall, at Administrative Agent’s request,
promptly return its share of such payment or application to Administrative
Agent, together with such Bank’s proportionate share of any interest or other
amount required to be paid by Administrative Agent with respect to such payment
or application. In addition, if a court of competent jurisdiction shall adjudge
that any amount received and distributed by Administrative Agent is to be
repaid, each Person to whom any such distribution shall have been made shall
either repay to Administrative Agent its share of the amount so adjudged to be
repaid or shall pay over to the same in such manner and to such Persons as shall
be determined by such court.

Section 10.13 [Reserved].

Section 10.14 [Reserved].

Section 10.15 Pro Rata Treatment. Except to the extent otherwise provided,
(1) each advance of proceeds of the Ratable Loans and participation in a Letter
of Credit or Swing Loan shall be made by the Banks; (2) each reduction of the
amount of the Total Loan Commitment under Section 2.10 shall be applied to the
Loan Commitments of the Banks; and (3) each payment of the fee accruing under
paragraph (b) of Section 2.07 and clause (1) of Section 2.16(f) shall be made
for the account of the Banks, ratably according to the amounts of their
respective Loan Commitments. Except as otherwise expressly provided in this
Agreement, each payment in respect of principal or interest under the Loans
shall be applied to such obligations owing to the Banks pro rata according to
the respective amounts then due and owing to the Banks.

Section 10.16 Sharing of Payments Among Banks. If a Bank shall obtain payment of
any principal of or interest on any Loan or other Obligation made by it through
the exercise of any right of setoff, banker’s lien, counterclaim, or by any
other means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks Participations
in the Loans made by or other Obligations owed to the other Banks in such
amounts, and make such other adjustments from time to time as shall be equitable
to the end that all the Banks shall share ratably the benefit of such payment.
To such end the Banks shall make appropriate adjustments among themselves (by
the resale of Participations sold or otherwise) if such payment is rescinded or
must otherwise be restored. Borrower agrees that any Bank so purchasing a
Participation in the Loans made by or other Obligations owed to other Banks may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such Participation. Nothing contained herein shall require any
Bank to exercise any such right or shall affect the right of any Bank to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness of Borrower.

Section 10.17 Possession of Documents. Each Bank shall keep possession of its
own Ratable Loan Note and the Swing Lender shall keep possession of its Swing
Loan Note.

 

-74-



--------------------------------------------------------------------------------

Administrative Agent shall hold all the other Loan Documents and related
documents in its possession and maintain separate records and accounts with
respect thereto, and shall permit the Banks and their representatives access at
all reasonable times to inspect such Loan Documents, related documents, records
and accounts.

Section 10.18 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents,
Documentation Agents, Co-Documentation Agents, Managing Agents or Co-Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Bank or the
Issuing Bank hereunder.

Section 10.19 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or reimbursement obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, reimbursement obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Banks, the Issuing Bank and the Administrative Agent under this
Agreement) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Banks and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07
and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Bank
or the Issuing Bank in any such proceeding.

 

-75-



--------------------------------------------------------------------------------

ARTICLE XI

NATURE OF OBLIGATIONS

Section 11.01 Absolute and Unconditional Obligations. Borrower acknowledges and
agrees that its obligations and liabilities under this Agreement and under the
other Loan Documents shall be absolute and unconditional irrespective of (1) any
lack of validity or enforceability of any of the Obligations, any Loan
Documents, or any agreement or instrument relating thereto; (2) any change in
the time, manner or place of payment of, or in any other term in respect of, all
or any of the Obligations, or any other amendment or waiver of or consent to any
departure from any Loan Documents or any other documents or instruments executed
in connection with or related to the Obligations; (3) any exchange or release of
any collateral, if any, or of any other Person from all or any of the
Obligations; or (4) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, Borrower or any other Person in respect
of the Obligations.

The obligations and liabilities of Borrower under this Agreement and other Loan
Documents shall not be conditioned or contingent upon the pursuit by any Bank or
any other Person at any time of any right or remedy against Borrower or any
other Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.

Section 11.02 Non-Recourse to Borrower’s Principals. Notwithstanding anything to
the contrary contained herein, in any of the other Loan Documents, or in any
other instruments, certificates, documents or agreements executed in connection
with the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of Borrower’s Principals and
each Bank expressly waives and releases, on behalf of itself and its successors
and assigns, all right to assert any liability whatsoever under or with respect
to the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of Borrower’s Principals or out of any assets of
Borrower’s Principals, provided, however, that nothing in this Section shall be
deemed to (1) release Borrower from any personal liability pursuant to, or from
any of its respective obligations under, the Relevant Documents, or from
personal liability for its fraudulent actions or fraudulent omissions;
(2) release any of Borrower’s Principals from personal liability for its or his
own fraudulent actions or fraudulent omissions; (3) constitute a waiver of any
obligation evidenced or secured by, or contained in, the Relevant Documents or
affect in any way the validity or enforceability of the Relevant Documents; or
(4) limit the right of Administrative Agent and/or the Banks to proceed against
or realize upon any collateral hereafter given for the Loans or other
Obligations or any and all of the assets of Borrower (notwithstanding the fact
that any or all of Borrower’s Principals have an ownership interest in Borrower
and, thereby, an interest in the assets of Borrower) or to name Borrower (or, to
the extent that the same are required by applicable Law or are determined by a
court to be necessary parties in connection with an action or suit against
Borrower or any collateral hereafter given for the Loans or other Obligations,
any of Borrower’s Principals) as a party defendant in, and to enforce against
any collateral hereafter given for the Loans or other Obligations and/or assets
of Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable Law or

 

-76-



--------------------------------------------------------------------------------

determined by a court to be necessary to preserve Administrative Agent’s and/or
Banks’ rights against any collateral hereafter given for the Loans or other
Obligations or Borrower, but not otherwise) or shall be enforced against
Borrower’s Principals or their assets.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Binding Effect of Request for Advance. Borrower agrees that, by
its acceptance of any advance of proceeds of the Loans under this Agreement, it
shall be bound in all respects by the request for advance submitted on its
behalf in connection therewith with the same force and effect as if Borrower had
itself executed and submitted the request for advance and whether or not the
request for advance is executed and/or submitted by an authorized person.

Section 12.02 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document nor consent to any departure by
Borrower (or, in the case of any guaranty executed and delivered pursuant to
clause (y) of the definition of “Unencumbered Assets” in Section 1.01, the
Subsidiary Guarantor referred to therein) therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Banks
and, solely for purposes of its acknowledgment thereof, Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall (1) increase the Loan Commitment of any Bank
without the written consent of such Bank; (2) reduce the principal of, or
interest on, the Loans or reimbursement obligations or any fees due hereunder or
any other amount due hereunder or under any Loan Document, without the written
consent of each Bank affected thereby; (3) except as provided in Section 2.18,
postpone any date fixed for any payment of principal of, or interest on, the
Loans or reimbursement obligations or any fees due hereunder or under any Loan
Document without the written consent of each Bank affected thereby; (4) change
the definition of “Required Banks”, without the written consent of each Bank;
(5) amend Section 10.15, this Section or any other provision requiring the
consent of all the Banks, without the written consent of each Bank; (6) waive
any default under paragraph (5) of Section 9.01, without the written consent of
each Bank, (7) release all or substantially all of the guaranties executed and
delivered pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01, without the written consent of each Bank, or (8) extend the
expiration date of any Letter of Credit to a date more than one year after the
Maturity Date, without the written consent of each Bank; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swing Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swing Lender, as the case may be. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Lenders), except that (x) the Loan Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Bank and
(y) any waiver, amendment or modification requiring the consent of all Banks or
each affected Bank that by its terms affects any Defaulting Lender more
adversely than other affected Banks shall require the consent of such Defaulting
Lender. Any advance of proceeds of the Loans made, or any Letter of Credit
issued, prior to or without the fulfillment by Borrower of

 

-77-



--------------------------------------------------------------------------------

all of the conditions precedent thereto, whether or not known to Administrative
Agent and the Banks, shall not constitute a waiver of any Default or Event of
Default or a waiver of the requirement that all conditions, including the
non-performed conditions, shall be required with respect to all future advances
and issuances of Letters of Credit. Neither any failure or delay on the part of
Administrative Agent or any Bank to exercise any right hereunder nor any single
or partial exercise of any right or power hereunder or any abandonment or
discontinuance of steps to enforce such right or power shall operate as a waiver
thereof or preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law. All communications from Administrative Agent to
the Banks requesting the Banks’ determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Bank, (ii) shall be
accompanied by a description of the matter or thing as to which such
determination, approval, consent or disapproval is requested and (iii) shall
include Administrative Agent’s recommended course of action or determination in
respect thereof. Each Bank shall reply promptly, but in any event within ten
(10) Banking Days (or five (5) Banking Days with respect to any decision to
accelerate or stop acceleration of the Loans and other Obligations) after
receipt of the request therefor by Administrative Agent (the “Bank Reply
Period”). Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved or
consented to such recommendation or determination.

Section 12.03 Usury. Anything herein to the contrary notwithstanding, the
obligations of Borrower under this Agreement and the Loans shall be subject to
the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of Law applicable to a Bank
limiting rates of interest which may be charged or collected by such Bank.

Section 12.04 Expenses; Indemnification. Borrower agrees (i) to reimburse
Administrative Agent and Syndication Agent on demand for all costs, expenses,
and charges (including, without limitation, all reasonable fees and charges of
engineers, appraisers and legal counsel) incurred by it in connection with the
Loans and Letters of Credit and the preparation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto, and (ii) to reimburse each of the Banks for reasonable legal costs,
expenses and charges incurred by each of the Banks in connection with the
performance or enforcement of this Agreement, the Notes, or any other Loan
Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than the fees required by the
Fee Letter and the Supplemental Fee Letter). Borrower agrees to indemnify
Administrative Agent and each Bank and their respective Affiliates, directors,
officers, employees, advisors and agents (each such Person, an “Indemnitee”)
from, and hold each of them harmless against, any and all losses, liabilities,
claims, damages or expenses incurred by any of them arising out of or by reason
of (x) any claims by brokers due to acts or omissions by Borrower, (y) this
Agreement or the transactions contemplated hereby or (z) any investigation or
litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) relating to any actual or proposed use by
Borrower of the proceeds of the Loans or the Letters of Credit, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses

 

-78-



--------------------------------------------------------------------------------

incurred by reason of the gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment). No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct and actual damages resulting from such Indemnitee’s breach of
Section 12.20. To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any transaction, agreement or instrument contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.

The obligations of Borrower under this Section and under Article III shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loans and Letters of Credit, provided,
however, that in the case of Article III, such obligations shall survive only
for a period of ninety (90) days after such repayment and termination.

Section 12.05 Assignment; Participation. This Agreement shall be binding upon,
and shall inure to the benefit of, Borrower, Administrative Agent, the Banks and
their respective successors and permitted assigns. Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of each Bank (and any attempted assignment or transfer without such consent
shall be null and void).

Any Bank may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Bank, at any time grant to one or more banks
or other institutions (other than a natural person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Consolidated Businesses) (each a
“Participant”) participating interests in its Loan (each a “Participation”). In
the event of any such grant by a Bank of a Participation to a Participant,
whether or not Borrower or Administrative Agent was given notice, such Bank
shall remain responsible for the performance of its obligations hereunder, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations hereunder.
Any agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of Borrower hereunder and under any other Loan Document
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Loan Document;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
the first proviso to Section 12.02 without the consent of the Participant. Any
Participant hereunder shall have the same benefits as any Bank with respect to
the yield protection and increased cost provisions of Article III, but a
Participant shall not be entitled to receive any greater payment than the Bank
granting such Participation would have been entitled to receive. Each Bank that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”), provided that no Bank shall

 

-79-



--------------------------------------------------------------------------------

have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Subject to the conditions set forth below, any Bank may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan Commitment and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(i) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Bank, an Affiliate of a Bank, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Banking Days after having received written notice thereof
requesting the Borrower’s approval and containing a legend that states “REQUEST
FOR APPROVAL - FAILURE TO OBJECT TO THIS REQUEST WITHIN FIVE (5) BANKING DAYS
SHALL BE DEEMED APPROVAL”;

(ii) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan Commitment to an assignee
that is a Bank with a Loan Commitment immediately prior to giving effect to such
assignment; and

(iii) the Issuing Bank and the Swing Lender, provided that no consent of the
Issuing Bank or the Swing Lender shall be required for an assignment of any Loan
Commitment to an assignee that is a Bank with a Loan Commitment immediately
prior to giving effect to such assignment.

Such assignments shall be subject to the following additional conditions:

(1) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Loan
Commitment or Loans, the amount of the Loan Commitment or Loans of the assigning
Bank subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

-80-



--------------------------------------------------------------------------------

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement;

(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

(4) the assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its related parties or
its securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(5) no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Consolidated Businesses, or (B) to any Defaulting
Lender or any of its Consolidated Businesses, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

For the purposes of this Section 12.05, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

Upon (i) execution and delivery of such Assignment and Acceptance, (ii) payment
by such Assignee to the Bank of an amount equal to the purchase price agreed
between the Bank and such Assignee and (iii) payment of the fee described in
paragraph (3) above, such Assignee shall be a Bank Party to this Agreement and
shall have all the rights and obligations of a Bank as set forth in such
Assignment and Acceptance, and the assigning Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this paragraph, substitute Ratable Loan Notes (and, if applicable,
Swing Loan Note) shall be issued to the assigning Bank and Assignee by Borrower,
in exchange for the return of the original Ratable Loan Note (and, if
applicable, Swing Loan Note). The obligations evidenced by such substitute notes
shall constitute “Obligations” for all purposes of this Agreement and the other
Loan Documents. In connection with Borrower’s execution of substitute notes as
aforesaid, Borrower shall deliver to Administrative Agent evidence, satisfactory
to Administrative Agent, of all requisite corporate action to authorize
Borrower’s execution and delivery of the substitute notes and any related
documents. The Assignee shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Administrative
Agent certification as to

 

-81-



--------------------------------------------------------------------------------

exemption from deduction or withholding of any Taxes in accordance with
Section 3.10. Each Assignee shall be deemed to have made the representations
contained in, and shall be bound by the provisions of, Section 3.10.

Notwithstanding the foregoing, any Designated Lender may assign at any time to
its Designating Lender, without the consents required by or other limitations
set forth in the first sentence of this paragraph, any or all of the Loans it
may have funded hereunder and pursuant to its Designation Agreement.

Any Bank may at any time pledge or assign or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 12.05 shall not apply to
any such pledge or assignment or grant of a security interest; provided that no
such pledge or assignment or grant of a security interest shall release a Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Bank as a party hereto.

Borrower recognizes that in connection with a Bank’s selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee. In connection with a Bank’s delivery of any
financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis. Borrower agrees to provide all assistance
reasonably requested by a Bank to enable such Bank to sell Participations or
make assignments of its Loan as permitted by this Section. Each Bank agrees to
provide Borrower with notice of all Participations sold by such Bank to other
than its Affiliates. Any Bank or Participant may pledge its Loans or
Participations as collateral in accordance with applicable law.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Loan Commitments of, and principal amounts of the Loans and L/C
Obligations and any accrued and unpaid interest and any other amounts thereon,
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary and no transfer of an interest in the Loans or L/C Obligations shall be
effective unless and until recorded in the Register. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Bank as a Defaulting Bank.
The Register shall be available for inspection by the Borrower and any Bank, at
any reasonable time and from time to time upon reasonable prior notice. This
paragraph shall be construed so that the Loans are at all times maintained in
“registered form” for purposes of the Code and any applicable regulations (and
any other relevant or successor provisions of the Code or such regulations).

 

-82-



--------------------------------------------------------------------------------

Section 12.06 Documentation Satisfactory. All documentation required from or to
be submitted on behalf of Borrower in connection with this Agreement and the
documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

Section 12.07 Notices.

(a) Unless the party to be notified otherwise notifies the other party in
writing as provided in this Section, and except as otherwise provided in this
Agreement, notices shall be given to Administrative Agent by telephone,
confirmed by writing, and to the Banks and to Borrower by ordinary mail or
overnight courier, receipt confirmed, addressed to such party at its address on
the signature page of this Agreement. Notices shall be effective (1) if by
telephone, at the time of such telephone conversation, (2) if given by mail,
three (3) days after mailing; and (3) if given by overnight courier, upon
receipt. Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
email and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Section 2 if such Bank, has notified the Administrative
Agent that it is incapable of receiving notices under such section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM (AS DEFINED IN SECTION 6.09) IS PROVIDED “AS IS”
AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED IN SECTION 6.09)
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN

 

-83-



--------------------------------------------------------------------------------

OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent,
the Syndication Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s or the Administrative Agent’s
or the Syndication Agent’s transmission of Borrower Materials through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

Section 12.08 Setoff. Borrower agrees that, in addition to (and without
limitation of) any right of setoff, bankers’ lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of Borrower at any of such Bank’s offices, in Dollars or in any other
currency, against any amount payable by Borrower to such Bank under this
Agreement or such Bank’s Note, or any other Loan Document which is not paid when
due (regardless of whether such balances are then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof;
provided that such Bank’s failure to give such notice shall not affect the
validity thereof, and provided further, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Banks, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

Section 12.09 Table of Contents; Headings. Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

Section 12.10 Severability. The provisions of this Agreement are intended to be
severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any

 

-84-



--------------------------------------------------------------------------------

jurisdiction. Without limiting the foregoing provisions of this Section 12.10,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Bank or the
Swing Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 12.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 12.12 Integration. The Loan Documents, the Fee Letter and Supplemental
Fee Letter set forth the entire agreement among the parties hereto relating to
the transactions contemplated thereby and supersede any prior oral or written
statements or agreements with respect to such transactions.

Section 12.13 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the Laws of the State of New York (without
giving effect to New York’s principles of conflicts of Laws).

Section 12.14 Waivers. In connection with the obligations and liabilities as
aforesaid, Borrower hereby waives (1) promptness and diligence; (2) notice of
any actions taken by any Bank Party under this Agreement, any other Loan
Document or any other agreement or instrument relating thereto except to the
extent otherwise provided herein; (3) all other notices, demands and protests,
and all other formalities of every kind in connection with the enforcement of
the Obligations, the omission of or delay in which, but for the provisions of
this Section, might constitute grounds for relieving Borrower of its obligations
hereunder; (4) any requirement that any Bank Party protect, secure, perfect or
insure any Lien on any collateral or exhaust any right or take any action
against Borrower or any other Person or any collateral; (5) any right or claim
of right to cause a marshalling of the assets of Borrower; and (6) all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of payment by Borrower, either jointly
or severally, pursuant to this Agreement or other Loan Documents.

Section 12.15 Jurisdiction; Immunities. Borrower, Administrative Agent and each
Bank hereby irrevocably submit to the jurisdiction of any New York State or
United States Federal court sitting in New York County over any action or
proceeding arising out of or relating to this Agreement, the Notes or any other
Loan Document. Borrower, Administrative Agent, and each Bank irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or United States Federal court. Borrower,
Administrative Agent, and each Bank irrevocably consent to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to Borrower, Administrative Agent or each Bank, as the case may be,
at the addresses specified herein. Borrower, Administrative Agent and each Bank
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Borrower, Administrative Agent and each Bank
further waive any objection to venue in the

 

-85-



--------------------------------------------------------------------------------

State of New York and any objection to an action or proceeding in the State of
New York on the basis of forum non conveniens. Borrower, Administrative Agent
and each Bank agree that any action or proceeding brought against Borrower,
Administrative Agent or any Bank, as the case may be, shall be brought only in a
New York State court sitting in New York County or a United States Federal court
sitting in New York County, to the extent permitted or not expressly prohibited
by applicable Law.

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by Law.

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES, THE LOANS OR THE LETTERS OF CREDIT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 12.16 Designated Lender. Any Bank (other than a Bank who is such solely
because it is a Designated Lender) (each, a “Designating Lender”) may at any
time designate one (1) Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this Section and the provisions
in Section 12.05 shall not apply to such designation. No Bank may designate more
than one (1) Designated Lender. The parties to each such designation shall
execute and deliver to Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, Administrative Agent will accept such Designation Agreement
and give prompt notice thereto to Borrower, whereupon, (i) from and after the
“Effective Date” specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.02 after Borrower has
accepted the Bid Rate Quote of the Designating Lender and (ii) the Designated
Lender shall not be required to make payments with respect to any obligations in
this Agreement except to the extent of excess cash flow of such Designated
Lender which is not otherwise required to repay obligations of such Designated
Lender which are then due and payable; provided, however, that regardless of
such designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to Borrower, Administrative Agent and the Banks
for each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including,

 

-86-



--------------------------------------------------------------------------------

without limitation, any indemnification obligations under Section 10.05. Each
Designating Lender shall serve as the administrative agent of its Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers and consents
under or relating to this Agreement and the other Loan Documents. Any such
notice, communication, vote, approval, waiver or consent shall be signed by the
Designating Lender as administrative agent for the Designated Lender and shall
not be signed by the Designated Lender on its own behalf, but shall be binding
on the Designated Lender to the same extent as if actually signed by the
Designated Lender. Borrower, Administrative Agent and the Banks may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

Section 12.17 No Bankruptcy Proceedings. Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar Law, for one
(1) year and one (1) day after the payment in full of the latest maturing
commercial paper note issued by such Designated Lender.

Section 12.18 USA Patriot Act. Each Bank hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Bank to
identify Borrower in accordance with the Act.

Section 12.19 Transitional Arrangements.

(a) 2006 Credit Agreement and Letter of Credit Agreement Superseded. This
Agreement shall supersede the 2006 Credit Agreement and the Letter of Credit
Agreement in their entirety, except as provided in this Section 12.19. On the
Closing Date, the rights and obligations of the parties under the 2006 Credit
Agreement and the “Notes” defined therein and the Letter of Credit Agreement
shall be subsumed within and be governed by this Agreement and the Notes and
continue as “Obligations” hereunder (except to the extent repaid on the Closing
Date). The Banks’ interests in such Obligations, and participations in Existing
Letters of Credit shall be reallocated on the Closing Date in accordance with
each Bank’s applicable Pro Rata Share.

(b) Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Closing Date, each Bank will promptly return to
Borrower, marked “Cancelled” or “Replaced”, the notes of Borrower held by such
Bank pursuant to the 2006 Credit Agreement.

(c) Interest and Fees Under 2006 Credit Agreement and Letter of Credit
Agreement. All interest and all commitment, facility and other fees and expenses
owing or accruing under or in respect of the 2006 Credit Agreement and the
Letter of Credit

 

-87-



--------------------------------------------------------------------------------

Agreement shall be calculated as of the Closing Date (prorated in the case of
any fractional periods), and shall be paid on the Closing Date in accordance
with the respective methods specified in the 2006 Credit Agreement and the
Letter of Credit Agreement as if such agreements were still in effect.

Section 12.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives in connection with the transactions contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Bank, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any
Consolidated Business relating to the Borrower or any Consolidated Business or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Bank or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Consolidated
Business, provided that, in the case of information received from the Borrower
or any Consolidated Business after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Banks and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Consolidated Business, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

-88-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

AVALONBAY COMMUNITIES, INC. By:  

/s/ Joanne M. Lockridge

Name:   Joanne M. Lockridge Title:   Senior Vice President – Finance

Address for Notices:

100 Bridgeport Ave., Suite 258

Shelton, CT 06484

Attention: Joanne M. Lockridge, Senior Vice President – Finance Address of
principal place of business, if different than above: Taxpayer Identification
Number: 77-0404318

[Signature page to Third Amended and Restated Revolving Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (as Bank, Swing Lender, Issuing Bank and Administrative
Agent) By:  

/s/ Mark Dalton

  Name: Mark Dalton   Title: Senior Vice President

Address for Notices and

Applicable Lending Office:

Bank of America, N.A.

CityPlace I, 185 Asylum Street

Hartford, CT 06103

Attention:   Mark Dalton

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (as

Bank and Syndication Agent)

By:  

/s/ Kimberly Turner

  Name: Kimberly Turner   Title: Executive Director

Address for Notices and

Applicable Lending Office:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10017

Attention:   Kimberly Turner

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Diane Rolfe

  Name:     Diane Rolfe   Title:       Director

Address for Notices and

Applicable Lending Office:

Barclays Bank PLC 70 Hudson Street Jersey City, NJ 07302 Attention:   Vincent
Cangiano

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

AvalonBay Communities, Inc. $750 mn Unsecured Revolving Credit Facility

September 26, 2011

 

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ George R. Reynolds

  Name: GEORGE R. REYNOLDS   Title:   DIRECTOR By:  

/s/ Perry Forman

  Name: Perry Forman   Title:   Director

Address for Notices and

Applicable Lending Office:

Deutsche Bank Trust Company Americas

90 Hudson Street

Jersey City, NJ 07302 Attention:   Juliet Cadiz

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Sherrese Clarke

  Name:     Sherrese Clarke   Title:      Authorized Signatory

Address for Notices and

Applicable Lending Office:

Morgan Stanley Global Banking Division 1300 Thames Street, Thames Street Wharf,
4th Floor Baltimore, MD 21231 Attention:   Edward Henley

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Irja R. Otsa

  Name:     Irja R. Otsa   Title:      Associate Director By:  

/s/ Mary E. Evans

  Name:     Mary E. Evans   Title:      Associate Director

Address for Notices and

Applicable Lending Office:

UBS Loan Finance LLC 677 Washington Boulevard Stamford, CT 06901 Attention:  
Martha Martinez

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Stephen F. Gray

  Name: Stephen F. Gray   Title: Vice President

Address for Notices and

Applicable Lending Office:

Wells Fargo Bank, National Association WLS - Winston-Salem Loan Center One West
Fourth Street, 3rd Floor Winston-Salem, NC 27101 Attention:   Kendra Hall-Davis
With a copy to: Wells Fargo Bank, N.A. 123 N Wacker Dr Chicago, IL 60606
Attention:   Scott Solis

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Carol Murray

  Name: Carol Murray   Title: Managing Director

Address for Notices and

Applicable Lending Office:

The Bank of New York Mellon One Wall Street New York, NY 10286 Attention:  
Carol Murray

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ William R. Lynch, III

  Name: William R. Lynch, III   Title: Senior Vice President

Address for Notices and

Applicable Lending Office:

PNC Bank, National Association 500 First Avenue Mail Stop: P7-PFFC-04-Z
Pittsburgh, PA 15219 Attention:   Real Estate Banking with a copy to: 800 17th
Street, NW Mail Stop: C6-CPNC-03-4 Washington, DC 20006 Attention:   William
Lynch

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nancy B. Richards

  Name:   Nancy B. Richards   Title:   Senior Vice President

Address for Notices and

Applicable Lending Office:

SunTrust Bank 8330 Boone Blvd., 8th Floor Vienna, VA 22182 Attention:   Nancy B.
Richards

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Charles Stewart

  Name: Charles Stewart   Title: Director

Address for Notices and

Applicable Lending Office:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch 1251 Avenue of the
Americas New York, NY 10020 Attention:   Charles Stewart

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Don Byerly

  Name: Don Byerly   Title: Senior Vice President

Address for Notices and

Applicable Lending Office:

Compass Bank 8080 N. Central Expressway, Suite 310 Dallas, TX 75206 Attention:  
Kathy Dearmond

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ James E. Davis

  Name:   James E. Davis   Title:   Senior Vice President

Address for Notices and

Applicable Lending Office:

Branch Banking and Trust Company 8200 Greensboro Drive, Suite 800 McLean, VA
22102 Attention:   James E. Davis

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION By:  

/s/ W. Butler

  Name:   W. Butler   Title:   SVP

Address for Notices and

Applicable Lending Office:

RBS Citizens, National Association 711 Westchester Avenue, Suite 301 White
Plains, NY 10604-3539 Attention:   William J. Butler With Copy to: Commercial
Real Estate Finance RBS Citizens Bank One Citizens Plaza, RC0450 Providence,
Rhode Island, 02903 Attention:   John G. Christensen

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Paula W. Simon

  Name:   Paula W. Simon   Title:   Vice President

Address for Notices and

Applicable Lending Office:

Capital One, N.A. 1680 Capital One Drive, 10th Floor McLean, VA 22102 Attention:
  Michael Sleece

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   V.P. & General Manager

Address for Notices and

Applicable Lending Office:

Chang Hwa Commercial Bank, Ltd., New York Branch 685 Third Avenue, 29th Floor
New York, NY 10017 Attention:   Kay Chen

 

Signature Page to Third Amended and Restated Revolving Loan Agreement

for AvalonBay Communities



--------------------------------------------------------------------------------

EXHIBIT A

AUTHORIZATION LETTER

September 29, 2011

Bank of America, N.A.

CityPlace I, 185 Asylum Street

Hartford, CT 06103

Attention: Mark Dalton

 

  Re: Third Amended and Restated Revolving Loan Agreement dated as of
September 29, 2011 (the “Loan Agreement”; capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement) among us, as Borrower, the Banks named therein, and you, as
Administrative Agent for said Banks

Ladies/Gentlemen:

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

[NAMES]

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or the
Banks be liable for special, consequential or punitive damages. In addition, we
agree to hold you and the Banks and your and their respective agents harmless
from any and all liability, loss and expense arising directly or indirectly out
of instructions that we provide to you in connection with the Loan Agreement
except for liability, loss or expense occasioned by your gross negligence or
willful misconduct.



--------------------------------------------------------------------------------

Upon notice to us, you may, at your option, refuse to execute any instruction,
or part thereof, without incurring any responsibility for any loss, liability or
expense arising out of such refusal if you in good faith believe that the person
delivering the instruction is not one of the persons designated above or if the
instruction is not accompanied by an authentication method that we have agreed
to in writing.

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

Very truly yours, AVALONBAY COMMUNITIES, INC. By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

RATABLE LOAN NOTE

 

$                New York, New York    September 29, 2011

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of                      or its
successors or assigns (collectively, the “Bank”), at the principal office of
Bank of America, N.A. (“Administrative Agent”) located at CityPlace I, 185
Asylum Street, Hartford, CT 06103 for the account of the Applicable Lending
Office of the Bank, the principal sum of                      Dollars
($            ), or if less, the amount loaned by the Bank under its Ratable
Loan to Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement. Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement. Any amount of principal hereof which is not
paid when due, whether at stated maturity, by acceleration, or otherwise, shall
bear interest from the date when due until said principal amount is paid in
full, payable on demand, at the rate set forth in the Loan Agreement.

The date and amount of each advance of the Ratable Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Ratable Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

This Note is one of the Ratable Loan Notes referred to in the Third Amended and
Restated Revolving Loan Agreement dated as of September 29, 2011 (as the same
may be amended from time to time, the “Loan Agreement”) among Borrower, the
Banks named therein (including the Bank) and Administrative Agent, as
administrative agent for the Banks. All of the terms, conditions and provisions
of the Loan Agreement are hereby incorporated by reference. All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor. This Note shall be governed by, and construed and enforced
in accordance with, the Laws of the State of New

 

B-1



--------------------------------------------------------------------------------

York, provided that, as to the maximum lawful rate of interest which may be
charged or collected, if the Laws applicable to the Bank permit it to charge or
collect a higher rate than the Laws of the State of New York, then such Law
applicable to the Bank shall apply to the Bank under this Note.

 

AVALONBAY COMMUNITIES, INC. By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

Date    Amount of
Loan    Amount of
Principal Paid or
Prepaid    Balance of
Principal
Unpaid    Notation Made
By:                                                                           
                                                                                
                                                                                
                                                                                
                                         

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B-1

BID RATE LOAN NOTE

 

$487,500,000    New York, New York    September 29, 2011

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of Bank of America, N.A.
(“Administrative Agent”) or its successors or assigns for the account of the
respective Banks making Bid Rate Loans or their respective successors or assigns
(for the further account of their respective Applicable Lending Offices), at the
principal office of Administrative Agent located at CityPlace I, 185 Asylum
Street, Hartford, CT 06103, the principal sum of Four Hundred Eighty-Seven
Million Five Hundred Thousand Dollars ($487,500,000.00), or if less, the amount
loaned by one or more of said Banks under their respective Bid Rate Loans to
Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement. Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Banks for the further account of their respective Applicable
Lending Offices, at the times and at the rates per annum as provided in the Loan
Agreement. Any amount of principal hereof which is not paid when due, whether at
stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the rate set forth in the Loan Agreement.

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period Applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

This Note is the Bid Rate Loan Note referred to in the Third Amended and
Restated Revolving Loan Agreement dated as of September 29, 2011 (as the same
may be amended from time to time, the “Loan Agreement”) among Borrower, the
Banks named therein and Administrative Agent, as administrative agent for the
Banks. All of the terms, conditions and provisions of the Loan Agreement are
hereby incorporated by reference. All capitalized terms used herein and not
defined herein shall have the meanings given to them in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against the Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

B-1-1



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York, provided that, as to the maximum lawful rate
of interest which may be charged or collected, if the Laws applicable to a
particular Bank permit it to charge or collect a higher rate than the Laws of
the State of New York, then such Law applicable to such Bank shall apply to such
Bank under this Note.

 

AVALONBAY COMMUNITIES, INC. By:  

 

  Name:   Title:

 

B-1-2



--------------------------------------------------------------------------------

Bid Rate
Loan
Number    Date    Amount of Bid
Rate Loan    Interest Rate    Expiration of
Interest Period    Notation Made
By:                                                                           
                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

SWING LOAN NOTE

New York, New York

September 29, 2011

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of                      or its
successors or assigns (collectively, the “Bank”), at the principal office of
Bank of America, N.A. (“Administrative Agent”) located at CityPlace I, 185
Asylum Street, Hartford, CT 06103 for the account of the Applicable Lending
Office of the Bank, the principal sum equal to the amount loaned by the Bank
under its Swing Loan to Borrower pursuant to the Loan Agreement (as defined
below) and actually outstanding, in lawful money of the United States and in
immediately available funds, in accordance with the terms set forth in the Loan
Agreement. Borrower also promises to pay interest on the unpaid principal
balance hereof, for the period such balance is outstanding, in like money, at
said office for the account of said Applicable Lending Office, at the time and
at a rate per annum as provided in the Loan Agreement. Any amount of principal
hereof which is not paid when due, whether at stated maturity, by acceleration,
or otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

The date and amount of each advance of the Swing Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Swing Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

This Note is one of the Swing Loan Notes referred to in the Third Amended and
Restated Revolving Loan Agreement dated as of September 29, 2011 (as the same
may be amended from time to time, the “Loan Agreement”) among Borrower, the
Banks named therein (including the Bank) and Administrative Agent, as
administrative agent for the Banks. All of the terms, conditions and provisions
of the Loan Agreement are hereby incorporated by reference. All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

This Note shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York, provided that, as to the maximum lawful rate
of interest which may be

 

B-2-1



--------------------------------------------------------------------------------

charged or collected, if the Laws applicable to the Bank permit it to charge or
collect a higher rate than the Laws of the State of New York, then such Law
applicable to the Bank shall apply to the Bank under this Note.

 

AVALONBAY COMMUNITIES, INC. By:  

 

  Name:   Title:

 

B-2-2



--------------------------------------------------------------------------------

Date

   Amount of
Loan    Amount of
Principal Paid or
Prepaid    Balance of
Principal
Unpaid    Notation Made
By:                                                                           
                                                                                
                                                                                
                                                                                
                                         

 

B-2-3



--------------------------------------------------------------------------------

EXHIBIT C

INFORMATION REGARDING MATERIAL AFFILIATES

(see attached)



--------------------------------------------------------------------------------

  JVs    AMP Apartments, LLC    LLC-071    Active    LLC q   Subsidiaries    AMV
III, LLC    LLC-100    Active    LLC  

Corporation

GPs

LLCs

LPs

DownREIT

IM Fund related

JV related

TRSs

DBAs

LDCs

   AMV II, LLC    LLC-099    Active    LLC      AMV IV, LLC    LLC-101    Active
   LLC      AMV I, LLC    LLC-088    Active    LLC      Aria at Hathorne Hill,
LLC    LLC-052    Active    LLC      Aria at Laurel Hill, LLC    LLC-075   
Active    LLC      Arlington Square Financing, LLC    LLC-122    Active    LLC  
   Arna Valley View Limited Partnership    LP-003    Active    LP      Avalon -
Alfran North Bergen, LLC    LLC-072    Active    LLC      Avalon 4100
Massachusetts Avenue, Inc.    CORP-014    Active    Corp.      Avalon 57, LLC   
LLC-117    Active    LLC      Avalon Acton, Inc.    CORP-065    Active    Corp.
     Avalon at Chestnut Hill, Inc.    CORP-050    Active    Corp.      Avalon at
Great Meadow, Inc.    CORP-034    Active    Corp.      Avalon at St. Clare, Inc.
   CORP-032    Active    Corp.      Avalon Ballard, LLC    LLC-120    Active   
LLC      Avalon BFG, Inc.    CORP-025    Active    Corp.      Avalon Blue Hills,
Inc.    CORP-068    Active    Corp.      Avalon California Value III, LLC   
LLC-049    Active    LLC      Avalon California Value II, LLC    LLC-046   
Active    LLC      Avalon California Value IV, LLC    LLC-058    Active    LLC  
   Avalon California Value I, LLC    LLC-035    Active    LLC      Avalon
California Value VIII, LLC    LLC-110    Active    LLC      Avalon California
Value VII, LLC    LLC-109    Active    LLC      Avalon California Value VI, LLC
   LLC-067    Active    LLC      Avalon California Value V, LLC    LLC-059   
Active    LLC      Avalon Chase Glen, Inc.    CORP-002    Active    Corp.     
Avalon Chase Grove, Inc.    CORP-012    Active    Corp.      Avalon Clark and
Polk, LLC    LLC-115    Active    LLC      Avalon Cohasset, Inc.    CORP-048   
Active    Corp.      Avalon Collateral, Inc.    CORP-018    Active    Corp.     
Avalon Commons, Inc.    CORP-017    Active    Corp.      Avalon Decoverly
Associates Limited Partnership    LP-010    Active    LP      Avalon Decoverly,
Inc.    CORP-015    Active    Corp.      Avalon Del Rey Apartments, LLC   
LLC-033    Active    LLC      Avalon DownREIT V, Inc.    CORP-023    Active   
Corp.      Avalon DownREIT V, L.P.    LP-001    Active    LP      Avalon Dunn
Loring, LLC    LLC-106    Active    LLC      Avalon Fairway Hills I Associates
   GP-002    Active    GP      Avalon Fairway Hills II Associates    GP-003   
Active    GP      Avalon Fairway II, Inc.    CORP-021    Active    Corp.     
Avalon Gold, LLC    LLC-062    Active    LLC      Avalon Grosvenor LLC   
LLC-019    Active    LLC      Avalon Grosvenor, L.P.    LP-011    Active    LP  
   Avalon Hingham PM, Inc.    CORP-063    Active    Corp.      Avalon Illinois
Value III, LLC    LLC-076    Active    LLC      Avalon Illinois Value II, LLC   
LLC-048    Active    LLC      Avalon Illinois Value I, LLC    LLC-034    Active
   LLC



--------------------------------------------------------------------------------

  Subsidiaries - Subsidiaries   2

 

          

Subsidiary

  

Sub ID #

  

Status

  

Type

  Subsidiaries    Avalon Lowlands, LLC    LLC-053    Active    LLC      Avalon
LP Interest Holding, LLC    LLC-050    Active    LLC   DownRElTs    Avalon
Maryland Value III, LLC    LLC-079    Active    LLC   IM Fund    Avalon Maryland
Value II, LLC    LLC-068    Active    LLC   JVs    Avalon Maryland Value I, LLC
   LLC-042    Active    LLC q   Subsidiaries    Avalon Massachusetts Value II,
LLC    LLC-116    Active    LLC  

Corporation

   Avalon Massachusetts Value I, LLC    LLC-102    Active    LLC  

GPs

   Avalon Mills, Inc.    CORP-042    Active    Corp.  

LLCs

   Avalon New Jersey Urban Renewal Entity I, LLC    LLC-063    Active    LLC  

LPs

   Avalon New Jersey Value II, LLC    LLC-111    Active    LLC  

DownREIT

   Avalon New Rochelle II, LLC    LLC-032    Active    LLC  

IM Fund related

   Avalon New York Value I, LLC    LLC-064    Active    LLC  

JV related

   Avalon Oaks West, Inc.    CORP-036    Active    Corp.  

TRSs

   Avalon Oaks, Inc.    CORP-022    Active    Corp.  

DBAs

   Avalon Oyster, LLC    LLC-069    Active    LLC  

LDCs

   Avalon Park Tower, LLC    LLC-006    Active    LLC      Avalon Promenade,
Inc.    CORP-047    Active    Corp.      Avalon Riverview I, LLC    LLC-007   
Active    LLC      Avalon Riverview North, LLC    LLC-009    Active    LLC     
Avalon Rock Spring Associates, LLC    LLC-011    Active    LLC      Avalon Run,
LLC    LLC-065    Active    LLC      Avalon Sharon FS, LLC    LLC-114    Active
   LLC      Avalon Sharon, Inc.    CORP-053    Active    Corp.      Avalon
Shipyard, LLC    LLC-055    Active    LLC      Avalon Towers Bellevue, LLC   
LLC-103    Active    LLC      Avalon Town Green II, Inc.    CORP-001    Active
   Corp.      Avalon Town Meadows, Inc.    CORP-013    Active    Corp.     
Avalon Town View, Inc.    CORP-005    Active    Corp.      Avalon Upper Falls
Limited Dividend Corporation    CORP-035    Active    Corp.      Avalon Upper
Falls Limited Partnership    LP-012    Active    LP      Avalon Upper Falls, LLC
   LLC-018    Active    LLC      Avalon Village North, Inc.    CORP-044   
Active    Corp.      Avalon Village South, Inc.    CORP-045    Active    Corp.  
   Avalon Washington Value Ravenswood, LLC    LLC-044    Active    LLC     
Avalon West Chelsea, LLC    LLC-119    Active    LLC      Avalon WFS, LLC   
LLC-054    Active    LLC      Avalon Willoughby West, LLC    LLC-108    Active
   LLC      Avalon WP III, LLC    LLC-082    Active    LLC      Avalon WP II,
LLC    LLC-081    Active    LLC      Avalon WP IV, LLC    LLC-083    Active   
LLC      Avalon WP I, LLC    LLC-080    Active    LLC      Avalon WP VI, LLC   
LLC-118    Active    LLC      Avalon WP V, LLC    LLC-084    Active    LLC     
AvalonBay Arna Valley, Inc.    CORP-029    Active    Corp.      AvalonBay BFG
Limited Partnership    LP-008    Active    LP      AvalonBay Capital Management,
Inc.    CORP-056    Active    Corp.      AvalonBay Communities, Inc.    CORP-030
   Active    Corp.      AvalonBay Construction Services, Inc.    CORP-049   
Active    Corp.      AvalonBay Grosvenor, Inc.    CORP-026    Active    Corp.  
   AvalonBay Ledges, Inc.    CORP-039    Active    Corp.      AvalonBay NYC
Development, Inc.    CORP-033    Active    Corp.      AvalonBay Orchards, Inc.
   CORP-040    Active    Corp.      AvalonBay Parking, Inc.    CORP-031   
Active    Corp.



--------------------------------------------------------------------------------

  Subsidiaries - Subsidiaries   3

 

          

Subsidiary

   Sub ID #    Status    Type   Subsidiaries    AvalonBay Redevelopment LLC   
LLC-004    Active    LLC      AvalonBay Shrewsbury, Inc.    CORP-058    Active
   Corp.  

DownREITs

IM Fund

JVs

Subsidiaries

Corporation

GPs

LLCs

LPs

DownREIT

IM Fund related

JV related

TRSs

DBAs

LDCs

   AvalonBay Trade Zone Village, LLC    LLC-107    Active    LLC      AvalonBay
VAF Acquistion, LLC    LLC-045    Active    LLC      AvalonBay VAF II
Acquisition, LLC    LLC-123    Active    LLC q      AvalonBay Value Added Fund,
Inc.    CORP-057    Active    Corp.      AvalonBay Value Added Fund, L.P.   
LP-019    Active    LP      AVB Development Transactions, Inc.    CORP-061   
Active    Corp.      AVB Northborough, Inc.    CORP-070    Active    Corp.     
AVB Pleasant Hill TRS, Inc.    CORP-069    Active    Corp.      AVB Service
Provider, Inc.    CORP-046    Active    Corp.      AVB West Long Branch, Inc.   
CORP-064    Active    Corp.      Bay Asset Group, Inc.    CORP-008    Active   
Corp.      Bay Countrybrook L.P.    LP-009    Active    LP      Bay Development
Partners, Inc.    CORP-009    Active    Corp.      Bay GP, Inc.    CORP-010   
Active    Corp.      Bay Pacific Northwest, L.P.    LP-007    Active    LP     
Bay Rincon, LP    LP-014    Active    LP     

Bay Waterford, Inc.

Bowery Place I Low-Income Operator, LLC

   CORP-011


LLC-105

   Active
Active    Corp.
LLC      Bowery Place I Manager, LLC    LLC-104    Active    LLC      Bronxville
West LLC    LLC-017    Active    LLC      Cameron Court Financing, LLC   
LLC-121    Active    LLC      Centerpoint Development II LLC    LLC-090   
Active    LLC      Centerpoint Eutaw LLC    LLC-092    Active    LLC     
Centerpoint Eutaw/Howard Holdings LLC    LLC-089    Active    LLC     
Centerpoint Garage LLC    LLC-088    Active    LLC      Centerpoint Howard LLC
   LLC-091    Active    LLC      Centerpoint Master Tenant LLC    LLC-094   
Active    LLC      Centerpoint Tower LLC    LLC-087    Active    LLC     
Centerpoint Tower/Garage Holdings LLC    LLC-093    Active    LLC      Chrystie
Venture Partners, LLC    LLC-005    Active    LLC      Crescent Financing, LLC
   LLC-124    Active    LLC      CVP III, LLC    LLC-047    Active    LLC     
CVP II, LLC    LLC-036    Active    LLC      CVP I, LLC    LLC-024    Active   
LLC      Downtown Manhattan Residential LLC    LLC-030    Active    LLC      ER
Cedar, L.L.C.    LLC-085    Active    LLC      Forestbroad LLC    LLC-023   
Active    LLC      Foxchase Drive San Jose Partners II, L.P.    LP-013    Active
   LP      Garden City Duplex, LLC    LLC-077    Active    LLC      Garden City
SF, LLC    LLC-078    Active    LLC      Georgia Avenue, Inc.    CORP-055   
Active    Corp.      Glen Cove Development LLC    LLC-016    Active    LLC     
Glen Cove II Development LLC    LLC-031    Active    LLC      Hathome FS
Holdings, LLC    LLC-095    Active    LLC      Hingham Shipyard East Property
Owners Association, Inc.    CORP-067    Active    Corp.      Jones Road
Residential, LLC    LLC-112    Active    LLC      JP Construction In Milford,
Inc.    CORP-051    Active    Corp.      Juanita Construction, Inc.    CORP-054
   Active    Corp.      Laurel Hill Private Sewer Treatment Facility, LLC   
LLC-073    Active    LLC      Lexington Ridge-Avalon, Inc.    CORP-006    Active
   Corp.



--------------------------------------------------------------------------------

  Subsidiaries - Subsidiaries   4

 

          

Subsidiary

   Sub ID #    Status    Type   Subsidiaries    MVP I, LLC    LLC-037    Active
   LLC      Norwalk Retail, LLC    LLC-098    Active    LLC   DownREITs    Oak
Road Office, LLC    LLC-113    Active    LLC   IM Fund    Pleasant Hill Manager,
LLC    LLC-056    Active    LLC   JVs    Pleasant Hill Transit Village
Associates LLC    LLC-066    Active    LLC q   Subsidiaries    Quakerbridge Road
Development, LLC    LLC-029    Active    LLC  

Corporation

   Roselle Park VP, LLC    LLC-074    Active    LLC  

GPs

   San Francisco Bay Partners III, L.P.    LP-017    Active    LP  

LLCs

   San Francisco Bay Partners II, Ltd.    LP-005    Active    LP  

LPs

   Shady Grove Road Property, LLC    LLC-028    Active    LLC  

DownREIT

   Silicon Valley Financing, LLC    LLC-125    Active    LLC  

IM Fund related

   Smithtown Galleria Associates Limited Partnership    LP-015    Active    LP  

JV related

   Town Close Associates Limited Partnership    LP-004    Active    LP  

TRSs

   Town Cove Jersey City Urban Renewal, Inc.    CORP-007    Active    Corp.  

DBAs

   Town Run Associates    GP-001    Active    GP  

LOCs

   Tysons West, LLC    LLC-043    Active    LLC      WLBVP, LLC    LLC-061   
Active    LLC

 

(1) Dissolved/ Inactive



--------------------------------------------------------------------------------

EXHIBIT D

SOLVENCY CERTIFICATE

The person executing this certificate is the                      of AvalonBay
Communities, Inc., a Maryland corporation (“Borrower”), and is familiar with its
properties, assets and businesses, and is duly authorized to execute this
certificate on behalf of Borrower pursuant to Section 4.01(7) of the Third
Amended and Restated Revolving Loan Agreement dated the date hereof (the “Loan
Agreement”) among Borrower, the banks party thereto (each a “Bank” and
collectively, the “Banks”) and Bank of America, N.A., as administrative agent
for the Banks (in such capacity, together with its successors in such capacity,
“Administrative Agent”). In executing this Certificate, such person is acting
solely in his or her capacity as the                      of Borrower, and not
in his or her individual capacity. Unless otherwise defined herein, terms
defined in the Loan Agreement are used herein as therein defined.

The undersigned further certifies that he or she has carefully reviewed the Loan
Agreement and the other Loan Documents and the contents of this Certificate and,
in connection herewith, has made such investigation and inquiries as he or she
deems reasonably necessary and prudent therefor. The undersigned further
certifies that the financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

The undersigned understands that Administrative Agent and the Banks are relying
on the truth and accuracy of this Certificate in connection with the
transactions contemplated by the Loan Agreement.

The undersigned certifies that Borrower is Solvent.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
September 29, 2011.

 

 

Name: Title:

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
                     (the “Assignor”) and                      (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of                     1] 3.    Borrower:   
AvalonBay Communities, Inc. 4.    Administrative Agent:   

Bank of America, N.A.,

as the Administrative Agent under the Loan Agreement

 

1

Select Bank as applicable.

 

E-1



--------------------------------------------------------------------------------

5.    Loan Agreement:    The Third Amended and Restated Revolving Loan Agreement
dated as of September 29, 2011 among AvalonBay Communities, Inc., as borrower,
the Banks parties thereto, and Bank of America N.A. or any successor thereto,
individually and as Administrative Agent, Swing Lender and Issuing Bank. 6.   
Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Loan
Commitment/Loans
for all Lenders*      Amount of Loan
Commitment/Loans
Assigned*      Percentage Assigned
of Loan
Commitment/Loans2  

Loan Commitment

   $                    $                           % 

Ratable Loans

   $                    $                           % 

Bid Rate Loans

   $                    $                           % 

Participations in Letters of Credit

   $                    $                           % 

[Swing Loans]

   $                    $                           % 

 

[7.

   Trade Date:                        ]3

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Remainder of Page Intentionally Left Blank]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Loan Commitment/Loans
of all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]4 Accepted:

 

BANK OF AMERICA, N.A.,

acting in its capacity as Administrative Agent, as Issuing Bank and Swing Lender

By:  

 

  Name:   Title: [Consented to:

AVALONBAY COMMUNITIES, Inc.,

a Maryland corporation

By:  

 

  Name:   Title:]5

 

4

Administrative Agent/Issuing Bank consent is not required for assignments to
another Bank. See Section 12.05 of Loan Agreement.

5 

Borrower consent is required unless (a) assignment is to a Bank, or Affiliate of
a Bank or an Approved Fund, or (b) an Event of Default has occurred and is
continuing. See Section 12.05 of the Loan Agreement.

 

E-3



--------------------------------------------------------------------------------

ANNEX 1

Re: The Third Amended and Restated Revolving Loan Agreement dated as of
September 29, 2011, among AvalonBay Communities, Inc., as borrower, the Banks
parties thereto, Bank of America, N.A. and any successors thereto, individually
and as Administrative Agent, Swing Lender and Issuing Bank (the “Loan
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Assignment and Acceptance to which this annex is
attached and if not defined therein, shall have the meanings given to them in
the Loan Agreement.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Loan Agreement, (ii) it meets all
requirements of an Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement) and is not a Defaulting
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Loan Agreement as a Bank thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Bank thereunder, and (iv) it
has received a copy of the Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to §4.01(3) and §6.09 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a non-U.S. Bank,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and

 

E-4



--------------------------------------------------------------------------------

without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

DESIGNATION AGREEMENT

Reference is made to that certain Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) among AvalonBay Communities,
Inc., a Maryland corporation, the banks parties thereto, and Bank of America,
N.A., as administrative agent for said banks. Terms defined in the Loan
Agreement not otherwise defined herein are used herein with the same meaning.

[BANK] (“Designor”) and                     , a                     
(“Designee”) agree as follows:

1. Designor hereby designates Designee, and Designee hereby accepts such
designation, to have a right to make Bid Rate Loans pursuant to Section 2.02 of
the Loan Agreement. Any assignment by Designor to Designee of its rights to make
a Bid Rate Loan pursuant to such Section shall be effective at the time of the
funding of such Bid Rate Loan and not before such time.

2. Except as set forth in Section 6 below, Designor makes no representation or
warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument and document furnished pursuant thereto and (b) the financial
condition of Borrower or the performance or observance by Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.

3. Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

4. Designee hereby appoints Designor as Designee’s agent and attorney-in-fact,
and grants to Designor an irrevocable power of attorney, to receive payments
made for the benefit of Designee under the Loan Agreement, to deliver and
receive all communications and notices under the Loan Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and make approvals, waivers, consents or amendments to or under the

 

F-1



--------------------------------------------------------------------------------

Loan Agreement or other Loan Documents. Any document executed by Designor on
Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee. Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

5. Following the execution of this Designation Agreement by Designor and
Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent. The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by Administrative
Agent.

6. Designor unconditionally agrees to pay or reimburse Designee and save
Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee’s gross negligence or willful
misconduct.

7. As of the Effective Date, Designee shall be a party to the Loan Agreement
with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02 of the
Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of such
Designee which is not otherwise required to repay obligations of Designee which
are then due and payable. Notwithstanding the foregoing, Designor, as
administrative agent for Designee, shall be and remain obligated to Borrower,
Administrative Agent and the Banks for each and every of the obligations of
Designee and its Designor with respect to the Loan Agreement, including, without
limitation, any indemnification obligations under Section 10.05 of the Loan
Agreement.

8. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

9. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

 

[DESIGNOR] By  

 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

[DESIGNEE] By  

 

  Name:   Title:

 

Applicable Lending Office and Address for Notices:

 

 

 

Attention:  

 

 

Telephone:   (    )  

 

  Telecopy:   (        )  

 

 

ACCEPTED AS OF THE      DAY OF             , 201    .

 

BANK OF AMERICA, N.A., as Administrative Agent By  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G-1

BID RATE QUOTE REQUEST

[Date]

 

To:   Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) From:   AvalonBay Communities, Inc. Re:   Third Amended and Restated
Revolving Loan Agreement (the “Loan Agreement”) dated as of September 29, 2011
among AvalonBay Communities, Inc., the Banks parties thereto and the
Administrative Agent

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:

 

Date of Borrowing:  

 

 

Principal Amount*    Interest Period** $               

Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute Bid Rate].

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

AVALONBAY COMMUNITIES, INC. By  

 

  Name:   Title:6

 

* Subject to the minimum amount and other requirements set forth in
Section 2.02(a) of the Loan Agreement.

** Subject to the provisions regarding “Interest Period” in the Loan Agreement.

 

G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

INVITATION FOR BID RATE QUOTES

 

To:   [Bank] Re:   Invitation for Bid Rate Quotes to AvalonBay Communities, Inc.
(“Borrower”)

Pursuant to Section 2.02 of the Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 among Borrower, the Banks parties
thereto and the undersigned, as Administrative Agent, we are pleased on behalf
of Borrower to invite you to submit Bid Rate Quotes to Borrower for the
following proposed Bid Rate Loans:

 

Date of Borrowing:  

 

 

Principal Amount

   Interest Period $               

Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute Bid Rate].

Please respond to this invitation by no later than [2:00 P.M.][9:30 A.M.] (New
York time) on [date].1

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent By  

 

  Name:   Title:

 

1 

2:00 P.M. on the fourth Banking Day prior to proposed funding date in the case
of a LIBOR Auction: 9:30 A.M. on the Banking Day immediately preceding the
proposed funding date for Absolute Rate Auction.

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

BID RATE QUOTE

 

To:   Bank of America, N.A., as Administrative Agent Re:   Bid Rate Quote to
AvalonBay Communities, Inc. (“Borrower”) pursuant to the Third Amended and
Restated Revolving Loan Agreement dated September 29, 2011 among Borrower, the
Banks party thereto and you, as Administrative Agent (the “Loan Agreement”)

In response to your invitation on behalf of Borrower dated              201    ,
we hereby make the following Bid Rate Quote on the following terms:

 

1. Quoting Bank:

 

2. Person to contact at quoting Bank:                                          
                                       

 

3. Date of borrowing:                                          
                                       

 

4. We hereby offer to make Bid Rate Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 

Principal Amount**

   Interest Period***    LIBOR Bid Margin****    Absolute Bid Rate

$            

        

$            

        

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $            .]

 

5. LIBOR Reserve Requirement, if any:                                          
                                       

 

6. Terms used herein have the meanings assigned to them in the Loan Agreement.

 

* As specified in the related Invitation for Bid Rate Quotes.

** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Amounts of bids are subject to
the requirements of Section 2.02(c) of the Loan Agreement.

*** No more than three (3) bids are permitted for each Interest Period.

**** Margin over or under the LIBOR Interest Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/1,000 of 1%) and specify
whether “PLUS” or “MINUS”.

 

G-3-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

      Very truly yours, [NAME OF BANK] Date:  

 

    By  

 

      Authorized Officer

 

G-3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

ACCEPTANCE OF BID RATE QUOTE

 

To:   Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) From:   AvalonBay Communities, Inc. Re:   Third Amended and Restated
Revolving Loan Agreement (the “Loan Agreement”) dated as of September 29, 2011
among AvalonBay Communities, Inc., the Banks parties thereto and Administrative
Agent

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:

 

Bank

   Date of Bid
Rate Quote    Principal
Amount    Interest
Period    LIBOR Bid
Margin    Absolute
Bid Rate       $                            $                     

Terms used herein have the meanings assigned to them in the Loan Agreement.

 

Very truly yours, AVALONBAY COMMUNITIES, INC. By  

 

  Name:   Title:

 

G-4-1



--------------------------------------------------------------------------------

EXHIBIT H

ACCEPTANCE LETTER

 

Bank of America, N.A.,

as Administrative Agent

 

 

 

 

  AvalonBay Communities, Inc.  

 

 

 

 

Gentlemen:

We refer to the Third Amended and Restated Revolving Loan Agreement, dated as of
September 29, 2011, among AvalonBay Communities, Inc., as Borrower; Bank of
America, N.A. and the other lenders who have become a party to said Third
Amended and Restated Revolving Loan Agreement as original signatories thereto or
through the execution of Acceptance Letters or Assignment and Assumption
Agreements prior to the date hereof, as Banks; and Bank of America, N.A., as
Administrative Agent. Said Third Amended and Restated Revolving Loan Agreement,
as amended from time to time, is hereinafter referred to as the “Loan
Agreement”. Capitalized terms not otherwise defined herein shall have the
respective definitions given them in the Loan Agreement.

You and we hereby acknowledge and agree that, pursuant to Section 2.19 of the
Loan Agreement, we are hereby made a party to the Loan Agreement, and for all
purposes of the Loan Agreement shall be, and shall have all the rights and
obligations of, a Bank, with a Loan Commitment in the amount of $        . We
hereby acknowledge receipt of a Ratable Loan Note from Borrower in said
principal amount. Each of you acknowledges your consent to our becoming a Bank
and to the amount of our Loan Commitment.

Immediately following the execution hereof by all parties, we shall, pursuant to
paragraph (c) of Section 2.19 of the Loan Agreement, remit to Administrative
Agent the sum of $        , which shall be deemed the first advance under our
Ratable Loan. Attached hereto as Schedule A is an updated list setting forth the
Total Loan Commitment, each Bank’s Loan Commitment and the principal balance
that will be outstanding under each Bank’s Ratable Loan Note following our
disbursement of funds as aforesaid and the application thereof as provided in
said paragraph (c) of Section 2.19.

Set forth beneath our signature are the location of our Applicable Lending
Office(s) and our address for notices under the Loan Agreement.

Kindly indicate your agreement with the foregoing by your execution below.

 

H-1



--------------------------------------------------------------------------------

Very truly yours, [NEW BANK] By  

 

  Name:   Title: Address for notices: Applicable Lending Office:

 

Agreement acknowledged this day of             , 201    . AVALONBAY COMMUNITIES,
INC. By  

 

  Name:   Title: Agreement acknowledged this day of             , 201    .

BANK OF AMERICA, N.A., as

Administrative Agent

By  

 

  Name:   Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SUBSIDIARY GUARANTY

Subsidiary Guaranty, dated as of             , 201     by and among the
undersigned (the “Subsidiary Guarantor”), in favor of each of the Banks (as
defined herein) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for itself and for the other financial
institutions (collectively, the “Banks”) which are or may become parties to the
Third Amended and Restated Revolving Loan Agreement dated as of September 29,
2011 among AvalonBay Communities, Inc. (the “Borrower”), the Administrative
Agent, and the Banks (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”). Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

WHEREAS, the Borrower, the Administrative Agent, the Banks and the other parties
thereto have entered into the Loan Agreement;

WHEREAS, the Borrower and the Subsidiary Guarantor are members of a group of
related entities, the success of each of which is dependent in part on the
success of the other members of such group;

WHEREAS, the Subsidiary Guarantor expects to receive substantial direct and
indirect benefits from the Loans and other extensions of credit made by each
Bank to the Borrower pursuant to the Loan Agreement (which benefits are hereby
acknowledged);

WHEREAS, the Borrower has covenanted and agreed with the Banks, that pursuant to
the definition of Unencumbered Assets set forth in Section 1.01 of the Loan
Agreement, the undersigned Subsidiary Guarantor shall execute and deliver this
Subsidiary Guaranty; and

WHEREAS, the Subsidiary Guarantor wishes to guaranty the Borrower’s obligations
to the Banks and the Administrative Agent under and in respect of the Loan
Agreement as herein provided;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Guaranty of Payment and Performance of Obligations. In consideration of the
Banks’ extending credit, or otherwise, in their discretion, giving time,
financial or banking facilities or accommodations to the Borrower, the
Subsidiary Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to the Administrative Agent and each Bank that the Borrower will duly
and punctually pay or perform, at the place specified therefor, or if no place
is specified, at the Administrative Agent’s head office, (i) all indebtedness,
obligations and liabilities of the Borrower to any of the Banks and the
Administrative Agent, individually or collectively, under the Loan Agreement or
any of the other Loan Documents or in respect of any of the Loans or the Letters
of Credit, or the Notes or other instruments at any time evidencing any
obligations thereunder,

 

I-1



--------------------------------------------------------------------------------

whether existing on the date of the Loan Agreement or arising or incurred
thereafter, direct or indirect, secured or unsecured, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, arising by
contract, operation of law or otherwise, including all such which would become
due but for the operation of the automatic stay pursuant to §362(a) of the
Federal Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code; and (ii) without limitation of the foregoing, all reasonable
fees, costs and expenses incurred by the Administrative Agent or the Banks in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment thereof (collectively the “Obligations” and individually an
“Obligation”). This Subsidiary Guaranty is an absolute, unconditional,
irrevocable and continuing guaranty of the full and punctual payment and
performance by the Borrower of the Obligations and not of their collectibility
only and is in no way conditioned upon any requirement that any Bank or the
Administrative Agent first attempt to collect any of the Obligations from the
Borrower or resort to any security or other means of obtaining payment of any of
the Obligations which any Bank or the Administrative Agent now has or may
acquire after the date hereof or upon any other contingency whatsoever. Upon any
Event of Default which is continuing by the Borrower in the full and punctual
payment and performance of the Obligations, the liabilities and obligations of
the Subsidiary Guarantor hereunder shall, at the option of the Administrative
Agent, become forthwith due and payable to the Administrative Agent and to the
Bank or Banks owed the same without demand or notice of any nature, all of which
are expressly waived by the Subsidiary Guarantor, except for notices required to
be given to the Borrower under the Loan Documents. Payments by the Subsidiary
Guarantor hereunder may be required by any Bank or the Administrative Agent on
any number of occasions.

2. Subsidiary Guarantor’s Further Agreements to Pay. The Subsidiary Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
each Bank and the Administrative Agent forthwith upon demand, in funds
immediately available to such Bank or the Administrative Agent, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Administrative Agent or such Bank in connection with this
Subsidiary Guaranty and the enforcement hereof, together with interest on
amounts recoverable under this Subsidiary Guaranty from the time after such
amounts become due at the default rate of interest set forth in the Loan
Agreement; provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

3. Payments. The Subsidiary Guarantor covenants and agrees that the Obligations
will be paid strictly in accordance with their respective terms regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Bank with respect thereto. Without limiting the generality of the foregoing, the
Subsidiary Guarantor’s obligations hereunder with respect to any Obligation
shall not be discharged by a payment in a currency other than the currency in
which such Obligation is denominated (the “Obligation Currency”) or at a place
other than the place specified for the payment of such Obligation, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Obligation Currency and transferred to New York, New York,
U.S.A., under normal banking procedures does not yield the amount of Obligation
Currency due thereunder.

 

I-2



--------------------------------------------------------------------------------

4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction for any Indemnified Taxes or
Other Taxes, which are now or may hereafter be imposed, levied or assessed by
any Governmental Authority on payments hereunder, all of which will be for the
account of and paid by the Subsidiary Guarantor. If for any reason, any such
reduction is made or any Taxes are paid by the Administrative Agent or any Bank
(except for taxes on income or profits of the Administrative Agent or such
Bank), the Subsidiary Guarantor agrees to pay to the Administrative Agent or
such Bank such additional amounts as may be necessary to ensure that the
Administrative Agent or such Bank receives the same net amount which it would
have received had no such reduction been made or Taxes paid.

5. Consent to Jurisdiction. The Subsidiary Guarantor agrees that any suit for
the enforcement of this Subsidiary Guaranty or any of the other Loan Documents
may be brought in the courts of the State of New York sitting in New York, New
York or any federal court sitting in New York, New York and consents to the
non-exclusive jurisdiction of such courts and the service of process in any such
suit being made upon the Subsidiary Guarantor by mail at the address specified
herein. Except to the extent such waiver is expressly prohibited by law, the
Subsidiary Guarantor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.

6. Liability of the Subsidiary Guarantor. The Administrative Agent and the Bank
have and shall have the absolute right to enforce the liability of the
Subsidiary Guarantor hereunder without resort to any other right or remedy
including any right or remedy under any other guaranty or against any other
guarantor of any of the Obligations, and the release or discharge of any other
guarantor of any Obligations shall not affect the continuing liability of the
Subsidiary Guarantor hereunder that has not been released or discharged.

7. Representations and Warranties: Covenants. (a) The Subsidiary Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrower pursuant to Article V of the Loan Agreement, as if such
representations and warranties were set forth herein. The Subsidiary Guarantor
hereby agrees to perform the covenants set forth in Articles VI and VII of the
Loan Agreement (to the extent such covenants expressly apply to the Subsidiary
Guarantor) as if such covenants were set forth herein. The Subsidiary Guarantor
acknowledges that it is, on a collective basis with the Borrower and all other
Subsidiary Guarantors, bound by the financial covenants and other covenants set
forth in Article VIII of the Loan Agreement. The Subsidiary Guarantor hereby
confirms that it shall be bound by all acts or omissions of the Borrower
pursuant to the Loan Agreement.

(b) The Subsidiary Guarantor represents and warrants that it is a limited
liability company, limited partnership, corporation, or other legal entity, as
applicable, duly formed or organized, validly existing and in good standing
under the laws of the state of its formation or organization; the Subsidiary
Guarantor has all requisite limited liability company, limited partnership,
corporate or other legal entity power, as applicable, to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and the Subsidiary Guarantor is in good standing as a foreign
entity and is duly authorized to do business in the jurisdictions where the
properties and Unencumbered Assets owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified in such other jurisdiction would not cause a Material Adverse
Change. The execution,

 

I-3



--------------------------------------------------------------------------------

delivery and performance of this Subsidiary Guaranty and the transactions
contemplated hereby (i) are within the authority of the Subsidiary Guarantor,
(ii) have been duly authorized by all necessary proceedings on the part of the
Subsidiary Guarantor and any member, manager, or other controlling Person
thereof, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which the Subsidiary
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to the Subsidiary Guarantor, (iv) do not conflict with any provision
of the Certificate of Organization or Formation, the limited liability company
agreement, articles of incorporation, bylaws, or other authority documents of
the Subsidiary Guarantor or the authority documents of any controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a Default or
Event of Default or a default under or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Subsidiary Guarantor or any of the Subsidiary Guarantor’s properties (except for
any such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not cause a Material
Adverse Change) or result in the creation of any mortgage, pledge, security
interest, lien, encumbrance or charge upon any of the properties or assets of
the Subsidiary Guarantor.

(c) This Subsidiary Guaranty has been duly executed and delivered by and
constitutes the legal, valid and binding and enforceable obligations of the
Subsidiary Guarantor, subject only to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and to the fact that
the availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(d) The execution, delivery and performance by the Subsidiary Guarantor of this
Subsidiary Guaranty and the transactions contemplated hereby do not require
(i) the approval or consent of any governmental agency or authority other than
those already obtained, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law.

8. Effectiveness. The obligations of the Subsidiary Guarantor under this
Subsidiary Guaranty shall continue in full force and effect and shall remain in
operation until all of the Obligations shall have been indefeasibly paid in full
or otherwise fully satisfied, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of the Borrower, or
otherwise, as though such payment had not been made or other satisfaction
occurred. No invalidity, irregularity or unenforceability of the Obligations by
reason of applicable bankruptcy laws or any other similar law, or by reason of
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations, shall impair, affect, be a defense to or
claim against the obligations of the Subsidiary Guarantor under this Subsidiary
Guaranty.

9. Freedom of Bank to Deal with Borrower and Other Parties. The Administrative
Agent and each Bank shall be at liberty, without giving notice to or obtaining
the assent of the Subsidiary Guarantor and without relieving the Subsidiary
Guarantor of any liability hereunder, to deal with the Borrower and with each
other party who now is or after the date hereof becomes

 

I-4



--------------------------------------------------------------------------------

liable in any manner for any of the Obligations, in such manner as the
Administrative Agent or such Bank in its sole discretion deems fit, and to this
end the Subsidiary Guarantor gives to the Administrative Agent and each Bank
full authority in its sole discretion to do any or all of the following things:
(a) extend credit, make loans and afford other financial accommodations to the
Borrower at such times, in such amounts and on such terms as the Administrative
Agent or such Bank may approve, (b) vary the terms and grant extensions of any
of the Obligations, any of the Loan Documents or any other present or future
indebtedness or obligation of the Borrower or of any other party to the
Administrative Agent or such Bank, (c) grant time, waivers and other indulgences
in respect thereof, (d) vary, exchange, release or discharge, wholly or
partially, or delay in or abstain from perfecting and enforcing, or impair, any
security or guaranty or other means of obtaining payment of any of the
Obligations which the Administrative Agent or any Bank now has or may acquire
after the date hereof, (e) accept partial payments from the Borrower or any such
other party, (f) release or discharge, wholly or partially, any endorser or
guarantor, and (g) compromise or make any settlement or other arrangement with
the Borrower or any such other party.

10. Unenforceability of Obligations Against Borrower; Invalidity of Security or
Other Guaranties. If for any reason the Borrower has no legal existence or is
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Subsidiary Guaranty shall
nevertheless be binding on the Subsidiary Guarantor to the same extent as if the
Subsidiary Guarantor at all times had been the principal debtor on all such
Obligations. This Subsidiary Guaranty shall be in addition to any other guaranty
or other security for the Obligations, and it shall not be prejudiced or
rendered unenforceable by the invalidity of any such other guaranty or security.

11. Waivers by Subsidiary Guarantor. The Subsidiary Guarantor waives notice of
acceptance hereof, notice of any action taken or omitted by the Administrative
Agent or any Bank in reliance hereon, and any requirement that the
Administrative Agent or any Bank be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Administrative Agent or any Bank hereunder. The Subsidiary
Guarantor also irrevocably waives, to the fullest extent permitted by law, all
defenses in the nature of suretyship that at any time may be available in
respect of the Subsidiary Guarantor’s obligations hereunder by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect.

12. Restriction on Subrogation and Contribution Rights. Notwithstanding any
other provision to the contrary contained herein or provided by applicable law,
unless and until all of the Obligations have been indefeasibly paid in full in
cash and satisfied in full, the Subsidiary Guarantor hereby irrevocably defers
and agrees not to enforce any and all rights it may have at any time (whether
arising directly or indirectly, by operation of law or by contract) to assert
any claim against the Borrower on account of payments made under this Subsidiary
Guaranty, including, without limitation, any and all rights of or claim for
subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any collateral which may
be held by the Administrative Agent or any Bank or any affiliate of the
Administrative Agent or any Bank. In addition, the Subsidiary Guarantor will not
claim any set-off or counterclaim against the Borrower in respect of any
liability it may have to the Borrower unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.

 

I-5



--------------------------------------------------------------------------------

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Subsidiary Guarantor acknowledges that all other guarantors
of any of the Obligations shall have contribution rights against the Subsidiary
Guarantor in accordance with applicable law and in accordance with each such
Person’s benefits received under the Loan Agreement and in respect of the Loans
and the Letters of Credit.

13. Demands. Any demand on or notice made or required to be given pursuant to
this Subsidiary Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:

(a) if to the Subsidiary Guarantor, at

AvalonBay Communities, Inc.

100 Bridgeport Avenue, Suite 258

Shelton, CT 06484

or at such other address for notice as the Subsidiary Guarantor shall last have
furnished in writing to the Administrative Agent;

(b) if to the Administrative Agent, at

Bank of America, N.A.

CityPlace I, 185 Asylum Street

Hartford, CT 06103

Attn: Mark Dalton

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Subsidiary Guarantor; and

(c) if to any Bank, at such Bank’s address as set forth in its Administrative
Questionnaire.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the confirmed transmission of such facsimile or (ii) if sent by
registered or certified first-class mail, postage prepaid, return receipt
requested, on the fifth Banking Day following the mailing thereof.

14. Amendments, Waivers. Etc. No provision of this Subsidiary Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Loan Agreement) and the Subsidiary Guarantor expressly
referring to the provision of this Subsidiary

 

I-6



--------------------------------------------------------------------------------

Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Administrative Agent or the Banks or any of them in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.

15. Further Assurances. The Subsidiary Guarantor at its sole cost and expense
agrees to do all such things and execute, acknowledge and deliver all such
documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Subsidiary Guaranty and
to perfect and preserve the rights and powers of the Administrative Agent and
the Banks hereunder.

16. Miscellaneous Provisions. This Subsidiary Guaranty shall be governed by and
construed in accordance with the laws of the State of New York and shall inure
to the benefit of the Administrative Agent, each Bank and their respective
successors in title and assigns permitted under the Loan Agreement, and shall be
binding on the Subsidiary Guarantor and the Subsidiary Guarantor’s successors in
title, assigns and legal representatives, provided that the Subsidiary Guarantor
may not assign, transfer or delegate any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and all of the
Banks (and any attempted such assignment without such consent shall be null and
void). The rights and remedies herein provided are cumulative and not exclusive
of any remedies provided by law or any other agreement. The invalidity or
unenforceability of any one or more sections of this Subsidiary Guaranty shall
not affect the validity or enforceability of its remaining provisions. Captions
are for ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Subsidiary Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

17. WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, THE SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND FN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS SUBSIDIARY GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT
OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE
HOWSOEVER ARISING, AMONG THE SUBSIDIARY GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND/OR THE BANKS. THIS WAIVER OF JURY TRIAL SHALL BE
EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE SUBSIDIARY GUARANTOR, THE
ADMINISTRATIVE AGENT OR THE BANKS AND DELIVERED TO THE ADMINISTRATIVE AGENT OR
THE BANKS, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH
A WAIVER OF JURY TRIAL. THE SUBSIDIARY GUARANTOR CONFIRMS THAT THE FOREGOING
WAIVERS ARE INFORMED AND FREELY MADE.

[Remainder of Page Intentionally Left Blank]

 

I-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantor has executed and delivered this
Subsidiary Guaranty as of the date first above written.

 

[SUBSIDIARY GUARANTOR]

 

By:  

 

  Name:   Title:

 

I-8



--------------------------------------------------------------------------------

EXHIBIT J-l

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among AvalonBay Communities,
Inc., a Maryland corporation (the “Borrower”), the banks party thereto (each a
“Bank” and collectively, the “Banks”) and Bank of America, N.A., as
administrative agent for the Banks (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF BANK] By:  

 

  Name:   Title: Date:                  , 20[    ]

 

J-1-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among AvalonBay Communities,
Inc., a Maryland corporation (the “Borrower”), the banks party thereto (each a
“Bank” and collectively, the “Banks”) and Bank of America, N.A., as
administrative agent for the Banks (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  , 20[    ]

 

J-2-1



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among AvalonBay Communities,
Inc., a Maryland corporation (the “Borrower”), the banks party thereto (each a
“Bank” and collectively, the “Banks”) and Bank of America, N.A., as
administrative agent for the Banks (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  , 20[    ]

 

J-3-1



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Revolving Loan
Agreement dated as of September 29, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among AvalonBay Communities,
Inc., a Maryland corporation (the “Borrower”), the banks party thereto (each a
“Bank” and collectively, the “Banks”) and Bank of America, N.A., as
administrative agent for the Banks (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

J-4-1



--------------------------------------------------------------------------------

[NAME OF BANK] By:  

 

  Name:   Title: Date:                  , 20[    ]

 

 

 

J-4-2



--------------------------------------------------------------------------------

Schedule 1

Loan Commitments

 

Lender

   Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 70,000,000   

Bank of America, N.A.

   $ 70,000,000   

Barclays Bank PLC

   $ 60,000,000   

Deutsche Bank Trust Company Americas

   $ 60,000,000   

Morgan Stanley Bank

   $ 60,000,000   

UBS Loan Finance LLC

   $ 60,000,000   

Wells Fargo Bank, National Association

   $ 60,000,000   

The Bank of New York Mellon

   $ 40,000,000   

PNC Bank, National Association

   $ 40,000,000   

SunTrust Bank

   $ 40,000,000   

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 35,000,000   

BBVA Compass Bank

   $ 35,000,000   

Branch Banking and Trust Company

   $ 35,000,000   

RBS Citizens, N.A.

   $ 35,000,000   

Capital One, N.A.

   $ 25,000,000   

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 25,000,000      

 

 

 

Total:

   $ 750,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.16

Existing Letters of Credit

 

L/C
NUMBER    PRINCIPAL      EXPIRY   1234646    $ 500,000.00       10/30/11
  1379740    $ 696,157.00       10/30/11   1411054    $ 413,590.00      
10/30/11   1415812    $ 3,658,000.00       10/30/11 64125721    $ 26,042.00   
   10/30/11 68012330    $ 114,940.00       10/30/11 68012421    $ 2,480,133.00
      10/30/11 68013083    $ 957,949.00       10/30/11 68017104    $
1,780,000.00       10/30/11 68017339    $ 400,000.00       10/30/11 68018917   
$ 225,680.00       10/30/11 68020981    $ 436,269.00       10/30/11 68021213   
$ 3,000,000.00       10/16/11 68021731    $ 380,000.00       10/30/11 68022182
   $ 1,033,326.00       11/14/11 68024436    $ 1,347,000.00       10/30/11
68024899    $ 25,000.00       10/30/11 68027220    $ 100,000.00       10/1/11
68032938    $ 472,500.00       10/30/11 68044801    $ 250,000.00       10/30/11
68044996    $ 620,311.50       11/14/11 68045175    $ 1,000,000.00      
10/30/11 68049240    $ 11,495,625.43       10/30/11 68049798    $ 220,000.00   
   10/15/11 68051258    $ 500,000.00       10/30/11 68051777    $ 632,940.00   
   10/30/11 68051778    $ 154,110.00       10/30/11 68051780    $ 2,288,880.00
      10/30/11 68051238    $ 7,371,070.00       10/30/11 68051556    $
248,952.00       10/30/11 68054287    $ 1,000,000.00       10/30/11 68054288   
$ 750,000.00       10/30/11 68054488    $ 500,000.00       10/30/11 68054601   
$ 450,000.00       10/30/11 68055531    $ 1,000,000.00       10/30/11 68058427
   $ 700,000.00       10/30/11 68060213    $ 250,000.00       10/30/11 68060214
   $ 300,000.00       10/30/11 68060312    $ 1,500,000.00       10/30/11   

 

 

     TOTAL    $ 49,278,474.93         

 

 

    



--------------------------------------------------------------------------------

L/C
NUMBER    PRINCIPAL      ISSUE    EXPIRY 68060584    $ 100,000.00       8/4/11
   10/30/12 68060638    $ 1,000,000.00       8/4/11    10/30/12 68061204    $
500,000.00       8/23/11    8/22/12 68061397    $ 175,560.00       8/31/11   
2/10/12 68061398    $ 107,566.00       8/31/11    2/10/12 68061399    $
431,768.00       8/31/11    2/10/12 68061400    $ 58,776.00       8/31/11   
2/10/12 68060594    $ 100,000.00       9/2/11    10/31/12 68061314    $
600,000.00       9/9/11    8/26/12 68020781    $ 562,653.00       9/18/11   
8/26/12   

 

 

        TOTAL    $ 3,636,323.00            

 

 

       